Exhibit 10.3

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

EXECUTION COPY

AMENDED AND RESTATED COLLABORATION AGREEMENT

by and between

UCYCLYD PHARMA, INC.

and

HYPERION THERAPEUTICS, INC.

Dated

March 22, 2012



--------------------------------------------------------------------------------

EXECUTION COPY

TABLE OF CONTENTS

 

     Page   ARTICLE 1 DEFINITIONS      2    ARTICLE 2 AMENDMENT AND RESTATEMENT;
PRE-CLOSING PERIOD      11    ARTICLE 3 RIGHTS TO PURCHASE ASSETS      16   
ARTICLE 4 RIGHTS AND OBLIGATIONS OF THE PARTIES AFTER CLOSING      22    ARTICLE
5 REGULATORY AND COMPLIANCE MATTERS      23    ARTICLE 6 GOVERNANCE      26   
ARTICLE 7 OTHER PAYMENTS      26    ARTICLE 8 INTELLECTUAL PROPERTY      27   
ARTICLE 9 PATENTS AND LICENSED MARKS      32    ARTICLE 10 REPRESENTATIONS AND
WARRANTIES      36    ARTICLE 11 TERM AND TERMINATION      40    ARTICLE 12
CONFIDENTIALITY AND NONDISCLOSURE      41    ARTICLE 13 INDEMNIFICATION,
INSURANCE AND LIMITATION ON LIABILITY      43    ARTICLE 14 DISPUTE RESOLUTION
     47    ARTICLE 15 MISCELLANEOUS      49   

 

-i-



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULES AND EXHIBITS

SCHEDULES

Schedule 1 – Index of Defined Terms

Schedule 1.18 – Distribution Agreements

Schedule 1.19 – Domain Names

Schedule 1.36 – Hyperion Marks

Schedule 1.45 – Manufacturing Agreements

Schedule 1.51 – Marketed Products Marks

Schedule 3.6.2 – Inventory

Schedule 7.2 – Payment Obligations

Schedule 7.10 – Audit and Record Keeping Requirements

Schedule 10.2 – Ucyclyd Disclosure Schedule

EXHIBITS

Exhibit 1 – Note

Exhibit 2 – Security Agreement

Exhibit 3 – Amendment to Clinical Supply Agreement

Exhibit 4 – Form of Bill of Sale

Exhibit 5 – Form of Technology Assignment Agreement

Exhibit 6 – Form of Assignment and Assumption Agreement

Exhibit 7 – Form of Press Release

 

-ii-



--------------------------------------------------------------------------------

EXECUTION COPY

 

This AMENDED AND RESTATED COLLABORATION AGREEMENT is entered into this 22nd day
of March 2012 (the “Effective Date”), by and between UCYCLYD PHARMA, INC., a
Maryland corporation, with its principal place of business at 7720 N. Dobson
Road, Scottsdale, Arizona, 85256 (hereinafter referred to as “Ucyclyd”) and
HYPERION THERAPEUTICS, INC., a Delaware corporation, with its principal place of
business at 601 Gateway Blvd., Suite 200, South San Francisco, CA 94080
(hereinafter referred to as “Hyperion”). Ucyclyd and Hyperion are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Ucyclyd promotes, markets, and sells the pharmaceutical products
commonly known in the United States as Buphenyl® and Ammonul®;

WHEREAS, pursuant to that certain Collaboration Agreement, dated August 23,
2007, as previously amended on or about November 24, 2008, June 29, 2009, and
October 12, 2009 (the “Prior Collaboration Agreement”), Ucyclyd granted rights
to Hyperion, exercisable in the future, to purchase certain worldwide rights to
develop and commercialize Buphenyl® Products and the Ammonul® Product, as well
as to develop and commercialize HPN-100 (defined below and previously referred
to as GT4P in the Prior Collaboration Agreement);

WHEREAS, the Parties now desire to supersede the Prior Collaboration Agreement
with (a) an Asset Purchase Agreement of even date herewith (the “APA”), under
which Hyperion will purchase the rights to HPN-100 on the terms set forth
therein and (b) this Amended and Restated Collaboration Agreement, under which
Hyperion would have the right, exercisable in the future, to purchase certain
worldwide rights to develop and commercialize Buphenyl Products and the Ammonul
Product (including ***) (subject to Ucyclyd’s right to elect to retain such
rights to the Ammonul Product (including ***)).

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, both Parties to the Agreement agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used in the Agreement shall have the meanings ascribed to them
in the body of the Agreement and in the attached Schedules, Exhibits,
Attachments, Addenda and other documents attached hereto or as defined below.
Schedule 1 contains an index of terms that are defined in the body of the
Agreement or in the attached Schedules, Exhibits, Attachments, Addenda and other
documents attached hereto or thereto.

1.1 “Active Moiety Product” means any product that comprises, incorporates or
contains, in whole or in part, sodium phenylbutyrate or glycerol phenylbutyrate
as an active pharmaceutical ingredient or any other active pharmaceutical
ingredient that is, or converts to, phenylacetate.

1.2 “Affiliate” means, with respect to a Party, any person, corporation,
partnership or other entity that directly or indirectly controls or is
controlled by or is under common control with, such Party. For purposes of this
definition, the term “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) means the

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 1 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such entity,
whether by the ownership of fifty percent (50%) or more of the voting stock of
such entity, or by contract or otherwise. For purposes of this Agreement, the
term “control” shall not apply to Persons that are venture capital or similar
investment funds, and that acquired an ownership stake in a Party solely as a
result of one or a series of bona fide private equity financings.

1.3 “Agreement” means this Amended and Restated Collaboration Agreement by and
between the Parties, including all Schedules, Exhibits, Attachments, Addenda and
other documents attached hereto or thereto or otherwise incorporated by
reference, including the Purchase Transaction Documents (defined in subsection
(b) of Section 3.5.3) when such Purchase Transaction Documents become effective
in accordance with the Agreement or their respective terms.

1.4 ***

1.5 “Ammonul Product” means (a) the pharmaceutical product that Ucyclyd
(directly or through its Affiliates or distributors) markets or sells in the
United States pursuant to NDA 20-645 and any supplements thereto and (b) any
other products that Ucyclyd (directly or through its Affiliates or distributors)
markets or sells anywhere in the world that (i) contain the same combination of
active pharmaceutical ingredients as the foregoing, (ii) are marketed or sold
under the name “Ammonul” and (iii) have been approved by applicable Regulatory
Agencies for the treatment of UCD.

1.6 “Ammonul Specific Know-How” means Marketed Products Know-How that relates to
any of the Ammonul Product and *** (including any data developed by or on behalf
of Hyperion under the Prior Collaboration Agreement in connection with
Hyperion’s development efforts for ***), exclusive of any Marketed Products
Know-How that also relates to (a) Buphenyl Products, (b) HPN-100, or (c) any
other Active Moiety Product (other than the Ammonul Product or ***).

1.7 “APA” has the meaning set forth in the Recitals.

1.8 “API” means active pharmaceutical ingredient.

1.9 “Assets” means the following:

(a) if Ucyclyd does not exercise the Ammonul Option: (i) NDA 20-645; (ii) other
Regulatory Approvals and Pricing Approvals, as applicable, for the Ammonul
Product and ***, both inside the United States and outside the United States, to
the extent held in the name of Ucyclyd or one of its Affiliates and transferable
to Hyperion under applicable Legal Requirements; and (iii) all material
documentation with respect to subparts (i) and (ii) as reasonably determined by
Ucyclyd;

(b) (i) NDA 20-572; (ii) NDA 20-573; (iii) other Regulatory Approvals and
Pricing Approvals, as applicable, for Buphenyl Products, both inside the United
States and outside the United States, to the extent held in the name of Ucyclyd
or one of its Affiliates and transferable to Hyperion under applicable Legal
Requirements; and (iii) all material documentation with respect to subparts
(i) and (ii) as reasonably determined by Ucyclyd;

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 2 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) all Inventory (subject to Schedule 3.6.2);

(d) the Marketed Products Technology (including all of Ucyclyd’s and its
Affiliates’ rights and interests in and to the Marketed Products Patents),
exclusive of the Ammonul Specific Know-How if Ucyclyd exercises the Ammonul
Option;

(e) the Assigned Agreements;

(f) the Marketed Products Marks containing “Buphenyl” and/or “Ammonaps”;

(g) the Domain Names containing “buphenyl”, “ammonaps”, and/or “ureacycle”; and

(h) the Marketed Products Marks containing “Ammonul” or “Ucyclyd”, the Domain
Names containing “Ammonul” or “Ucyclyd”, and the 1-888-Phone Number (but in each
case only if Ucyclyd does not exercise the Ammonul Option).

1.10 “Assigned Agreements” means, to the extent any of the following are in
effect as of the Marketed Products Closing and are assignable to Hyperion:
(a) all Distribution Agreements; and (b) all Manufacturing Agreements except for
any such agreements to which *** and/or *** is a party.

1.11 “Buphenyl Powder” means the pharmaceutical product that Ucyclyd (directly
or through its Affiliates or distributors) markets or sells in the United States
pursuant to NDA 20-573 and any supplements thereto.

1.12 “Buphenyl Products” means (a) Buphenyl Powder, (b) Buphenyl Tablets,
(c) the products that Ucyclyd (directly or through its Affiliates or
distributors) markets or sells in the European Union under the name “Ammonaps”
(EMA Product Number EMEA/H/C/000219), and (d) any other products that Ucyclyd
(directly or through its Affiliates or distributors) markets or sells throughout
the world that (i) contain sodium phenylbutyrate as the sole active
pharmaceutical ingredient, (ii) are marketed or sold under the name “Buphenyl”
or “Ammonaps,” and (iii) have been approved by applicable Regulatory Agencies
for the treatment of UCD.

1.13 “Buphenyl Tablets” means the pharmaceutical products that Ucyclyd (directly
or through its Affiliates or distributors) markets or sells in the United States
pursuant to NDA 20-572 and any supplements thereto.

1.14 “Business Day” means any day except Saturday, Sunday or any other day on
which commercial banks located in New York are authorized or required by law to
be closed for business.

1.15 “Change in Control” means the consummation of: (a) any merger,
consolidation, business combination or sale of shares of stock other than in a
direct issuance of shares of stock by a Party for fair value, that, if
completed, will result in the stockholders of such Party prior to such
transaction not having voting control of the surviving entity immediately after
the transaction such that they, acting in concert with

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 3 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

one another, could not elect a majority of the board of directors of the
surviving entity; or (b) the sale, transfer, exchange or other disposition of
all or substantially all of a Party’s assets or business relating to this
Agreement (whether alone or in connection with a sale, transfer, exchange or
other disposition of other assets or businesses of such Party). Notwithstanding
the foregoing, Change in Control shall not include a financing transaction,
either in the form of a private equity financing or public offering.

1.16 “cGMP” means: (a) all principles and guidelines of Current Good
Manufacturing Practices (including any applicable guidance documents that have
been issued (or may be issued in the future) by the FDA), as defined from time
to time under the Food, Drug and Cosmetic Act, as codified in 21 C.F.R. Parts
210, 211, et seq. and being currently utilized within the pharmaceutical
industry to manufacture the applicable type of Marketed Product(s); and (b) the
ICH guide Q7a “ICH Good Manufacturing Practice Guide for Active Pharmaceutical
Ingredients” as applied to investigational drugs (Section 19) and being
currently utilized within the pharmaceutical industry to manufacture the
applicable type of Marketed Product(s).

1.17 “Commercialization,” “Commercialize” or “Commercialized” means all
activities that are undertaken for a particular Transferred Marketed Product
that relate to the commercial marketing and sale of such Transferred Marketed
Product including pre-commercialization, advertising, education, planning,
marketing, promotion, distribution, market and product support studies and Phase
IV Trials.

1.18 “Distribution Agreements” means the agreements with Third Parties for the
distribution of the Transferred Marketed Products, including those agreements
identified on Schedule 1.18.

1.19 “Domain Names” means the domain names set forth on Schedule 1.19.

1.20 “Excluded Person” means an Ineligible Person or a Person on an Exclusion
List.

1.21 “Exclusion List(s)” mean the then-current: (a) HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://www.oig.hhs.gov);
(b) General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov); and (c) FDA
Debarment List (available through the Internet at http://www.fda.
gov/ora/compliance_ref/debar/).

1.22 “Exclusivity Agreement” means that certain letter agreement by and between
Ucyclyd and Hyperion dated March 14, 2007 and effective as of March 20, 2007,
and as amended pursuant to that certain letter amendment dated June 8, 2007.

1.23 “Existing Ammonul Products” means (a) any Ammonul Product marketed or sold
by Ucyclyd (directly or through its Affiliates or distributors), as of the
Effective Date, for the treatment of UCD, and (b) the pharmaceutical product
described in *** and any supplements thereto, as of the Effective Date, which
has been the subject of *** (for clarity, for purposes of this definition, the
***).

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 4 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.24 “Existing Buphenyl Products” means the Buphenyl Products marketed or sold
by Ucyclyd (directly or through its Affiliates or distributors) as of the
Effective Date.

1.25 “Existing Confidentiality Agreement” means the confidentiality agreement
between Hyperion and Ucyclyd dated January 5, 2007.

1.26 “Existing Indications” means, with respect to a particular Existing
Marketed Product, (a) those indications for which such Existing Marketed Product
is approved as of the Effective Date, or (b) for the ***.

1.27 “Existing Marketed Products” means any or all Existing Ammonul Products and
Existing Buphenyl Products.

1.28 “FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.29 “GAAP” means generally accepted accounting principles in effect in the
United States at the applicable time. GAAP shall be applied by the Parties in a
consistent manner.

1.30 “Generic Equivalent” means, regardless of whether a product is considered
generic, branded, private-labeled or otherwise, a product that: (a) contains the
same active ingredient(s) as a Transferred Marketed Product; (b) is identical in
strength, dosage form, and route of administration to such Transferred Marketed
Product; and (c) is a Therapeutic Equivalent to such Transferred Marketed
Product.

1.31 “Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of: (a) any
government of any country; or (b) a federal, state, province, county, city or
other political subdivision thereof.

1.32 “HE”‘ means hepatic encephalopathy or hepatic encephalopathies.

1.33 “HPN-100” means any products containing glyceryl
tri-(4phenylbutyrate) (including any analogs, metabolites, prodrugs, salts,
isomers, enantiomers and other physical forms and derivatives thereof). For
avoidance of doubt, these terms do not include Buphenyl Products, Ammonul
Product, *** or other sodium phenylbutyrate products.

1.34 “HPN-100 Closing Date” means the date of the “Closing” under the APA.

1.35 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (15 U.S.C. § 18a), and the rules and regulations promulgated
thereunder.

1.36 “Hyperion Marks” means (a) the trademarks as set forth on Schedule 1.36, as
may be amended by Hyperion from time to time, (b) on or after the Marketed
Products Closing Date, any trademarks that are assigned to Hyperion hereunder as
part of the Marketed Products Rights.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 5 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.37 “IND” means an investigational new drug application submitted by a sponsor
to the FDA pursuant to 21 C.F.R. Part 312, or to the extent applicable outside
the United States, any other similar application submitted to the appropriate
Regulatory Agency in a country or group of countries other than the United
States, and any supplements or amendments to any of the foregoing.

1.38 “Ineligible Person” means a Person who: (a) is currently excluded,
debarred, suspended, or otherwise ineligible to participate in the Federal
health care programs or in Federal procurement or non-procurement programs;
(b) has been convicted of a criminal offense that falls within the ambit of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible; or (c) is listed on an Exclusion List.

1.39 “Inventory” or “Inventories” means the raw materials for, components of,
works in progress of, firm orders for, inventory in transit of and inventory of
the Transferred Marketed Products, including both clinical and commercial
supply, that meet all relevant specifications and were manufactured in
accordance with all Legal Requirements.

1.40 “Joint Steering Committee” or “JSC” means the body established pursuant to
Section 6.2 (Joint Steering Committee) of the Prior Collaboration Agreement.

1.41 “Know-How” means any and all technical, scientific, regulatory, clinical,
medical, marketing, sales, financial and business information and data,
know-how, formulations, trade secrets, techniques, processes, ideas, concepts,
designs, original works of authorship, enhancements, derivative works,
adaptations, discoveries and inventions.

1.42 “Legal Requirements” means: (a) any applicable present and future national,
state, local, foreign or similar laws whether under statute, rule, regulation,
ordinance or otherwise; (b) applicable requirements under permits, orders,
decrees, judgments or directives, and requirements of applicable Regulatory
Agencies including cGMPs, the federal anti-kickback statute located at 42 U.S.C,
§ 1320, the PDM Act, and the Federal Food, Drug and Cosmetic Act; and (c) all
regulations and other requirements of the applicable Regulatory Agencies.

1.43 “Lien” means any mortgage, lien (including mechanics, warehousemen,
laborers and landlords liens), pledge, hypothecation, charge, community property
interest, equitable interest, security interest, preemptive right, right of
first refusal or similar restriction or right, option, judgment or title defect.

1.44 “Losses” means any and all liabilities, costs, damages, fines, fees,
penalties, judgments, losses and expenses (including interest, court costs and
reasonable fees of attorneys, accountants and other experts).

1.45 “Manufacturing Agreement(s)” means the agreements with Third Parties for
the manufacture of finished Transferred Marketed Products, including those
agreements identified on Schedule 1.45.

1.46 “Marketed Product(s)” means Buphenyl Products, Ammonul Product, and ***.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 6 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.47 “Marketed Products Closing” means the closing of the purchase of the
Marketed Products Rights.

1.48 “Marketed Products Closing Date” means the date on which the Marketed
Products Closing occurs in accordance with Section 3.5 of the Agreement.

1.49 “Marketed Products Closing Deadline” means the expiration of the period by
which the Marketed Products Closing Date is to have occurred as set forth in
Section 3.5.1, which period is subject to extension (a) by mutual written
agreement of the Parties, (b) by reason of Section 3.5.4(e) or (c) pursuant to
Section 10.4(b).

1.50 “Marketed Products Know-How” means: (a) Know-How used for, or prepared in
connection with, the development or Commercialization of the Transferred
Marketed Products and that, as of the Marketed Products Closing, is (i) owned by
Ucyclyd, or (ii) in-licensed by Ucyclyd to the extent licensable or assignable
to Hyperion; and (b) any and all intellectual property rights in or to any of
the foregoing (other than Patents). Marketed Products Know-How includes the UCD
Data, but does not include Ucyclyd Manufacturing Know-How.

1.51 “Marketed Products Marks” means: (a) the trademarks set forth on Schedule
1.51 and as may be updated from time to time by Ucyclyd upon written notice to
Hyperion during the Pre-Closing Period; and (b) any new trademarks approved for
use with the Marketed Products during the Pre-Closing Period, but excluding
(i) Hyperion Marks and (ii) on or after the Marketed Products Closing Date,
(A) any trademarks that are assigned to Hyperion hereunder as part of the
Marketed Products Rights and (B) the Marketed Products Marks containing
“Ammonul” if Ucyclyd exercises the Ammonul Option.

1.52 “Marketed Products Patents” means any and all Patents that claim or cover
the composition of matter or use of the Transferred Marketed Products as of the
Marketed Products Closing, but excluding any Ucyclyd Manufacturing Patents.

1.53 “Marketed Products Technology” means Marketed Products Patents and Marketed
Products Know-How. Marketed Products Technology does not include: (a) Ucyclyd
Manufacturing Technology; and (b) any Ammonul Specific Know-How if Ucyclyd
exercises the Ammonul Option.

1.54 “NDA” means a new drug application filed with FDA pursuant to 21 C.F.R.
Part 314.

1.55 “Note” means that certain Note that may be issued by Hyperion in favor of
Ucyclyd in accordance with Section 3.3, the form of which is attached hereto as
Exhibit 1.

1.56 “Patents” means all: (a) U.S. issued patents (including re-examinations,
reissues, renewals, and all extensions and term restorations), inventors’
certificates and foreign counterparts thereof; (b) pending applications for U.S.
patents, including provisional applications, continuations,
continuations-in-part, continued prosecution, divisional and substitute
applications; and (c) non-U.S. counterparts or equivalents of the foregoing in
subsections (a) and (b).

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 7 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.57 “PDM Act” means the Prescription Drug Marketing Act of 1987, as amended
from time to time, and any regulations promulgated thereunder.

1.58 “Person” means any natural person, corporation, partnership, trust, joint
venture, Governmental Authority or other entity or organization.

1.59 “Pre-Closing Period” means the period commencing on the Effective Date and
the first to occur of: (a) the Marketed Products Closing Date; (b) the
expiration of the Marketed Products Option without being exercised; (c) if the
Marketed Products Option is exercised but the Marketed Products Closing does not
occur in accordance with Section 3.5, the expiration of the Marketed Products
Closing Deadline; and (d) the date on which Hyperion foregoes the right to
purchase the Marketed Products Rights pursuant to Section 10.4(b).

1.60 “Price Approval” means, with respect to any country in which the price at
which the applicable Marketed Products are to be sold must be approved by a
Regulatory Agency for reimbursement or payment purposes, the receipt of approval
by the applicable Regulatory Agency with, respect to such price.

1.61 “Promotional Materials” means any training materials, brochures, website
content, materials displayed on electronic media (including internet, websites,
DVD or audio) or other promotional items or materials.

1.62 “Regulatory Agency” means, with respect to the United States, the FDA, and,
in the case of a country other than the United States, such other appropriate
regulatory agency or authority with similar responsibilities.

1.63 “Regulatory Approval” means the approval, license, registration or
authorization of any federal, state or local Regulatory Agency, department,
bureau or other governmental entity, necessary to lawfully manufacture, import,
distribute, promote, sell and administer to humans the applicable Transferred
Marketed Products in a country or region, but shall not include Price Approval
in any country.

1.64 “Security Agreement” means that certain Security Agreement to be entered
into between Hyperion and Ucyclyd in accordance with Section 3.3, the form of
which is attached hereto as Exhibit 2.

1.65 ***.

1.66 “*** Orphan Designation” means (a) the orphan drug designation, dated ***,
granted by the FDA to Ucyclyd for HPN-100 for *** and (b) the orphan drug
designation, dated ***, granted by the FDA to Ucyclyd for Buphenyl Product for
***.

1.67 “Tax” or “Taxes” means all federal, state, local, foreign, and other net
income, gross income, gross receipts, sales, value-added, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties, or other taxes, fees, assessments, or charges
of any kind whatever, together with any interest and any penalties, additions to
tax, or additional amounts with respect thereto, and the term “Tax” means any
one of the foregoing Taxes.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 8 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.68 “Therapeutic Equivalent” has the meaning given to it by the FDA in the
current edition of the “Approved Drug Products with Therapeutic Equivalence
Evaluations” (the “Orange Book”) as may be amended from time to time.

1.69 “Third Party” means any Person that is not a Party or an Affiliate of a
Party.

1.70 “Transferred Marketed Product(s)” means the Marketed Products, but
excluding Ammonul Product and *** if Ucyclyd exercises the Ammonul Option.

1.71 “UCD” means urea cycle disorder.

1.72 “UCD Data” has the meaning given to such term in the APA.

1.73 “Ucyclyd Manufacturing Know-How” means (a) any and all Know-How necessary
for the manufacture of the Transferred Marketed Products, including any and all
documentation, Drug Master Files (individually a “DMF” and collectively “DMFs”),
protocols, manufacturing processes, starting materials, purification
technologies and specifications for either or both of such Transferred Marketed
Products, in each case that as of the Marketed Products Closing is (i) owned by
Ucyclyd, or (ii) in-licensed by Ucyclyd to the extent licensable or assignable
to Hyperion; and (b) any and all intellectual property rights in or to any of
the foregoing (other than Patents). Notwithstanding the foregoing, Manufacturing
Know-How does not include any method of treatment, packaging, drug delivery,
composition, formulation or dosage unit of a Transferred Marketed Product, but
does include any processes for manufacturing or supplying the method of
treatment, packaging, drug delivery, composition, formulation or dosage unit of
a Transferred Marketed Product.

1.74 “Ucyclyd Manufacturing Patents” means any and all Patents that claim a
method of manufacturing the Transferred Marketed Products and that, as of the
Marketed Products Closing, are (a) owned by Ucyclyd, or (b) in-licensed by
Ucyclyd to the extent licensable or assignable to Hyperion.

1.75 “Ucyclyd Manufacturing Technology” means Ucyclyd Manufacturing Patents and
Ucyclyd Manufacturing Know-How.

1.76 “Ucyclyd’s Actual Knowledge” means the actual knowledge of a particular
fact or other matter being possessed as of the pertinent date by (a) the
President and Chief Executive Officer of Ucyclyd or the Executive Vice
President, Chief Financial Officer and Treasurer of Ucyclyd and (b) with respect
to Section 10.2(f), Section 10.2(h), Section 10.2(i)(i), and Section 10.2(k)
only: the President and Chief Executive Officer of Ucyclyd; the Executive Vice
President, Chief Financial Officer and Treasurer of Ucyclyd; or the *** for
Medicis and its Affiliates.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 9 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE 2

Amendment and Restatement; pre-CLOSING period

2.1 Amendment and Restatement. Effective on the Effective Date, except as
otherwise set forth in this Section 2.1, this Agreement hereby amends, restates,
and supersedes the Prior Collaboration Agreement, and any and all provisions of
the Prior Collaboration Agreement are of no further force and effect (except to
the extent expressly restated or referenced herein).

2.2 Commercialization of Marketed Products During the Pre-Closing Period.

2.2.1 During the Pre-Closing Period, Ucyclyd shall have the sole right and
responsibility to: (a) receive, accept and fill orders for the Marketed
Products; (b) process invoicing, order processing and collection of accounts
receivable for Marketed Product sales based on demand and in accordance with
GAAP; (c) manufacture and/or have manufactured Marketed Products for clinical
use and commercial sale, as well as manage the supply and distribution chain for
Marketed Products; and (d) record Marketed Products sales in Ucyclyd’s books of
account in a manner consistent with its standard practices, and in any event in
accordance with GAAP. All such activities during the Pre-Closing Period shall be
at Ucyclyd’s sole cost and expense.

2.2.2 During the Pre-Closing Period, subject to the remainder of this
Section 2.2.2 and this Article 2, Ucyclyd has sole authority with respect to the
commercial terms and conditions with respect to the sale and distribution of
Marketed Products, including matters such as the price at which the Marketed
Products will be sold and whether any discounts, rebates or other deductions
should be made, paid or allowed. During the Marketed Products Option Period,
without Hyperion’s prior written approval, which approval shall not be
unreasonably withheld, delayed or conditioned, Ucyclyd shall not make changes to
Ucyclyd’s practices with respect to discounts, rebates or other deductions that
are not consistent with Ucyclyd’s past practices.

2.2.3 During the Pre-Closing Period, Ucyclyd shall not ***.

2.3 Manufacturing of Marketed Products During the Pre-Closing Period.

2.3.1 During the Pre-Closing Period, except as otherwise provided in this
Section 2.3, Ucyclyd shall have the sole right and responsibility to manufacture
and/or have manufactured Marketed Products, as well as manage the supply and
distribution chain for Marketed Products.

2.3.2 (a)***. Each of the foregoing agreements shall be deemed a Manufacturing
Agreement to be transferred to Hyperion upon the Marketed Products Closing.

(b) At Hyperion’s request during the Pre-Closing Period, ***. Any additional
agreement described in subsection (ii) above that is entered into at Hyperion’s
request and agreed by the manufacturer as set forth above shall be deemed a
Manufacturing Agreement to be novated to Hyperion upon the Marketed Products
Closing.

2.3.3 At any time during the Pre-Closing Period, Hyperion shall have the right
to qualify an alternative manufacturer selected by Hyperion in anticipation of
Hyperion’s use of such alternative manufacturer following the Marketed Products
Closing. With respect to any

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 10 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

qualification hereunder: (a) Hyperion shall be responsible solely for qualifying
such alternate manufacturer; (b) Hyperion shall pay all related costs, including
all fees associated with obtaining any approvals in accordance with any Legal
Requirements; and (c) Ucyclyd shall establish with such manufacturer, at
Hyperion’s sole cost and expense (including paying Ucyclyd for those activities
requested by Hyperion and undertaken by Ucyclyd in connection therewith and
reimbursing Ucyclyd for all reasonable, documented expenses in excess of ***
with respect to out-of-pocket expenses and hours incurred in excess of an
aggregate of *** for Ucyclyd personnel), the relevant Ucyclyd Manufacturing
Technology and, if required for purposes of qualifying and manufacturing the
Marketed Products, the Marketed Products Technology. Such manufacturer shall
have a limited, non-transferable right of reference to any applicable DMFs
solely for purposes of manufacturing and supplying the applicable Marketed
Product to Hyperion (it being understood that prior to the Marketed Products
Closing Hyperion would only use such manufactured product for qualification
purposes). Nothing contained in this Section shall be construed as granting
Hyperion the right to ***.

2.3.4 During the Pre-Closing Period, Ucyclyd will continue to supply Buphenyl
Products to Hyperion for clinical use pursuant to that certain Clinical Supply
Agreement between the Parties, effective as of January 31, 2008 (the “Clinical
Supply Agreement”), as amended by the amendment attached hereto as Exhibit 3.

2.4 Diligence Information.

2.4.1 Following a written request from Hyperion at any time during the
Pre-Closing Period on or after ***, Ucyclyd shall make available to Hyperion in
accordance with terms set forth in this Section 2.4 below, no later than ***
after receipt of such request, the following information (the “Diligence
Information”):

(a) a reasonably detailed summary of sales data for the Marketed Products for
the most recent twelve (12) calendar months for which data is then available,
broken down by calendar month, including (i) sales volumes and revenue by drug,
formulation, and geography, (ii) itemized gross to net sales deductions, and
(iii) activity in the patient assistance program (including the program vendor
name, number of submitted requests, denied requests (with reasons for denial, if
available), enrolled patients, and volume of drug consumed during the reporting
period); provided, however, that in no circumstances shall Hyperion be provided
with data regarding individually negotiated prices with particular customers;

(b) any inventory or shipment reports regarding the Marketed Products that
Ucyclyd receives from Third Party vendors in the distribution channel for
Marketed Products (including *** (or any successor distributor of the Marketed
Products), Ucyclyd’s United States warehouse, and Ucyclyd’s Canadian warehouse),
in each case covering the previous year, at monthly or quarterly intervals;

(c) the quantity and dating of available Inventory (including breakdowns for
finished product and API) as well as a summary of any planned manufacturing runs
for Marketed Products (including the approximate size and timing of such runs);

(d) a list of all Manufacturing Agreements then in force, along with copies of
the Manufacturing Agreements that would be assigned to Hyperion upon the
Marketed Products Closing Date;

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 11 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) a list and description of all ongoing investigator-sponsored activities
involving the Marketed Products or other investigator-sponsored use of the
Marketed Products, in each case that are then being supported by Ucyclyd;

(f) the following information regarding manufacturing of Marketed Products:

(i) copies of batch records for all lots in commercial distribution and copies
of certificates of analysis (CoAs) for such lots;

(ii) copies of batch records for those product lots for which product has
expired less than one (1) year ago and copies of CoAs for such lots;

(iii) list of all lots then currently on stability, and corresponding stability
reports for such lots;

(iv) list of product quality complaints for those product lots for which product
has expired less than one (1) year ago, responses to complaints for such product
lots, and copies of corresponding investigations with respect to such
complaints;

(v) list of all product recalls for the past three (3) years (including the ***)
and copies of corresponding investigations;

(vi) list of all out of specification (OOS) results for those product lots for
which product has expired less than one (1) year ago and corresponding
investigations;

(vii) list of all corrective action and preventative action (CAPA) plans for
those product lots for which product has expired less than one (1) year ago;

(viii) list of audits of finished product and API vendors for the past two
(2) audits, and if reasonably practicable, copies of audit reports resulting
from such audits for those vendors that at the time of the diligence request are
still producing finished product and API for the applicable Marketed Products;

(ix) copies of annual product reviews required by cGMPs for the past five
(5) years; and

(x) copies of labeling die lines for bottle labels, carton, package inserts and
patient information leaflet, in each case for the then-current finished forms of
Marketed Products;

(g) the following information regarding drug safety of Marketed Products: line
listing of all safety reports; copies of all pharmacovigilance files (case files
for each safety report); list of all 15-day reports; and copies of annual safety
reports for the past five (5) years;

(h) the following information regarding medical information for Marketed
Products: list of the categories of the types of medical information requests
received in the past five (5) years;

(i) the following regulatory information regarding Marketed Products within the
past five (5) years: copies of government correspondence index; copies of all

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 12 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

correspondence to and from FDA (e.g., letters, faxes, email); copies of all
promotional material submissions to FDA; a summary of outstanding regulatory
business with FDA regarding the Marketed Products, and all FDA Regulatory Health
Project Manager contact information;

(j) copies all INDs and NDAs for the Marketed Products (including IND
amendments, NDA amendments and NDA supplements);

(k) a list of all Distribution Agreements then in force, along with copies of
the Distribution Agreements that would be assigned to Hyperion upon the Marketed
Products Closing Date;

(l) a copy of the current Marketed Products returns policy;

(m) current WAC and WAC history (from January 1, 2000 to present) for Marketed
Products, current AMP and AMP history (from January 1, 2000 to present), and
Medicaid units, by NDC #, sales, and rebates by quarter, for Marketed Products
for the previous twenty-four (24) months;

(n) a copy of all Promotional Materials for Marketed Products used within the
previous twelve (12) months; and

(o) a copy of all market research reports or Third Party sales or market data
regarding the Marketed Products acquired in the previous twenty-four
(24) months.

2.4.2 The Diligence Information will be made available to Hyperion, in a
reasonably organized manner, for review and inspection (but not copying) only at
a location designated by Ucyclyd in either Scottsdale or Phoenix, Arizona,
during a single period of *** mutually agreed by the Parties but not to occur
within *** prior to or after the end of a calendar quarter unless otherwise
agreed by Ucyclyd in its sole discretion. Alternatively, the Parties may agree
to have all of the Diligence Information uploaded to an electronic data room for
further review and inspection by Hyperion, in which case the terms, conditions
and restrictions set forth in Section 2.4.4 shall apply.

2.4.3 In the event the Parties proceed with a physical review and inspection of
the documents at the location designated by Ucyclyd as described in
Section 2.4.2, during such review and inspection, Hyperion may designate
documents to be uploaded to an electronic data room for further review and
inspection by Hyperion, provided the amount of information to be uploaded is
reasonable.

2.4.4 The Diligence Information made available in the electronic data room will
remain available to Hyperion for a period of *** following the date on which the
last of the Diligence Information initially requested by Hyperion is uploaded to
the electronic data room. Hyperion bears the sole cost and expense of the data
room (including the uploading of documents). The documents may not be saved,
downloaded, copied, or transmitted by Hyperion or any of its representatives.
Such documents will be printable by Hyperion, but such printing will be
trackable by Ucyclyd via the electronic data room. All printed versions of such
documents must be returned to Ucyclyd at the end of the review and inspection
period.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 13 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

2.4.5 In addition, after receiving the Diligence Information, Hyperion may, at
any time during the Pre-Closing Period, request a one-time update to the
Diligence Information (a “Diligence Information Update”). No later than ***
after receipt of such request for a Diligence Information Update, Ucyclyd shall
disclose to Hyperion, via an electronic data room, any changes or updates to the
items included in the Diligence Information.

2.4.6 Ucyclyd shall use commercially reasonable efforts to answer, in a timely
manner, any questions that Hyperion may have concerning the Diligence
Information or Diligence Information Update, provided that Hyperion consolidates
such questions in an organized manner so as to minimize, to the extent
reasonably practicable, disruption to the business of Ucyclyd and its
Affiliates.

2.5 Manufacturing Facility Inspection.

2.5.1 During the Pre-Closing Period and following the conclusion of the ***
diligence review described in Section 2.4.2 above, Hyperion shall have the
right, by written notice to Ucyclyd, to request that Ucyclyd request that the
applicable Third Party manufacturer of the Marketed Products permit an
inspection of the manufacturing facilities where the Marketed Products are
manufactured, filled and finished by a Third Party that is (a) mutually agreed
by the Parties, (b) retained by Hyperion at Hyperion’s sole cost and expense,
and (c) subject to confidentiality obligations to Ucyclyd but is permitted to
disclose to Hyperion only the results of the inspection.

2.5.2 Within a reasonable period of time following Ucyclyd’s receipt of such
written request from Hyperion, Ucyclyd shall request and facilitate the conduct
of such an inspection of the applicable Third Party manufacturer.
Notwithstanding the foregoing, Ucyclyd shall only be required to require that
the applicable Third Party manufacturer permit such inspection to the extent
that (a) such inspection is *** and (b) allowing such Third Party to conduct
such inspection would not ***; provided, however, that even if subsection (a) or
(b) applies, Ucyclyd shall remain obligated to request permission from such
Third Party manufacturer to conduct such inspection (but, for clarity, shall not
be required to conduct such inspection unless such Third Party manufacturer
grants such permission).

2.6 Investigator Sponsored Trials. During the Pre-Closing Period, Ucyclyd shall
have the right to support investigator-sponsored activities involving the
Marketed Products or other investigator-sponsored use of the Marketed Products.

2.7 Marketed Product Sales Volume. Following Hyperion’s exercise of the Marketed
Products Option, Ucyclyd shall use commercially reasonable efforts to ensure
that the average monthly sales volume of the Transferred Marketed Products
leading up to the Marketed Products Closing Date does not substantially exceed
the average monthly sales volume of the applicable Transferred Marketed Products
during the ***, and in any event Ucyclyd will not take any affirmative action to
cause such outcome. Hyperion acknowledges that the Marketed Products are
life-saving drugs and the foregoing shall not preclude Ucyclyd from responding
to bona fide increased demand to meet patient needs.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 14 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE 3

RIGHTS TO PURCHASE ASSETS

3.1 Purchase Right. Subject to the terms and conditions of the Agreement,
including payment by Hyperion of any amounts due to Ucyclyd as of the relevant
date and the rights of Ucyclyd pursuant to Section 3.4 below, Ucyclyd hereby
grants to Hyperion an option (the “Marketed Products Option”) to purchase all of
Ucyclyd’s rights, title and interests in the Transferred Marketed Products
(which shall include the Assets and shall exclude the Excluded Assets)
(collectively, the “Marketed Products Rights”). Such Marketed Products Option
will be exercisable by Hyperion, by written notice to Ucyclyd (which written
notice shall specify that it is the “MARKETED PRODUCTS OPTION EXERCISE NOTICE”)
(the “Exercise Notice”), upon the earlier of (a) the date of the written
notification from the FDA approving any NDA for HPN-100 for the treatment of UCD
and (b) June 30, 2013 and will remain exercisable for *** thereafter (the
“Marketed Products Option Period”). Notwithstanding the foregoing, if any NDA
for HPN-100 in UCD is approved prior to January 1, 2013, then the Marketed
Products Option Period will commence on January 1, 2013 and will continue for
*** thereafter, and Hyperion may exercise the Marketed Products Option at any
time during this *** period.

3.2 Excluded Assets. The term “Excluded Assets” means: (a) any *** technology or
other formulation technology resulting from development efforts of Ucyclyd,
Medicis and its Affiliates relating to Active Moiety Products (for clarity, such
technology is licensed to Hyperion pursuant to Section 4.01(d)(ii) of the APA);
(b) the 1-888-Phone Number (only if Ucyclyd exercises the Ammonul Option);
(c) any work product and intellectual property rights that (i) are owned or
controlled by Ucyclyd or one or more Ucyclyd Affiliates as of the Effective Date
or are later acquired (pursuant to acquisition, license or otherwise) or
developed by or on behalf of Ucyclyd or a Ucyclyd Affiliate and (ii) result from
research or development efforts with respect to ***; and (d) any *** Orphan
Designation. In addition, Excluded Assets also includes the Ammonul Specific
Know-How if Ucyclyd exercises the Ammonul Option.

3.3 Purchase Price. If the Marketed Products Option is exercised pursuant to
Section 3.1 above, then Hyperion shall pay Ucyclyd (or shall set off against the
payment due from Ucyclyd as set forth below and as applicable) the aggregate
total purchase price listed below (the “Marketed Products Purchase Price”):

(a) If Ucyclyd elects to retain rights to Ammonul Product (including ***) as
described in Section 3.4 below, the Marketed Products Purchase Price will be $19
million, which will be paid in full at the Marketed Products Closing Date and
will be set off against the payment due from Ucyclyd to Hyperion under
Section 3.4, leaving a net payment from Ucyclyd to Hyperion of $13 million.

(b) If Ucyclyd does not retain rights to Ammonul Product (including ***) as
described in Section 3.4 below, the Marketed Products Purchase Price will be $22
million, which either (at Hyperion’s election) will be paid by Hyperion in full
at the Marketed Products Closing Date or will be paid by delivering to Ucyclyd
on the Marketed Products Closing Date (i) the Note and (ii) the Security
Agreement, each as executed by an authorized officer of Hyperion. As specified
therein, the Note shall be repaid by Hyperion in eight (8) equal quarterly
installments commencing on the first Business Day of the first calendar quarter
following the Marketed Products Closing Date and continuing on the first
Business Day of each calendar quarter thereafter in accordance with the terms
and conditions of the Note. Hyperion’s obligations under the Note shall be
secured by a first priority lien in and to the Collateral (as defined in the
Security Agreement) in accordance with the terms and conditions of the Security
Agreement.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 15 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.4 Rights to Ammonul.

(a) Following Ucyclyd’s receipt of the Exercise Notice from Hyperion, Ucyclyd
shall have the option (the “Ammonul Option”) to retain all rights to the Ammonul
Product (including ***) including the right to develop and commercialize the
Ammonul Product for all indications (the “Ammonul Rights”), subject to
Section 7.02 of the APA. For the avoidance of doubt, the foregoing sentence is
not intended to grant any rights or licenses under Hyperion’s intellectual
property beyond the licenses set forth in Section 8.2.2. The Ammonul Option must
be exercised, if at all, by written notice to Hyperion within *** after
Ucyclyd’s receipt of the Exercise Notice from Hyperion, which written notice
shall specify that it is the “AMMONUL RIGHTS OPTION EXERCISE NOTICE”. If Ucyclyd
exercises the Ammonul Option, in consideration for Hyperion foregoing its right
to purchase Ammonul Product (including ***), Ucyclyd will pay Hyperion $32
million, due on the Marketed Products Closing Date, which will be set off
against the payment due from Hyperion to Ucyclyd under Section 3.3, leaving a
net payment from Ucyclyd to Hyperion of $13 million. For clarity, if Hyperion
exercises the Marketed Products Option but fails to close on the transaction to
purchase the Transferred Marketed Products in accordance with Section 3.5 and
Ucyclyd exercised the Ammonul Option, no payment is due from Ucyclyd to Hyperion
with respect to the exercise of the Ammonul Option and Ucyclyd shall be free to
exercise the Ammonul Rights with no obligation to Hyperion.

(b) If Ucyclyd retains rights to the Ammonul Product (including ***) by
exercising the Ammonul Option, then effective upon the Marketed Products Closing
Date, Hyperion will receive a right of first negotiation solely with respect to
the Ammonul Rights should Ucyclyd (or any Affiliate or any acquirer of Ucyclyd)
later decide to sell, exclusively license, or otherwise transfer the Ammonul
Rights to a Third Party (for clarity, the foregoing only applies to the sale,
license or other transfer of the Ammonul Rights and not to (i) any Change in
Control of Ucyclyd (or any Affiliate, including a parent, or acquirer)
(excluding, for purposes of this Section, subsection (b) of the definition of
Change in Control) or (ii) sale where Ammonul Product is one of *** approved or
marketed products being sold as a bundle to the Third Party). Hyperion must
exercise the option within *** following receipt of written notice from Ucyclyd
regarding Ucyclyd’s desire to sell, license or otherwise transfer the Ammonul
Rights to a Third Party. If Hyperion exercises such right of first negotiation,
the Parties shall engage in negotiations promptly with respect to any such sale,
license or other transfer. If, within *** following Ucyclyd’s receipt of written
notice from Hyperion exercising the right of first negotiation, the Parties fail
to reach a written binding agreement on the material terms (e.g., binding term
sheet or letter of intent) under which the Ammonul Rights will be transferred to
Hyperion, Ucyclyd will be free to sell, license or transfer the Ammonul Product
(including ***) to a Third Party, provided that the terms of such deal, in the
aggregate, are no more favorable to the Third Party than the aggregate of the
terms last offered by Hyperion. For clarity, the rights under this subsection
(b) automatically terminate if Hyperion does not close on the purchase of the
Transferred Marketed Products.

3.5 Closing.

3.5.1 Closing Date. If Hyperion exercises the Marketed Products Option, the
Parties shall mutually agree upon a date for the Marketed Products Closing,
which date shall be not later than *** following the date of Ucyclyd’s receipt
of the Exercise Notice from Hyperion.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 16 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.5.2 Account for Purchase Payment. No less than *** prior to the Marketed
Products Closing Date, each Party shall designate an account for the receipt of
the Marketed Products Purchase Price or other payments due on the Marketed
Products Closing Date (as applicable) and shall provide the other Party with
written wire instructions to such account.

3.5.3 Closing Mechanics.

(a) On the Marketed Products Closing Date, Hyperion shall become obligated to
pay Ucyclyd the Marketed Products Purchase Price in accordance with
Section 3.3(a) or 3.3(b) (as applicable).

(b) On the Marketed Products Closing Date, the Parties shall execute and deliver
all documents set forth below (the “Purchase Transaction Documents”), under
which Ucyclyd shall sell, transfer, assign and convey all Assets to Hyperion:

(i) a bill of sale in the form attached to the Agreement as Exhibit 4, under
which Ucyclyd transfers the ownership of certain Assets (including all
Inventories described in Section 3.6.2) to Hyperion, which shall be signed by
both Ucyclyd and Hyperion;

(ii) a Technology Assignment Agreement in the form attached to the Agreement as
Exhibit 5, under which Ucyclyd shall assign all Marketed Products Technology,
which shall be signed by Ucyclyd;

(iii) an Assignment and Assumption Agreement of all Assigned Agreements in the
form attached to the Agreement as Exhibit 6, which shall be countersigned by
Ucyclyd and accompanied by all consents required from the applicable Third
Parties to such Assigned Agreements to Hyperion as attachments to such
Assignment and Assumption Agreement; and

(iv) the Articles of Transfer to be filed with the Maryland State Department of
Assessments and Taxation, if required under Section 3-107 of the Maryland Code
of Corporations and Associations, which shall be signed by both Ucyclyd and
Hyperion.

3.5.4 HSR Act Clearance.

(a) As promptly as practicable following the exercise of the Marketed Products
Option (but in any event no later than *** after such exercise), each of Ucyclyd
and Hyperion shall file or supply, or cause to be filed or supplied, all
notifications and information required to be filed or supplied pursuant to the
HSR Act (if any) in connection with the sale of the Marketed Products Rights to
Hyperion hereunder, subject to the Parties cooperating to maintain the
confidentiality of any such information, to the extent practicable under Legal
Requirements. Each of Ucyclyd and Hyperion shall furnish to the other such
necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission which is necessary
under the HSR Act. As promptly as practicable, Ucyclyd and Hyperion shall make,
or cause to be made, all such other filings and submissions under laws, rules
and regulations applicable to them, or to their Affiliates, as may be required
for them to consummate the transaction contemplated hereby in accordance with
the terms of the Agreement. Ucyclyd and Hyperion shall keep one another
appraised of the status of any communications with, and inquiries or requests
for additional information from, any Governmental Authority, including the
United States Federal Trade Commission and the Antitrust Division of the United
States Department of Justice, and shall comply

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 17 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

promptly with any such inquiry or request. Each Party shall bear its own costs
in completing and making any required filings pursuant to subsections (a) and
(b) of this Section 3.5.4; provided, however, that Hyperion shall be responsible
solely for any required filing fees under the HSR Act.

(b) Following the exercise of the Marketed Products Option, Hyperion shall:
(i) determine the fair market value of the transaction described in the
Agreement for HSR Act purposes (including both the scenario where Ucyclyd
exercises the Ammonul Option and the scenario where Ucyclyd does not exercise
the Ammonul Option, if Ucyclyd has not yet elected one or the other);
(ii) communicate in writing to Ucyclyd the fair market value determination(s) as
soon as reasonably practicable; and (iii) discuss with counsel of Ucyclyd the
methodology and evidence Hyperion employed in making such determination not
later than the Marketed Products Closing. Each Party shall bear its own costs in
completing and making any required filings pursuant to subsections (a) and
(b) of this Section 3.5.4; provided, however, Hyperion shall be responsible
solely for any required filing fees.

(c) Each of Ucyclyd and Hyperion shall use commercially reasonable efforts, and
shall act in good faith, to resolve any objections that may be asserted by a
Governmental Authority (including the United States Federal Trade Commission and
the Antitrust Division of the United States Department of Justice) with respect
to the transaction contemplated hereby, and shall cooperate with each other to
contest any challenges to the transactions contemplated hereby by any such
Governmental Authority. The Parties agree to cooperate in good faith and to use
their respective commercially reasonable efforts to obtain any government
clearances or approvals required under the HSR Act, to respond to any government
requests for information under the HSR Act, and to contest and resist any
action, including any legislative, administrative or judicial action, and to
have vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order (whether temporary, preliminary or permanent) that restricts,
prevents or prohibits the consummation of the transaction contemplated by the
Agreement under the HSR Act or which is otherwise required to consummate the
transactions contemplated by the Agreement. Hyperion shall pay the reasonable
costs and expenses incurred by Ucyclyd, including attorneys’ fees, in connection
with efforts to contest, resist, vacate, lift, reverse or overturn any such
decree, judgment, injunction or other order. For any other cooperation provided
by a Party pursuant to this subsection (c), including responding to any
government requests for information under the HSR Act, each Party shall bear its
own costs in providing such cooperation.

(d) Notwithstanding the foregoing, in the event a Governmental Authority
(including the United States Federal Trade Commission and the Antitrust Division
of the United States Department of Justice) challenges the transaction on
antitrust grounds, and the challenge cannot be resolved by consent decree, the
Parties may terminate the Term of the Agreement pursuant to Section 11.2(b).

(e) In any event, if a filing is required under the HSR Act in connection with
the sale of the Marketed Products Rights to Hyperion hereunder, the Marketed
Products Closing shall not occur unless and until the expiration or early
termination of the waiting period for the HSR Act.

3.5.5 Specific Performance. The Parties agree that irreparable damage may occur
if any portion of this Section 3.5 were not performed in accordance with the
terms hereof and that the Parties shall be entitled to seek specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity.

3.6 Transition at Closing. To the extent the Parties identify activities not
covered in this Section 3.6 or otherwise in the Agreement that are to be
conducted by the Parties in

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 18 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

connection with the transition of the Assets to Hyperion following the Marketed
Products Closing (the “Other Transition Activities”), the Parties agree (a) to
negotiate in good faith a transition services agreement by ***, which agreement
will require reimbursement of Ucyclyd by Hyperion for (i) the Other Transition
Activities undertaken by Ucyclyd in connection with such transition that in the
aggregate exceed *** of work and (ii) any out-of-pocket expenses incurred by
Ucyclyd in excess of ***, and (b) to execute such transition services agreement
as soon as reasonably practicable following the exercise of the Marketed
Products Option (but in any event prior to the expected Marketed Products
Closing Date). Hyperion agrees that all transition activities shall be
conducted, to the extent reasonably practicable, to minimize disruption to the
business of Ucyclyd and its Affiliates. The preceding sentence is not intended
to waive Ucyclyd’s compliance with any deadlines set forth herein or in the
aforementioned transition services agreement.

3.6.1 Regulatory Filings and Clinical Data. Ucyclyd shall, as soon as
permissible following the Marketed Products Closing Date (but in any event no
later than *** after the Marketed Products Closing Date) notify the FDA (or the
applicable Regulatory Agency or Government Authority) of the transfer to
Hyperion of the NDAs, INDs, and other Regulatory Approvals, and any Pricing
Approvals, for the Transferred Marketed Products and shall promptly provide a
copy of such notice to Hyperion. Ucyclyd shall use commercially reasonable
efforts to complete any and all other regulatory requirements necessary for such
transfer, in accordance with all Legal Requirements. On the Marketed Products
Closing Date, to the extent not previously provided, Ucyclyd will forward to
Hyperion copies of the applicable NDAs, INDs, copies of regulatory
correspondence and periodic and other reports (including SAEs, alert reports,
and any adverse event reports and the underlying data) with the FDA and all
clinical data in connection with the Transferred Marketed Products in Ucyclyd’s
(or its Affiliates’) possession.

3.6.2 Inventories.

(a) At the Marketed Products Closing, Hyperion shall be responsible for
purchasing remaining Inventory of the Transferred Marketed Products, subject to
the terms, conditions, and limitations set forth in Schedule 3.6.2 and this
Section 3.6.2.

(b) Hyperion shall pay Ucyclyd an amount equal to ***.

(c) To the extent Inventory to be transferred to Hyperion is located at
facilities owned or controlled by Ucyclyd, Ucyclyd shall transfer such
Inventory, within *** after the Marketed Products Closing Date, to the location
designated by Hyperion at Hyperion’s cost and expense. To the extent Inventory
to be transferred to Hyperion is located at a manufacturer’s facility, Hyperion
shall be responsible for arranging for the transfer of such Inventory to the
location designated by Hyperion and, as necessary, Ucyclyd shall instruct the
manufacturer to facilitate such transfer to Hyperion. Following the Marketed
Products Closing Date and prior to the transfer of applicable Inventory, upon
Hyperion’s request, Ucyclyd shall fill emergency orders from such Inventories as
directed by Hyperion.

(d) During the period of *** following the Marketed Products Closing Date,
Hyperion will have *** audit right to confirm the manufacturing costs reported
by Ucyclyd. In connection with such audit, the Parties shall comply with the
audit and record-keeping requirements set forth on Schedule 7.10.

3.6.3 Technology Transfer. No later than *** after the Marketed Products Closing
Date, Ucyclyd shall deliver to Hyperion all Manufacturing Know-How and Marketed
Products Know-How not already in Hyperion’s possession at the time of Marketed
Products Closing.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 19 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.6.4 Use of Ucyclyd Name During Transition. If the Ucyclyd name is not included
in the Assets transferred to Hyperion on the Marketed Products Closing, then
during the period of *** following the Marketed Products Closing Date, Hyperion
shall have the right to use the Ucyclyd name in connection with (a) the sale of
Inventory labeled with the Ucyclyd name and (b) any other activities reasonably
necessary to support the transition of the Transferred Marketed Products to
Hyperion (but excluding for use on any part of Transferred Marketed Products
(including any labeling and packaging) that were manufactured by or on behalf of
Hyperion), in each case to the extent such use is consistent with applicable
Legal Requirements.

3.6.5 Accounts Receivables.

(a) Ucyclyd will be entitled to all revenue from sales of the Transferred
Marketed Products until the Marketed Products Closing Date and will maintain
liability for payment of all gross to net sales deductions (including returns,
rebates and chargeback) of Transferred Marketed Products that were sold prior to
the Marketed Products Closing Date. For clarity, if Ucyclyd exercises the
Ammonul Option, Ucyclyd will continue to be entitled to all revenue from sales
of Ammonul and will continue to maintain liability for all gross to net sales
deductions of the Ammonul Product following the Marketed Products Closing Date.

(b) During the period of *** following the Marketed Products Closing Date,
Hyperion will have *** audit right to confirm the allocation of revenue and
deductions between pre-Marketed Products Closing Date sales and post-Marketed
Products Closing Date sales. In connection with such audit, the Parties shall
comply with the audit and record-keeping requirements set forth on Schedule
7.10.

(c) In the event that following the Marketed Products Closing Date, Ucyclyd or
its Affiliates receive any payment relating to any accounts receivable relating
to the Assets or the Transferred Marketed Products that accrued on or following
the Marketed Products Closing Date, such payment will be the property of, and
will be promptly forwarded and remitted to, Hyperion. Ucyclyd or its Affiliates
will endorse and deliver to Hyperion any cash, checks or other documents
received by Ucyclyd or its Affiliates on account of any such accounts receivable
and will advise Hyperion of any gross to net sales deductions that may arise
subsequent to the Marketed Products Closing Date with respect to Transferred
Marketed Products sold on or following the Marketed Products Closing Date.

(d) In the event that following the Marketed Products Closing Date, Hyperion or
its Affiliates receive any payment relating to any accounts receivable that
accrued prior to the Marketed Products Closing Date, such payment will be the
property of, and will be immediately forwarded and remitted to, Ucyclyd.
Hyperion or its Affiliates will promptly endorse and deliver to Ucyclyd any
cash, checks or other documents received by Hyperion or its Affiliates on
account of any such accounts receivable and will advise Ucyclyd of any gross to
net sales deductions that may arise subsequent to the Marketed Products Closing
Date with respect to Transferred Marketed Products sold prior to the Marketed
Products Closing Date.

ARTICLE 4

RIGHTS AND OBLIGATIONS OF THE PARTIES AFTER CLOSING

4.1 Commercialization of Transferred Marketed Products.

4.1.1 Commercialization. Subject to the terms and conditions of this Agreement
(including rights of Third Parties under the Distribution Agreements), on and
following the

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 20 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

Marketed Products Closing, Hyperion shall have the sole authority and
responsibility for worldwide Commercialization of all Transferred Marketed
Products, including the worldwide manufacture and supply of Transferred Marketed
Products for use in all such Commercialization activities. Following the
Marketed Products Closing, Hyperion shall be solely responsible for all costs
and expenses for Commercialization of Transferred Marketed Products including
the supply and manufacture thereof.

4.1.2 Pricing, Pricing Approvals and Product Distribution. On and following the
Marketed Products Closing, Hyperion shall have the sole authority for:
(a) determining the overall pricing strategy for all Transferred Marketed
Products; (b) obtaining Price Approvals for the Transferred Marketed Products as
may be required; and (c) managing distribution of each Transferred Marketed
Product in each applicable country.

4.1.3 Sales and Inventory. On and following the Marketed Products Closing,
subject to Section 3.6.4, Hyperion shall be responsible for booking sales,
stocking inventory and collecting accounts receivable for all Transferred
Marketed Products.

4.1.4 Labeling and Promotional Materials. On and following the Marketed Products
Closing:

(a) Hyperion shall have the sole authority and responsibility for the
development, use and approval of Promotional Materials for the Transferred
Marketed Products and, for clarity, Ucyclyd shall not have any rights of review
or approval; and

(b) Hyperion shall have the sole authority and responsibility to seek and obtain
any necessary FDA approvals of any label, labeling, package inserts and
packaging, and Promotional Materials used in connection with the Transferred
Marketed Products and for determining whether the same requires FDA submission
or approval.

4.2 Development of Transferred Marketed Products. On and following the Marketed
Products Closing, Hyperion shall have the sole authority for conducting
development activities with respect to the Transferred Marketed Products for any
and all indications in any country or territory in the world solely at its
expense.

ARTICLE 5

REGULATORY AND COMPLIANCE MATTERS

5.1 General Compliance.

(a) Each Party shall comply, in all material respects, with all Legal
Requirements applicable to it and its activities under the Agreement.

(b) Each Party shall perform its obligations under the Agreement in compliance
with all Federal health care program and FDA requirements, including the Federal
anti-kickback statute, 42 U.S.C. § 1320a-7b(b) and all other Legal Requirements.

(c) During the Pre-Closing Period, and thereafter to the extent arising from,
activities prior to the Marketed Products Closing, Ucyclyd shall have the right
to control, in its sole discretion, any response regarding any alleged violation
or other failure to comply with any Legal Requirements, any law or regulation
applicable to any Federal health care program, or applicable FDA requirements,
in each case related to the Marketed Products. For any such response made after
the Marketed Products Closing, Ucyclyd shall provide Hyperion with written
notice of such response unless such notice is prohibited by applicable Legal
Requirements or is impracticable under the circumstances.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 21 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) Following the Marketed Products Closing, except to the extent arising from
activities prior to the Marketed Products Closing, Hyperion shall have the sole
authority and responsibility to respond regarding any such alleged violation or
other failure to comply with any Legal Requirements, any law or regulation
applicable to any Federal health care program, or applicable FDA requirements
related to the Transferred Marketed Products.

5.2 Regulatory Filings and Approvals.

      5.2.1 During the Pre-Closing Period.

(a) Subject to the terms of Section 5.4 (Communication with Governmental
Authorities or Regulatory Agencies), during the Pre-Closing Period, Ucyclyd
shall have the sole authority and responsibility to maintain and seek revisions
of any FDA approval for the Marketed Products, and Hyperion shall not file any
document with the FDA or any other Governmental Authority or Regulatory Agency
relating to any Marketed Product without the prior written consent of Ucyclyd;
provided, however, that the foregoing shall not prevent Hyperion from making any
filings with the FDA or any other Governmental Authority or Regulatory Agency
relating to HPN-100, even if such filings contain data regarding the Marketed
Products but as long as such data is used accurately and in accordance with
applicable Legal Requirements and Hyperion discloses to Ucyclyd, concurrent with
or promptly after such filing, only those portions of such filings describing or
characterizing data regarding the Marketed Products plus the actual data
regarding the Marketed Products referenced therein.

(b) Any information provided to Ucyclyd pursuant to subsection (a) shall be
deemed to be Confidential Information of Hyperion. Ucyclyd and/or its Affiliates
shall use such information solely for purposes of verifying that any data
regarding the Marketed Products is used accurately and Hyperion has complied
with applicable Legal Requirements. Ucyclyd and and/or its Affiliates shall not
use such information for any other purpose, including for purposes of
commercializing any of its or their products. Neither Ucyclyd nor any of its
Affiliates shall claim any intellectual property rights based on such
information. Access to such information shall be limited only to those personnel
of Ucyclyd or its Affiliates who need to know such information in order to
assess Hyperion’s compliance with applicable Legal Requirements (including
review by external legal or regulatory counsel or consultants who are not
otherwise advising Ucyclyd or its Affiliates with respect to orphan drug
products). Notwithstanding anything the contrary set forth above, in no event
shall such information be disclosed to personnel at Ucyclyd or its Affiliates
who are responsible for commercial or research and development or regulatory
decisions for any orphan drug product, whether marketed or in development;
provided, however, that if the personnel, counsel, or consultants conducting the
initial review of such information conclude in good faith that such information
indicates that data regarding the Marketed Products is not being used accurately
or that Hyperion has not complied with applicable Legal Requirements, then such
information may be reviewed by those personnel responsible for regulatory
decisions if necessary to confirm such conclusion. For the avoidance of doubt,
Hyperion’s obligation to share such information with Ucyclyd under this
Section 5.2.1 shall expire at the end of the Pre-Closing Period, and at such
time, Ucyclyd shall return or destroy (and certify as destroyed) all copies of
such information in the possession of Ucyclyd or its Affiliates. Any disputes
between the Parties regarding Hyperion’s use of data regarding the Marketed
Products in Hyperion’s filings for HPN-100 shall be resolved pursuant to
Section 14.2, except that the arbitration shall be an expedited proceeding
before *** as a single arbitrator, provided that he is available, and if he is
not available, before a replacement arbitrator nominated by JAMS.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 22 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

5.2.2 Following the Marketed Product Closing. Subject to the terms of
Section 5.4 (Communication with Governmental Authorities or Regulatory
Agencies), on and following the Marketed Products Closing, (a) Hyperion shall
have sole authority and responsibility to maintain and seek revisions of any
Regulatory Approval for the Transferred Marketed Products; and (b) Ucyclyd shall
not file any document with the FDA or any other Governmental Authority or
Regulatory Agency relating to any Transferred Marketed Product without the prior
written consent of Hyperion unless otherwise required to do so under applicable
Legal Requirements (in which case Ucyclyd shall provide Hyperion with written
notice of such filing unless such notice is prohibited by applicable Legal
Requirements or is impracticable under the circumstances). For clarity, if
Ucyclyd retains Ammonul Product the foregoing restriction does not apply with
respect to Ammonul Product.

5.3 Adverse Events and Safety Reporting. The Parties have previously entered
into that certain Safety Data Exchange Agreement, dated August 23, 2007
(“SDEA”), which governs disclosure between the Parties of safety-related
information relevant to Buphenyl Products and HPN-100. The Parties agree that,
effective as of the Effective Date, the SDEA hereby is terminated.

5.4 Communication with Governmental Authorities or Regulatory Agencies.

(a) During the Pre-Closing Period, without the prior written consent of Ucyclyd
or unless so required by applicable Legal Requirements (and then only pursuant
to the terms of this Section 5.4(a)), Hyperion shall not correspond or
communicate with the FDA or with any other Governmental Authority or Regulatory
Agency, whether within the United States or otherwise, concerning the Marketed
Products or otherwise take any action concerning any authorization or permission
under which the Marketed Products are sold or any application for the same;
provided, however, that the foregoing shall not prevent Hyperion from making any
filings with the FDA or any other Governmental Authority or Regulatory Agency
relating to HPN-100, even if such filings contain data regarding the Marketed
Products but as long as such data is used accurately and in accordance with
applicable Legal Requirements and Hyperion discloses to Ucyclyd, concurrent with
or promptly after such filing, only those portions of such filings describing or
characterizing data regarding the Marketed Products plus the actual data
regarding the Marketed Products referenced therein. Any information provided to
Ucyclyd pursuant to the preceding sentence shall be subject to the terms and
conditions of subsection (b) of Section 5.2.1.

(b) On and following the Marketed Products Closing, except as may be permitted
in Section 3.6 or applicable Legal Requirements, Hyperion shall have the sole
authority to correspond or communicate with the FDA or with any other
Governmental Authority or Regulatory Agency, whether within the United States or
otherwise, concerning the Transferred Marketed Products. In addition, on and
following the Marketed Products Closing, upon receipt of any communication from
the FDA or from any other Governmental Authority or Regulatory Agency relating
to any Transferred Marketed Product, Ucyclyd shall forward immediately to
Hyperion a copy or description of the same and respond to all inquiries by
Hyperion relating thereto. If Ucyclyd is advised by its counsel that it must
communicate with the FDA or with any other Governmental Authority or Regulatory)
Agency, then Ucyclyd shall so advise Hyperion immediately and, unless the
applicable Legal Requirements prohibit, provide Hyperion in advance with a copy
of any proposed written communication with the FDA or any other Governmental
Authority or Regulatory Agency and comply with any and all reasonable direction
of Hyperion concerning any meeting or written or oral communication with the FDA
or any other Governmental Authority or Regulatory Agency.

5.5 Complaints; Medical Inquiries; Product Information Requests.

(a) Ucyclyd shall have the sole right to respond to any complaints from
consumers, physicians or other Persons with respect to the Marketed Products
during the Pre-

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 23 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

Closing Period, and Hyperion shall have the sole right to respond to any such
complaints with respect to the Transferred Marketed Products on and following
the Marketed Products Closing. To the extent that Ucyclyd receives any
complaints with respect to the Transferred Marketed Products on and following
the Marketed Products Closing, Ucyclyd shall promptly (but in any event within
***) forward such complaints to Hyperion.

(b) During the Pre-Closing Period, Ucyclyd shall respond to all medical
inquiries and information requests with respect to the Marketed Products. On and
following the Marketed Products Closing, Hyperion shall have the sole right,
authority and responsibility to respond to such inquiries and requests with
respect to Transferred Marketed Products. To the extent that Ucyclyd receives
any such inquiries and requests with respect to the Transferred Marketed
Products on and following the Marketed Products Closing, Ucyclyd shall promptly
(but in any event within ***) forward such inquiries and requests to Hyperion.

5.6 Recalls or Other Corrective Action.

(a) Ucyclyd shall have sole authority and responsibility for, and shall make all
decisions with respect to, any recall, market withdrawals or any other
corrective action related to the Marketed Products during the Pre-Closing
Period. Ucyclyd shall promptly (but in any event within ***) notify Hyperion in
the event that Ucyclyd decides to initiate any recall or market withdrawal of a
Marketed Product.

(b) Hyperion shall have sole authority and responsibility for, and shall make
all decisions with respect to, any recall, market withdrawals or any other
corrective action related to the Transferred Marketed Products on and following
Marketed Products Closing.

ARTICLE 6

GOVERNANCE

6.1 Dissolution of JSC. As of the Effective Date of this Agreement, the JSC
formed under the Prior Collaboration Agreement is hereby dissolved.

ARTICLE 7

Other PAYMENTs

7.1 Ucyclyd Payments. From January 1, 2013, until the earlier of (a) the date of
written notification from the FDA approving any NDA for HPN-100 for the
treatment of UCD, (b) June 30, 2013 and (c) the date on which Hyperion declines
in writing the option to the Marketed Products Rights, Ucyclyd will pay Hyperion
$500,000 per month due on or before ***, pro-rated for any partial months. For
clarity, if approval of any NDA for HPN-100 in UCD occurs prior to January 1,
2013, then no payments are due under this Section 7.1.

7.2 Hyperion Payments. If Hyperion exercises the Marketed Products Option,
Hyperion shall make the regulatory milestone payments, Net Sales milestone
payments, and other ongoing payments, in each case, that are provided in
Schedule 7.2.

7.3 No Reduction for Generic Equivalents. In the event any Person develops,
markets, promotes, manufactures, sells, offers to sell, distributes or imports a
Generic Equivalent, nothing in the Agreement shall be construed to allow a
reduction in any of Hyperion’s payment obligations under the Agreement.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 24 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

7.4 Payment Procedure. All payments due under the Agreement shall be paid in
United States Dollars by wire transfer, or by such other method mutually agreed
upon by the Parties. Each Party shall designate an account for the receipt of
the applicable payments due and shall provide the other Party with written wire
instructions to such account.

7.5 Currency Conversion. Monetary conversions from the currency of a foreign
country, in which Transferred Marketed Products are sold, into U.S. currency
shall be determined using the Average Exchange Rate. The “Average Exchange Rate”
shall be the average of the official exchange rate in force in that country for
financial transactions on the first and last Business Day of the calendar month
for which the payments are being paid. If there is no such official exchange
rate, the conversion shall be made at the rate for such remittances on the date
as published in the United States edition of The Wall Street Journal.

7.6 Taxes.

(a) Each Party will be responsible for any and all Taxes applicable to its own
business.

(b) Each Party may withhold from payments due to the other Party any withholding
Tax that is required by law to be paid to any taxing authority with respect to
such payments. The Party that has withheld such Tax shall provide to the other
Party all relevant documents and correspondence and written evidence of the
payment of such Tax and any other cooperation or assistance as may be reasonably
necessary to enable the Party subject to the withholding Tax to claim exemption
from such Tax and to receive a full refund of such Tax or claim a foreign Tax
credit. The Parties also agree to cooperate with each other in the event a Party
seeks deductions under any double taxation or other similar treaty or agreement
from time to time in force.

(c) The Parties will cooperate to more accurately determine and minimize their
respective Tax liability. Each Party will provide Tax information or Tax
documents reasonably requested by the other Party. Each Party will promptly
notify the other of any claim for Taxes asserted with respect to the Agreement
by a taxing authority with jurisdiction over either Party. With respect to any
claim arising out of a Tax form or return signed by a Party to the Agreement,
the signing Party may control the response to and settlement of the claim, but
the other Party shall have the right to participate to the extent it may be
liable.

7.7 Continuing Payment Obligations. The obligation of each Party to pay any and
all payments required under the Agreement shall remain in effect notwithstanding
any alleged infringement by any Person of any of the Transferred Marketed
Products, the Marketed Products Technology, or the Ucyclyd Manufacturing
Technology.

7.8 Late Payments. Any undisputed payments owed by a Party to the other Party
under the Agreement that are not paid on or before the date such payments are
due shall accrue daily interest, to the extent permitted by applicable Legal
Requirements, at the rate announced by Bank of America (or its successor) as its
prime rate in effect on the date that such payment was first due plus ***
percent (***%).

7.9 No Additional Payment. Except as expressly set forth in the Agreement, the
Parties shall have no obligation under the Agreement to pay or reimburse the
other Party for any other amounts, including any other costs or expenses
incurred by the other Party in connection with the performance of its
obligations under the Agreement. This provision shall in no way limit a Party’s
ability to collect damages for any breach by the other Party or in any way limit
a Party’s indemnification obligations under the Agreement.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 25 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

7.10 Financial Audit and Record-Keeping Requirements. The Parties shall comply
with the audit and record-keeping requirements set forth on Schedule 7.10.

7.11 No Set-Off. Except as expressly provided in the Agreement, neither Party
shall have the right to set off any amounts due from the other Party against any
undisputed damages, charges or other amounts due from such Party to such other
Party.

ARTICLE 8

INTELLECTUAL PROPERTY

8.1 Ownership Rights of Intellectual Property. Subject to the terms and
conditions of this Agreement, ownership of intellectual property shall be
determined as set forth in this Section 8.1 (Ownership Rights of Intellectual
Property).

8.1.1 Pre-Closing.

(a) Marketed Products Technology. Until the Marketed Products Closing, Ucyclyd
remains the sole and exclusive owner of all Marketed Products Technology and all
Marketed Products Technology is considered the Confidential Information of
Ucyclyd. For clarity, if the Marketed Products Closing does not occur, Ucyclyd
remains the sole and exclusive owner of all Marketed Products Technology and all
Marketed Products Technology remains the Confidential Information of Ucyclyd.

(b) Ucyclyd Manufacturing Technology. Ucyclyd remains the sole and exclusive
owner of all Ucyclyd Manufacturing Technology at all times prior to the Marketed
Products Closing and during such period all Ucyclyd Manufacturing Technology is
considered the Confidential Information of Ucyclyd.

8.1.2 On and Following Marketed Products Closing.

(a) Marketed Products Technology. Upon the Marketed Products Closing, Ucyclyd
shall assign all Marketed Products Technology to Hyperion under the Technology
Assignment Agreement. Thereafter, Hyperion shall be the sole and exclusive owner
of all such Marketed Products Technology and all such assigned Marketed Products
Technology shall be considered the Confidential Information of Hyperion. For
clarity, if Ucyclyd exercises the Ammonul Option, Ucyclyd remains the sole and
exclusive owner of all Ammonul Specific Know-How and all Ammonul Specific
Know-How remains the Confidential Information of Ucyclyd.

(b) Ucyclyd Manufacturing Technology. On and following the Marketed Products
Closing, Ucyclyd remains the sole and exclusive owner of all Ucyclyd
Manufacturing Technology, and during such period all Ucyclyd Manufacturing
Technology is considered the Confidential Information of Ucyclyd, in each case
subject to assignment of the Ucyclyd Manufacturing Technology to Hyperion
pursuant to Section 8.2.1. For clarity, on and following the Marketed Products
Closing, the Ucyclyd Manufacturing Technology is licensed to Hyperion pursuant
to Section 8.2.1, unless and until assigned to Hyperion as provided therein.

(c) Ucyclyd’s Cooperation. On and following the Marketed Products Closing,
Ucyclyd shall, on behalf of itself and all Affiliates, cooperate with Hyperion
to provide all assistance to and execute all documents reasonably required by
Hyperion to establish, assign, perfect and affirm any and all of Hyperion’s
rights to Marketed Products Technology in accordance with subsection (a) of
Section 8.1.2. On and following assignment of the Ucyclyd Manufacturing

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 26 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

Technology to Hyperion pursuant to Section 8.2.1, Ucyclyd shall, on behalf of
itself and all Affiliates, cooperate with Hyperion to provide all assistance to
and execute all documents reasonably required by Hyperion to establish, assign,
perfect and affirm any and all of Hyperion’s rights to such Ucyclyd
Manufacturing Technology. In the case of any cooperation provided by Ucyclyd
following the *** of the Marketed Products Closing with respect to the Marketed
Products Technology and following the *** of the assignment pursuant to
Section 8.2.1 with respect to the Ucyclyd Manufacturing Technology, Hyperion
agrees to reimburse Ucyclyd for the actual, documented, out-of-pocket costs and
expenses incurred by Ucyclyd in connection with such cooperation. Ucyclyd shall
use commercially reasonable efforts to secure the signature of Ucyclyd or its
Affiliates (as the case may be) to any document required to file, prosecute,
register or memorialize the assignment of any rights described in this
subsection (c); provided, however, if Ucyclyd is unable to secure such signature
within *** of any request by Ucyclyd for such signature, Ucyclyd hereby
irrevocably designates and appoints Hyperion and Hyperion’s duly authorized
officers and agents as Ucyclyd’s agents and attorneys-in-fact to act for and on
Ucyclyd’s behalf and instead of Ucyclyd solely to the extent required to further
the filing, prosecution, registration, memorializing of assignment, issuance and
enforcement of such rights and only to the extent Ucyclyd was unable to secure
such signature, all with the same legal force and effect as if executed by
Ucyclyd. The foregoing is deemed a power coupled with an interest and is
irrevocable.

8.2 Licenses.

8.2.1 Ucyclyd Manufacturing Technology.

(a) On and after the Marketed Products Closing, subject to the terms and
conditions of the Agreement, Ucyclyd hereby grants to Hyperion a worldwide,
perpetual, ***, exclusive (even as to Ucyclyd except as set forth in this
subsection (a)), sublicenseable (through multiple tiers), fee-earning license
under the Ucyclyd Manufacturing Technology to make or have made the Transferred
Marketed Products; provided, however, Ucyclyd and its Affiliates shall retain
the right to use the Ucyclyd Manufacturing Technology to make or have made any
products as to which Ucyclyd and its Affiliates are not otherwise restricted
pursuant to Section 7.02 of the APA. Upon expiration of the Term, if Hyperion
has closed on the purchase of the Marketed Products Rights and Ucyclyd did not
exercise the Ammonul Option, the Ucyclyd Manufacturing Technology shall be
promptly assigned to Hyperion and deemed Confidential Information of Hyperion;
provided, however, effective upon such assignment to Hyperion, Hyperion hereby
grants to Ucyclyd a worldwide, perpetual, ***, non-exclusive, sublicenseable
(through multiple tiers), fully-paid license under the Ucyclyd Manufacturing
Technology to make or have made any products as to which Ucyclyd and its
Affiliates are not otherwise restricted pursuant to Section 7.02 of the APA.

(b) Prior to any assignment of the Ucyclyd Manufacturing Technology to Hyperion
pursuant to subsection (a) above, all Ucyclyd Manufacturing Technology shall be
considered the Confidential Information of Ucyclyd, and to the extent that
Hyperion takes possession of, or otherwise has access to, any Ucyclyd
Manufacturing Technology, Hyperion agrees to keep such Ucyclyd Manufacturing
Technology confidential in accordance with the confidentiality and
non-disclosure obligations set forth in this Agreement protecting Ucyclyd
Confidential Information. Hyperion also shall ensure that its contract
manufacturers and any other Third Parties being granted access to Ucyclyd
Manufacturing Technology as permitted in this Agreement shall keep the Ucyclyd
Manufacturing Technology confidential. The foregoing shall not be construed as a
limitation on Hyperion’s rights to access such Ucyclyd Manufacturing Technology
or to practice the rights (either by itself or through a Third Party) granted to
it under this Agreement.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 27 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

8.2.2 Licenses to Ucyclyd.

(a) If Hyperion exercises the Marketed Products Option and Ucyclyd exercises the
Ammonul Option, then, on and after the Marketed Products Closing Date, subject
to the terms and conditions of this Agreement, Hyperion hereby grants to Ucyclyd
a worldwide, perpetual, ***, non-exclusive, sublicenseable (through multiple
tiers), fully-paid license, under the Marketed Products Technology assigned to
Hyperion under this Agreement, to research, develop, make, have made, use, sell,
offer for sale, and import (i) the Ammonul Product, (ii) *** and (iii) any other
products containing, in combination, sodium phenylacetate (including any salts,
analogs, metabolites, prodrugs and other physical forms or derivatives of sodium
phenylacetate) and sodium benzoate (including any salts, analogs, metabolites,
prodrugs and other physical forms or derivatives of sodium benzoate) that are
not otherwise restricted pursuant to Section 7.02 of the APA).

(b) If Hyperion exercises the Marketed Products Option, then, on and after the
Marketed Products Closing Date, subject to the terms and conditions of this
Agreement, Hyperion hereby grants to Ucyclyd, a limited, perpetual, ***,
non-exclusive, non-transferable (except as permitted by Section 15.14),
fully-paid right to use and reference the UCD Data assigned to Hyperion under
this Agreement solely for any products as to which Ucyclyd and its Affiliates
are not otherwise restricted pursuant to Section 7.02 of the APA.

8.2.3 Retained Know-How. Nothing in this Agreement or the APA shall preclude the
employees or contractors of either Party or their respective Affiliates from
using Know-How that is retained in their unaided memories. As used herein,
“unaided memory” means that the applicable employee or contractor did not
intentionally memorize the Know-How for the purpose of appropriating the
Know-How and subsequently using or disclosing it. Nothing in this Section 8.2.3
shall be deemed to grant to either Party a license under the other Party’s
patents or copyrights.

8.3 Trademarks, Domain Names and 1-888 Phone Number.

8.3.1 Ownership.

(a) During the Pre-Closing Period, Ucyclyd shall remain the sole and exclusive
owner of all Marketed Products Marks, it being understood that some or all of
the Marketed Products Marks will be assigned to Hyperion as part of the Assets
for the Transferred Marketed Products at the Marketed Products Closing. Nothing
contained in this Agreement shall be construed to prohibit Hyperion from
referring to the Marketed Products, in a fair and accurate manner and consistent
with applicable Legal Requirements, in written or electronic descriptions of
Hyperion’s rights to the Marketed Products that are consistent with Section 15.9
or in written or electronic descriptions of clinical trials conducted by or on
behalf of Hyperion that utilize, at least in part, Marketed Products.
Notwithstanding the foregoing, Hyperion acknowledges that (i) under the
Distribution Agreements, certain Third Party distributors outside the United
States have been granted exclusive rights to use Marketed Products Marks in
connection with distribution of Marketed Products outside of the United States,
and (ii) Hyperion’s rights to the Marketed Products Marks on and after the
Marketed Products Closing shall be subject to the rights then existing that have
been granted to distributors outside of the United States under the Distribution
Agreements.

(b) Hyperion shall at all times remain the sole and exclusive owner of the
Hyperion Marks.

8.3.2 Domain Names and 1-888 Phone Number. During the Pre-Closing Period,
Ucyclyd shall remain the sole and exclusive owner of all Domain Names and the
1-888 Phone Number, and shall be responsible for the maintenance of, and shall
maintain in effect, such Domain Names and the 1-888 Phone Number. If Ucyclyd
does not exercise the Ammonul Option, then at the Marketed Products Closing,
Ucyclyd shall assign to Hyperion all right, title, and interest in

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 28 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

and to the Domain Names that are part of the Assets and the 1-888 Phone Number,
and thereafter Hyperion shall be responsible for such maintenance. If Ucyclyd
does exercise the Ammonul Option, then (a) at the Marketed Products Closing,
Ucyclyd shall assign to Hyperion all right, title, and interest in and to the
Domain Names that are included in the applicable Assets for the Buphenyl
Products, (b) Ucyclyd shall retain ownership (and maintenance responsibility)
for the Domain Names that are not included in the Assets and the 1-888 Phone
Number, and (c) as soon as reasonably practicable following the Marketed
Products Closing, Ucyclyd shall work with Hyperion to ensure that customers of
the Transferred Marketed Products who call the 1-888 Phone Number are provided
with the option of being forwarded to a phone number designated by Hyperion.

8.4 Covenant Not to Sue.

(a) If Hyperion exercises the Marketed Products Option, Ucyclyd agrees,
effective as of the Marketed Products Closing Date, that neither it nor any of
its Affiliates shall assert or attempt to enforce against Hyperion, its
Affiliates, or any of its or their licensees, sublicensees, or distributors of a
Transferred Marketed Product (each, a “Hyperion Party”), any intellectual
property right owned or licensed by Ucyclyd or any Affiliate (including any
intellectual property owned or licensed by successors or assigns of Ucyclyd or
its Affiliates that is based on an intellectual property right owned or licensed
by Ucyclyd or any Affiliate), as of the Marketed Products Closing Date or
thereafter, with respect to the development, use, making, having made,
importing, selling, or offering for sale, by or on behalf of a Hyperion Party
anywhere in the world, of a Transferred Marketed Product solely to the extent
that the Transferred Marketed Product is an Existing Marketed Product and solely
with respect to the applicable Existing Indications for such Existing Marketed
Product. For clarity, this subsection (a) extends to any successors or assigns
of a Hyperion Party and is binding on the successors and assigns of Ucyclyd and
its Affiliates.

(b) Hyperion agrees, effective as of the Effective Date, that neither it nor any
of its Affiliates shall assert or attempt to enforce against Ucyclyd, its
Affiliates, or any of its or their licensees, sublicensees, or distributors of a
Marketed Product (each, a “Ucyclyd Party”), any intellectual property right
owned or licensed by Hyperion or its Affiliates (including any intellectual
property owned or licensed by successors or assigns of Hyperion or its
Affiliates that is based on an intellectual property right owned or licensed by
Hyperion or any Affiliate), as of the Effective Date or thereafter, with respect
to: (i) the development, use, making, having made, importing, selling, or
offering for sale during the Pre-Closing Period (and thereafter, if Hyperion
does not exercise the Marketed Products Option), by or on behalf of a Ucyclyd
Party anywhere in the world, of a Marketed Product solely to the extent that
such Marketed Product is an Existing Marketed Product and solely with respect to
the applicable Existing Indications for such Existing Marketed Product; and
(ii) if Ucyclyd exercises the Ammonul Option, the development, use, making,
having made, importing, selling, or offering for sale on or after the Marketed
Products Closing Date, by or on behalf of a Ucyclyd Party anywhere in the world,
of any or all Ammonul Product or *** solely to the extent that the Ammonul
Product and ***, as the case may be, are Existing Ammonul Products and solely
with respect to the applicable Existing Indications for such Existing Marketed
Product. The foregoing covenant shall not apply to the extent of any activities
by a Ucyclyd Party that are otherwise restricted pursuant to Section 7.02 of the
APA. For clarity, this subsection (b) extends to any successors or assigns of a
Ucyclyd Party and is binding on the successors and assigns of Hyperion and its
Affiliates.

8.5 No Liens. Except as expressly set forth in the Agreement, during the
Pre-Closing Period, neither Ucyclyd nor its Affiliates shall sell, transfer,
assign, mortgage, pledge, lease, grant a security interest in (e.g., as
collateral for a loan or other financing) or otherwise encumber (other than
granting licenses in the ordinary course of business where the terms of such
licenses do not extend beyond the Marketed Products Closing Date) any of the
Marketed Products Technology or the Ucyclyd Manufacturing Technology.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 29 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE 9

PATENTS AND LICENSED MARKS

9.1 Patent Prosecution and Maintenance.

9.1.1 Marketed Products Patents

(a) During the Pre-Closing Period, Ucyclyd shall have the sole and exclusive
right to file, prosecute, and maintain Marketed Products Patents anywhere in the
world.

(b) Effective upon the Marketed Products Closing, Hyperion shall have the sole
right to control prosecution and maintenance of the Marketed Products Patents.
Promptly following the Marketed Products Closing Date, Ucyclyd shall transfer to
Hyperion any and all documents constituting or comprising Ucyclyd’s patent
prosecution files for the Marketed Products Patents. Ucyclyd shall assist and
cooperate with Hyperion, upon Hyperion’s request and sole expense, in Hyperion’s
filing, prosecution or maintenance of the Marketed Products Patents. For the
avoidance of doubt, following the Marketed Products Closing, Ucyclyd shall
maintain the rights with respect to control of prosecution and maintenance of
the Ucyclyd Manufacturing Patents as set forth in Section 9.1.2. The Parties
agree that the Parties have a common interest with respect to the Marketed
Products Patents.

9.1.2 Rights in Ucyclyd Manufacturing Patents

(a) During the Term and subject to this Article 9 (Patents and Licensed Marks),
as between Hyperion and Ucyclyd, Ucyclyd shall have the first right to file,
prosecute, and maintain Ucyclyd Manufacturing Patents. If, following the
Marketed Products Closing, Ucyclyd files a Ucyclyd Manufacturing Patent under
this Section 9.1.2, following the date of such filing, Ucyclyd shall provide
Hyperion with a copy of the filed application, office action, response to office
action, request for terminal disclaimer, request for reissue or reexamination
with respect to such Ucyclyd Manufacturing Patent and Hyperion shall have the
right to provide any comments or suggestions with respect to such filing and the
continued prosecution and amendment of such filing, including any reasonably
requested claim amendments to any patent application, responses to office
actions or requests for reissue or reexamination. Ucyclyd shall use good faith
efforts to consider such comments and suggestions. Following the expiration of
the Term, Ucyclyd shall transfer to Hyperion any and all documents constituting
or comprising Ucyclyd’s patent prosecution files for the Ucyclyd Manufacturing
Patents. The Parties agree that the Parties have a common interest with respect
to the Ucyclyd Manufacturing Patents.

(b) Hyperion has the right to request Ucyclyd to file for, and to maintain
Ucyclyd Manufacturing Patents in the United States and foreign countries if such
rights are available, if practicable. Hyperion shall submit such notice in
writing and shall identify the countries in which Hyperion requests for such
Ucyclyd Manufacturing Patents to be filed. Ucyclyd shall have the right in its
sole discretion to prepare, file and maintain such Ucyclyd Manufacturing Patents
provided that Ucyclyd shall not be required to file in foreign countries if such
request from Hyperion is not received from Hyperion at least *** prior to any
statutory required filing date in the applicable foreign country for the patent
application.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 30 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) If, at any time following the Marketed Products Closing, Ucyclyd decides not
to file any application as set forth in Section 9.1.2(b), or to discontinue the
prosecution or maintenance of any Ucyclyd Manufacturing Patents, Ucyclyd shall
notify Hyperion in writing promptly, but in no event later than *** prior to the
next deadline for filing or due date for any response without any petition for
extension. Hyperion shall have the right, but not the obligation, to undertake
such filing, prosecution or maintenance of such particular Ucyclyd Manufacturing
Patents, and Ucyclyd shall assist and cooperate with Hyperion in connection with
all such filings, prosecution and maintenance at Hyperion’s request and sole
expense.

9.1.3 Patent Prosecution and Maintenance Costs.

(a) During the Pre-Closing Period, Ucyclyd shall be responsible solely for any
and all costs and expenses incurred in connection with any filings, prosecution
and maintenance of any Marketed Products Patents. During the Term, Ucyclyd shall
be responsible for any and all costs and expenses incurred in connection with
any filings, prosecution and maintenance of any Ucyclyd Manufacturing Patents;
provided that Hyperion shall be responsible for Third Party costs and expenses
with respect to Ucyclyd Manufacturing Patents for any filings requested by
Hyperion pursuant to Section 9.1.2(b). Each Party shall reimburse the other
Party promptly following invoice with respect to any such costs and expenses
subject to reimbursement hereunder.

(b) On and after the Marketed Products Closing, (i) Hyperion shall be
responsible solely for any and all costs and expenses incurred in connection
with any filings, prosecution and maintenance of any Marketed Products Patents,
and (ii) Ucyclyd shall be responsible for any and all costs and expenses
incurred in connection with any filings, prosecution and maintenance of any
Ucyclyd Manufacturing Patents; provided that Hyperion shall be responsible for
Third Party costs and expenses with respect to Ucyclyd Manufacturing Patents for
any filings requested by Hyperion pursuant to Section 9.1.2(b).

9.2 Enforcement

9.2.1 Pre-Closing. During the Pre-Closing Period, Ucyclyd shall have the sole
and exclusive right to institute, prosecute, and control any action or
proceeding with respect to any infringement of the Marketed Products Patents or
the Ucyclyd Manufacturing Patents (an “Action”), at its sole expense.

9.2.2 Post-Closing.

(a) Effective upon the Marketed Products Closing, Hyperion shall have the sole
right to institute, prosecute, and control any Action with respect to the
Marketed Products Patents, at its own expense. If such an Action was initiated
prior to Marketed Products Closing and continues on and following Marketed
Products Closing, the Parties shall co-operate and transition the control of
such Action and all information, filings, documents and other materials relating
thereto from Ucyclyd to Hyperion. Ucyclyd shall assist Hyperion in such Action
on and following Marketed Products Closing upon Hyperion’s request and at
Hyperion’s sole expense (provided such expenses are reasonable), and shall
consent to be joined as a party in such Action where required by the applicable
Legal Requirements. Any recovery from such Action shall first be used to
reimburse each Party for its costs and expenses incurred in connection with such
Action. Any remaining recovery shall be retained by Hyperion; provided, however,
that ***.

(b) On and following the Marketed Products Closing with respect to the Ucyclyd
Manufacturing Patents:

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 31 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(i) Ucyclyd shall have the first right to institute, prosecute, and control any
Action with respect to any infringement of the Ucyclyd Manufacturing Patents, at
its sole expense. Hyperion agrees to cooperate fully with Ucyclyd, at Ucyclyd’s
request and expense (provided such expenses are reasonable), in any such Action,
and to be joined as a party in such Action where required by the applicable
Legal Requirements.

(ii) If Ucyclyd declines to bring or defend any such Action within *** following
receipt of a written request from Hyperion to do so; or Ucyclyd discontinues the
enforcement or defense of any such Action, Hyperion shall have the right
(subject to the sentence below), but not the obligation, to undertake such
Action at its sole discretion and expense, to institute, prosecute, and control
such Action using counsel of its own choice. In such case, Ucyclyd shall assist
Hyperion in such Action at Hyperion’s request and expense (provided such
expenses are reasonable), and shall consent to be joined as a party in such
Action where required by the applicable Legal Requirements.

(iii) The Party instituting an Action under this Section 9.2 shall keep the
other Party fully informed of the progress of any negotiations and proceedings
related to any such Action and shall consult with the other Party and obtain the
other Party’s prior written consent to make any final settlement, consent
judgment or other voluntary disposition of the matter. Any recovery from such
Action shall first be used to reimburse each Party for its costs and expenses
incurred in connection with such Action, and the remainder of such recovery
shall split between the Parties, with *** being retained by the Party
instituting the Action and *** being retained by the other Party.

9.2.3 Settlements. In no event shall either Party settle any Action referred to
in this Section 9.2 with any Third Party, if such settlement would have a
material adverse effect on any of the current or future rights of the other
Party (as determined by that Party in its reasonable discretion), without the
prior written approval of such other Party, which approval shall not be
unreasonably withheld. With respect to any recovery made by Hyperion pursuant to
an Action brought by Hyperion against a Third Party for the infringement of any
Marketed Product Patent, such recovery, net of any actual expenses or costs
incurred by Hyperion in obtaining such recovery (including reasonable legal and
expert fees), shall be ***.

9.3 Prosecution and Maintenance of Marketed Products Marks and Domain Names.

(a) During the Pre-Closing Period, Ucyclyd shall be solely responsible for
filing, prosecution and maintenance of the Marketed Products Marks, including
filing all necessary maintenance and use documents and applying for renewal. At
any time during the Term, Hyperion shall execute any documents as shall be
reasonably required by Ucyclyd to confirm Ucyclyd’s ownership of the Marketed
Products Marks or to otherwise give effect to the provisions of this Agreement.

(b) Hyperion shall be solely responsible for filing, prosecution and maintenance
of the Hyperion Marks, including filing all necessary maintenance and use
documents and applying for renewal. At any time during the Term, Ucyclyd shall
execute any documents as shall be reasonably required by Hyperion to confirm
Hyperion’s ownership of the Hyperion Marks or to otherwise give effect to the
provisions of this Agreement.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 32 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) Each Party shall bear all expenses incurred in connection with the filing,
prosecution and maintenance of any trademarks or Domain Names (including the
1-888 Phone Number) owned by such Party.

9.4 Enforcement of Licensed Marks.

During the Pre-Closing Period, Ucyclyd shall have the sole and exclusive right,
but not the obligation, to institute an action or a proceeding at its sole
expense against any such infringement with respect to the Marketed Products
Marks (including the Domain Names and the 1-888 Phone Number, to the extent each
contain a Licensed Mark and are owned by Ucyclyd). Following the Marketed
Products Closing, Hyperion shall have the sole and exclusive right to institute
such action or proceeding with respect to the Marketed Products Marks.

9.5 USPTO Inter Partes Proceedings for Licensed Marks. During the Pre-Closing
Period, Ucyclyd shall have the sole right, but not the obligation, to institute,
defend, control and settle any inter partes proceedings instituted in the United
States Patent and Trademark Office or, if in a foreign country, the equivalent
governing body, with respect to Marketed Products Marks.

9.6 No Contest.

9.6.1 For Patents.

(a) During the Pre-Closing Period, Hyperion shall not directly or indirectly,
individually, or in association or in combination with any other Person, attack
or contest the validity, enforceability, status, registration of, or Ucyclyd’s
ownership of, or right in or to use the Marketed Products Technology, including
products, methods and processes in whole or in part based on, utilizing or
otherwise incorporating the Marketed Products Technology, nor shall Hyperion
willingly become an adverse party to Ucyclyd in any action contesting the
validity, enforceability, status or registration of, or any of their ownership
of or rights in or to use, the Marketed Products Technology, as the case may be.
Notwithstanding the foregoing, Hyperion in response to any objection or
rejection issued by a patent authority shall be able to comment to such patent
authority on Marketed Products Technology during patent prosecution according to
Section 9.1 and such comment shall not be interpreted as any violation of this
Section 9.6.1.

(b) At any time, Hyperion shall not directly or indirectly, individually, or in
association or in combination with any other Person, attack or contest the
validity, enforceability, status, registration of, or Ucyclyd’s ownership of, or
right in or to use the Ucyclyd Manufacturing Technology thereupon, including
products, methods and processes in whole or in part based on, utilizing or
otherwise incorporating the Ucyclyd Manufacturing Technology, nor shall Hyperion
willingly become an adverse party to Ucyclyd in any action contesting the
validity, enforceability, status or registration of, or any of their ownership
of or rights in or to use, the Ucyclyd Manufacturing Technology, as the case may
be. Notwithstanding the foregoing, Hyperion in response to any objection or
rejection issued by a patent authority shall be able to comment to such patent
authority on Ucyclyd Manufacturing Technology during patent prosecution
according to Section 9.1 and such comment shall not be interpreted as any
violation of this Section 9.6.1.

(c) On and following the Marketed Products Closing, Ucyclyd shall not directly
or indirectly, individually, or in association or in combination with any other
Person, attack or contest the validity, enforceability, status, registration of,
or Hyperion’s ownership of, or right in or to use the Marketed Products
Technology, including products, methods and processes in whole or in part based
on, utilizing or otherwise incorporating the Marketed Products Technology, nor
shall Ucyclyd willingly become an adverse party to Hyperion (or any licensors of
the Marketed Products

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 33 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

Technology, if applicable) in any action contesting the validity,
enforceability, status or registration of, or any of its (or their) ownership of
or rights in, the Marketed Products Technology, as the case may be.

9.6.2 For Licensed Marks and Hyperion Marks.

(a) At any time, Hyperion agrees that it shall not: (i) contest, oppose or
challenge, or assist any Person in contesting, opposing or challenging,
Ucyclyd’s ownership of the Marketed Products Marks (including the Domain Names
and the 1-888 Phone Number, to the extent each contain a Marketed Products Mark)
or (ii) at any time do or suffer to be done any act or thing that will in any
way impair Ucyclyd’s ownership of the Marketed Products Marks, the Domain Names
and the 1-888 Phone Number or any registration thereof. Hyperion shall not
register or attempt to register any Marketed Products Marks (including the
Domain Names and the 1-888 Phone Number, to the extent each contain a Marketed
Products Mark) or any marks confusingly similar to the Marketed Products Marks
(including the Domain Names and the 1-888 Phone Number, to the extent each
contain a Marketed Products Mark) or any other mark owned by Ucyclyd in any
jurisdiction without the prior written consent of Ucyclyd. This Section 9.6.2(a)
shall only apply to a particular Marketed Products Mark, a particular Domain
Name, or the 1-888 Phone Number if it has not been assigned to Hyperion
hereunder.

(b) At any time, Ucyclyd agrees that it shall not: (i) contest, oppose or
challenge, or assist any Person in contesting, opposing or challenging,
Hyperion’s ownership of the Hyperion Marks; or (ii) at any time do or suffer to
be done any act or thing that will in any way impair Hyperion’s ownership of the
Hyperion Marks or any registration thereof. Ucyclyd shall not at any time
register or attempt to register any marks or any marks confusingly similar to
the Hyperion Marks without the prior written consent of Hyperion.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1 Mutual Representations and Warranties. Each Party represents and warrants
to the other Party that:

(a) such Party has the full corporate right, power, and authority to execute,
deliver, and perform the Agreement and to consummate the transactions
contemplated hereby and thereby and the execution, delivery, and performance of
the Agreement and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of such Party;

(b) the Agreement has been duly executed and delivered by an authorized officer
of such Party, and is a legal, valid, and binding obligation of such Party
enforceable against it in accordance with its terms, except as enforcement may
be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity) and the effect
of applicable bankruptcy, insolvency, moratorium and other similar laws of
general application relating to or affecting creditors’ rights generally,
including the effect of statutory or other laws regarding fraudulent conveyances
and preferential transfers;

(c) such Party’s execution, delivery and performance of the Agreement shall not
constitute a breach or default under any contract or agreement to which such
Party is a party or by which it is bound or otherwise violate the rights of any
Third Party or violate any Legal Requirement;

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 34 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) neither it nor any of its personnel (including subcontractors) carrying out
activities under this Agreement have been nor are disqualified or debarred under
Section 306 of the Federal Food, Drug and Cosmetic Act (as amended by the
Generic Drug Enforcement Act of 1992), 21 U.S.C. § 336 or are listed on any
Exclusion List;

(e) during the Pre-Closing Period, it shall not use in any capacity the services
of any Person debarred or disqualified under the provisions of Section 306 of
the Federal Food, Drug and Cosmetic Act (as amended by the Generic Drug
Enforcement Act of 1992), 21 U.S.C. § 336 or listed on an Exclusion List to
carry out any activity under the Agreement and will notify the other Party
immediately in the event the Party is made aware that any Person carrying out
any activity under the Agreement is debarred or disqualified or listed on an
Exclusion List; and

(f) during the Pre-Closing Period, it shall not use any Ineligible Person or a
Person on an Exclusion List in connection with the performance of any of its
obligations or activities under the Agreement.

10.2 Additional Representations of Ucyclyd. Ucyclyd represents to Hyperion, as
of the Effective Date, that except as set forth on Schedule 10.2:

(a) Ucyclyd owns good and marketable title to all of the Assets, free and clear
of any and all Liens, and Medicis and its Affiliates (other than Ucyclyd) have
assigned any and all of their rights and interests in and to all of the Assets
to Ucyclyd;

(b) Ucyclyd has not granted any rights to any Third Party to manufacture, sell
or distribute the Marketed Products;

(c) Schedule 10.2 contains a correct and complete list of all of the issued and
unexpired patents and pending patent applications with respect to the
manufacture, sale or use of Marketed Products and which are owned or licensed by
Ucyclyd or its Affiliates;

(d) neither Ucyclyd nor any officer, director or agent of Ucyclyd has employed
any broker, finder, nor agent with respect to the Agreement or the transactions
contemplated hereby;

(e) (i) neither Ucyclyd nor its Affiliates has assigned, sublicensed or granted
rights to any Third Party, any rights to the Marketed Products Technology, and
(ii) there are no outstanding Liens made by Ucyclyd or its Affiliates on such
Marketed Products Technology;

(f) to Ucyclyd’s Actual Knowledge, all Assigned Agreements are valid, binding
and enforceable in accordance with their respective terms, subject to:
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally and
by general equitable principles; and (ii) laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies against
Ucyclyd and each other party thereto, and to the best of Ucyclyd’s Actual
Knowledge are in full force and effect;

(g) Ucyclyd has not received any written notice regarding any actual breach of,
or default under any Assigned Agreement;

(h) there are no Marketed Products Patents owned or controlled by Ucyclyd or its
Affiliates; to the extent there are any Marketed Products Patents as of the
Marketed Products Closing Date, to Ucyclyd’s Actual Knowledge, neither Ucyclyd
nor any of its Affiliates has received any written notification from any Third
Party alleging the invalidity or non-enforceability of any of the Marketed
Products Patents owned or controlled by Ucyclyd or its Affiliates;

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 35 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(i) (i) to Ucyclyd’s Actual Knowledge, neither Ucyclyd nor any of its Affiliates
has received any written notification from any Third Party alleging that the
making, use or sale of any Marketed Product infringes the patents of such Third
Party, and (ii) to Ucyclyd’s Actual Knowledge, there is no basis for such an
allegation;

(j) the Distribution Agreements and the Manufacturing Agreements constitute the
entire list of agreements between Ucyclyd or any of its Affiliates on one side
and any Third Party on the other side regarding the manufacture and distribution
of the Marketed Products;

(k) the Domain Names constitute the entire list of domain names owned by Ucyclyd
or any of its Affiliates that contain the terms “Buphenyl,” “Ammonul” and
“ureacycle” or, to Ucyclyd’s Actual Knowledge, that are specifically used or
were registered by Ucyclyd or its Affiliates in connection with the marketing of
the Marketed Products;

(l) Ucyclyd has the right to grant to Hyperion the licenses granted to Hyperion
under the Agreement; and

(m) the rights and licenses granted to Hyperion by Ucyclyd under the Agreement
constitute all of the rights and licenses in Ucyclyd’s possession that are
necessary to exercise Hyperion’s rights under the Agreement and for Hyperion to
perform its obligations under the Agreement.

10.3 Additional Representations and Warranties of Hyperion. In addition to the
other representations and warranties of Hyperion in the Agreement, Hyperion
represents and warrants to Ucyclyd that:

(a) neither it nor any personnel have been convicted of any offense currently
required to be listed under FDA regulations;

(b) any payment due by Hyperion to Ucyclyd under the Agreement shall not result
in, or otherwise render, Hyperion insolvent or unable to pay its debts as they
mature; and

(c) that it is entering into the Agreement solely on the basis of (i) the
representations and warranties made by Ucyclyd as set forth in this Article 10
and (ii) the results of its own inspections of the Assets, the intellectual
property rights being licensed under the Agreement and the other rights being
acquired under the Agreement, and as between Ucyclyd and Hyperion.

10.4 Obligation to Update Representations and Warranties.

(a) If, at any time after the Effective Date through the Marketed Products
Closing Date, any of the warranties of either Party contained in the Agreement
are no longer true and correct, such Party shall notify the other Party promptly
in writing specifying the basis for any such warranty no longer being true and
correct.

(b) At the Marketed Products Closing, except as set forth below in this
subsection (b), Ucyclyd shall reaffirm the representations made to Hyperion
under Section 10.2 effective as of the Marketed Products Closing Date and shall
update Schedule 10.2 to reflect any disclosures to be made as of the Marketed
Products Closing Date; provided, however, that: (i) the representation under
Section 10.2(l) shall be made on the Marketed Products Closing Date only

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 36 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

with respect to those licenses that continue to remain in effect following the
Marketed Products Closing Date as contemplated under the license rights granted
as of the Marketed Products Closing Date (i.e., Commercialization and sale
rights worldwide); and (ii) Hyperion acknowledges and agrees that any such
amendment, supplement or disclosure shall not give rise to any liability of, or
by, Ucyclyd unless such amendment, supplement or disclosure is made as of the
Marketed Products Closing Date under Sections 10.2(a), (e)(i), (e)(ii), (k) or
(l) above and the matter or item that is the subject of such amendment,
supplement or disclosure: (A) is not due to the acts or omissions of Hyperion;
(B) would have a material adverse effect on title to the Assets or the rights of
Hyperion (or its Affiliates or sublicensees) to develop or commercialize the
Assets, and (C) resulted from the acts or omissions of Ucyclyd. If all of the
conditions described above have occurred, then upon written notice from Hyperion
to Ucyclyd, Hyperion shall have the right to delay the Marketed Products Closing
until Ucyclyd has cleared such effect on title to the Assets or the rights of
Hyperion (or its Affiliates or sublicensees) to develop or commercialize the
Assets. If Ucyclyd does not clear such effect within *** following receipt of
written notice from Hyperion delaying the Marketed Products Closing, then
Hyperion shall have the right to forego such purchase of the Marketed Products
Rights, in which case the Term of the Agreement shall be considered terminated.
For any other amendments, supplements, or disclosures made to Schedule 10.2,
Hyperion shall have the right, at its sole option, to either (a) consummate the
purchase of the Marketed Products Rights pursuant to Article 3 or (b) terminate
the Term of the Agreement and forego such purchase of the Marketed Products
Rights.

(c) At the Marketed Products Closing, each of the Parties shall reaffirm the
representations under Section 10.1(a), (b) and (c), effective as of the Marketed
Products Closing Date, with respect to those documents to be executed by the
Parties upon Marketed Products Closing.

10.5 Limitation of Warranties. EXCEPT AS SET FORTH IN THE AGREEMENT, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. THE PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES TO EACH
OTHER, EXCEPT AS EXPRESSLY CONTAINED IN THE AGREEMENT, AND ANY AND ALL PRIOR
REPRESENTATIONS AND WARRANTIES MADE BY ANY PARTY OR ITS REPRESENTATIVES, WHETHER
VERBALLY OR IN WRITING, ARE DEEMED TO HAVE BEEN MERGED INTO THE AGREEMENT, IT
BEING INTENDED THAT NO SUCH PRIOR REPRESENTATIONS OR WARRANTIES SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THE AGREEMENT. EXCEPT AS EXPRESSLY SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO: (A) MARKETED PRODUCTS TECHNOLOGY OR UCYCLYD
MANUFACTURING TECHNOLOGY, OR (B) THE ISSUANCE, VALIDITY, SCOPE, UTILITY OR
ENFORCEABILITY OF ANY OF THE MARKETED PRODUCTS PATENTS OR UCYCLYD MANUFACTURING
PATENTS.

ARTICLE 11

TERM AND TERMINATION

11.1 Term. The term of the Agreement shall commence on the Effective Date and
unless terminated earlier in accordance with the terms of the Agreement, shall
continue until the occurrence of one of the following events:

(a) if the Marketed Products Option is not exercised, the expiration of the
Marketed Products Option;

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 37 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) if the Marketed Products Option is exercised but the Marketed Products
Closing does not occur, the Marketed Products Closing Deadline; or

(c) if the Marketed Products Option is exercised and the Marketed Products
Closing does occur, the date at which there are no remaining payment obligations
between the Parties under the Agreement (the “Term”).

11.2 Termination Rights. The Parties shall have the following termination
rights:

(a) Either Party shall have the right, but not the obligation, to terminate a
royalty-bearing or fee-bearing license granted to the other Party under the
Agreement, in the event the breaching Party fails to pay to the non-breaching
Party under the Agreement an amount due with respect to such license and such
failure to pay is not remedied within *** following the receipt of written
notice of such failure to pay from the non-breaching Party. Such termination
shall be effective on the expiration of such notice period if the breaching
Party has failed to remedy such failure to pay prior to the expiration of such
notice period. Termination of a license shall not affect any other licenses
under the Agreement. In the event payment under this Agreement is disputed in
good faith, the license shall not be terminated pending resolution of the
dispute under Article 14. If the dispute is resolved such that payment is due,
the license shall not be terminated unless and until the breaching Party fails
to make such payment within *** after final resolution.

(b) This Agreement shall be terminated pursuant to Section 3.5.4(d) for
irresolvable challenge to any HSR filing in connection with the Marketed
Products Closing.

11.3 Effect of Termination or Expiration.

(a) The termination of this Agreement for any reason (other than termination of
this Agreement under Section 11.2(b) or the expiration of the Term under
Section 11.1(a) or 11.1(b)) shall not affect the Parties’ rights and obligations
under the Agreement, and in particular, the Marketed Products Option, any and
all licenses to intellectual property that are not otherwise terminated as
permitted by Section 11.2(a) (and obligations to grant licenses to intellectual
property in the future subject to termination as permitted by Section 11.2(a))
and any remaining payment obligations shall continue in full force and effect,
notwithstanding such termination or expiration. For clarity, the Marketed
Products Option shall terminate upon termination of this Agreement under
Section 11.2(b) or the expiration of the Term under Section 11.1(a) or 11.1(b).

(b) Following assignment of the Marketed Products Rights to Hyperion hereunder,
termination or expiration of this Agreement for any reason shall not affect
Hyperion’s ownership of the Marketed Products Rights.

(c) In the event of any alleged breach or non-performance of the other Party,
each Party shall have the right, subject to Section 13.6 and Article 14, to seek
(i) monetary damages or (ii) any other remedy available to it at law or in
equity that would not have the effect of affecting the Parties’ rights and
obligations under this Agreement.

11.4 No Prejudice to Rights. Termination of the Term of the Agreement shall be
without prejudice to:

(a) The rights of the Parties to any payments due prior to the effective date of
termination;

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 38 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) Any remedies that either Party may then have under the Agreement or at law
or in equity; and

(c) Either Party’s right to obtain performance of any obligations set forth in
the Agreement that survive termination by their express terms or as set forth in
Section 10.5 (Limitation of Warranties).

11.5 Survival. In addition to any terms or conditions of the Agreement that by
their express terms (including pursuant to Section 11.3, if applicable) or by
the nature of the provision survive the termination of the Term of the
Agreement, the following provisions shall survive any expiration or termination
of the Term of the Agreement: any representation or warranty under Article 10
that is the subject of a claim which occurred prior to the expiration of the
Term of the Agreement asserted by the Party seeking indemnification or a claim
hereunder in a reasonably detailed writing delivered to the other Party prior to
the termination or expiration of the Term of the Agreement shall survive with
respect to such claim or dispute until the final resolution thereof; Article 12;
Article 13; Article 14; Article 15; Section 7.10, Schedule 7.10 (until
expiration of the period specified therein); Section 11.3; Section 11.4; and
this Section 11.5. In addition, any other provision required to interpret and
enforce the Parties’ rights and obligations under this Agreement also shall
survive to the extent required for the full, observation and performance of this
Agreement by the Parties hereto.

ARTICLE 12

CONFIDENTIALITY AND NONDISCLOSURE

12.1 Confidential Information. “Confidential Information” means any technical,
scientific, regulatory, clinical, medical, financial, marketing or business
information disclosed by a Party to the other Party under the Agreement, the
APA, the Prior Collaboration Agreement, or the Existing Confidentiality
Agreement, irrespective of the form of the communication. Confidential
Information also includes information or other property that is designated in
this Agreement as constituting the “Confidential Information” of a Party.

12.2 Confidentiality Obligation. Except to the extent expressly authorized by
this Agreement, the APA, or the Party owning the particular item of Confidential
Information, each Party shall keep confidential and shall not publish or
otherwise disclose to any Third Party, or use for any purpose other than as set
forth in this Agreement or the APA, any of the other Party’s Confidential
Information.

12.3 Exceptions. Each Party’s obligations set forth in this Article 12 shall not
apply to any specific portion of information that it can establish:

(a) was already known to the such Party, as evidenced by its written records,
other than under an obligation of confidentiality, at the time of disclosure by
the disclosing Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure other than through any act or omission of the
receiving Party in breach of the Agreement or the Existing Confidentiality
Agreement; or

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 39 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.

Specific Confidential Information shall not be deemed to be available to the
public or in the prior possession of the receiving Party merely because it is
embodied in more general information available to the public or in the receiving
Party’s possession. Any combination of known information shall be within any of
the foregoing exceptions only if the combination as such is within such
exception.

12.4 Authorized Disclosure

(a) Each Party may disclose the other Party’s Confidential Information: (i) as
required by an order from a court or governmental agency with competent
jurisdiction; or (ii) if, and to the extent, such disclosure is otherwise
necessary to comply with any applicable Legal Requirements, provided that such
Party promptly informs the other Party of the need for such disclosure and uses
commercially reasonable efforts to seek (or assist the disclosing Party in
obtaining) a protective order or confidential treatment for such disclosure. If
the receiving Party becomes aware of any unauthorized use or disclosure of the
Confidential Information of the disclosing Party, the receiving Party shall
promptly and fully notify the disclosing Party of all facts known to it
concerning such unauthorized use or disclosure.

(b) Each Party may disclose the other Party’s Confidential Information, to the
extent such disclosure is reasonably necessary, to its Affiliates and its or
their employees, agents, officers, directors, advisors, auditors, consultants,
contractors, licensees or sublicensees on a need-to-know basis for the sole
purpose of performing its obligations or exercising its rights under this
Agreement; provided that in each case, the disclosees are bound by obligations
of confidentiality and non-use consistent with those contained in this
Agreement.

(c) Each Party may disclose the other Party’s Confidential Information, to the
extent such disclosure is reasonably necessary, to any bona fide potential or
actual investor, acquirer, or merger partner (and any employees, agents,
officers, directors, advisors, consultants, contractors thereof) for the sole
purpose of evaluating an actual or potential investment, acquisition, or other
similar transaction; provided that in connection with such disclosure, such
Party shall use all reasonable efforts to inform each disclosee of the
confidential nature of such Confidential Information and cause each disclosee to
treat such Confidential Information as confidential.

12.5 Survival. The obligations of confidentiality and non-disclosure under the
Agreement shall survive the termination or expiration and non-renewal of the
Term of the Agreement.

ARTICLE 13

INDEMNIFICATION, INSURANCE AND LIMITATION ON LIABILITY

13.1 Third Party Claims. If Hyperion receives written notice of any claims,
suits, proceedings or causes of action brought by any Third Party (the “Claims”)
related to any Marketed Product, Hyperion shall promptly inform the other Party.

13.2 Indemnification.

13.2.1 Indemnification by Ucyclyd. Ucyclyd shall defend, indemnify and hold
Hyperion, its Affiliates and their respective directors, officers, employees,
subcontractors, agents and

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 40 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

representatives (collectively, the “Hyperion Indemnitees”) harmless from and
against all Losses incurred in connection with any Third Party (including any
Governmental Authority or Regulatory Agency) suit, claim, action or proceeding
arising out of or resulting from any of the following, whether arising under the
Prior Collaboration Agreement or on or after the Effective Date:

(a) Ucyclyd’s breach of any representation, warranty or covenant by Ucyclyd set
forth in this Agreement or the Prior Collaboration Agreement;

(b) the development, manufacture, use, handling, marketing, promotion, storage,
sale, importation, exportation or other disposition of any of the Marketed
Products by any of the Ucyclyd Indemnitees or subcontractors, including
liabilities for death, personal injury or product liability resulting from any
of the foregoing;

(c) any actual or alleged bodily injury or death, damage to personal or real
property, notwithstanding the form in which any such action is brought (e.g.,
contract, tort or otherwise), to the extent such injuries or damages arise
directly or indirectly from acts, errors or omissions that constitute
negligence, willful misconduct or violation of any Legal Requirements by a
Ucyclyd Indemnitee;

(d) any actual or alleged breach or failure to perform any of the obligations to
be performed by Ucyclyd in connection with any agreement between Ucyclyd and any
of Ucyclyd’s subcontractors relating to the Marketed Products, to the extent
such cause of action results from Ucyclyd’s failure to fulfill its obligations
under the applicable agreement with such subcontractor;

(e) any failure of Ucyclyd to meet the regulatory requirements applicable to the
Marketed Products for which Ucyclyd is responsible under this Agreement prior to
the Marketed Products Closing;

(f) any aspect of the employment of Ucyclyd employees, or the termination of
such employment, including claims relating to: (i) any violation by Ucyclyd or
its officers, directors, employees, representatives or agents of the Legal
Requirements protecting persons or members of protected classes or categories or
prohibiting discrimination or harassment on the basis of a protected
characteristic; (ii) payment or failure to pay any salary, wages or other
compensation due and owing to any Ucyclyd employees; (iii) payment or failure to
pay any pension or other benefits of any Ucyclyd employees; (iv) liability for:
(A) any social security or other employment taxes for Ucyclyd employees;
(B) workers’ compensation claims and premium payments for Ucyclyd employees; and
(C) contributions applicable to the wages and salaries of such Ucyclyd
personnel; (v) claims by Ucyclyd employees for wages, benefits, discrimination
or harassment of any kind, wrongful termination or discharge or denial of
severance or termination payments upon leaving Ucyclyd’s employ; (vi) claims for
breach of express or implied employment contract of such employees; and
(vii) claims that Hyperion is an employer, co-employer or joint employer of any
Ucyclyd employee; or

(g) any failure by Ucyclyd to pay applicable Taxes on the sale of Marketed
Products by Ucyclyd prior to the Marketed Products Closing Date, together with
any interest and penalties, assessed or imposed against Hyperion for which
Ucyclyd has responsibility pursuant to the Agreement or applicable Legal
Requirements;

provided, however, that Ucyclyd shall not be required to indemnify any of the
Hyperion Indemnitees to the extent that any Losses arise out of or result from:
(x) the negligence, recklessness or willful misconduct of any Hyperion
Indemnitee; or (y) any failure of a Hyperion Indemnitee to comply with the
Agreement; or (z) any act or omission for which Hyperion is required to
indemnify a Ucyclyd Indemnitee under Section 13.2.2.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 41 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

13.2.2 Indemnification by Hyperion. Hyperion shall defend, indemnify and hold
Ucyclyd, its Affiliates, each of their respective directors, officers,
employees, licensors, agents, subcontractors and representatives (collectively
the “Ucyclyd Indemnitees”) harmless from and against all Losses incurred in
connection with any Third Party (including any Governmental Authority or
Regulatory Agency) suit, claim, action or proceeding arising out of or resulting
from any of the following, whether arising under the Prior Collaboration
Agreement or on or after the Effective Date:

(a) Hyperion’s breach of any representation, warranty or covenant by Hyperion
set forth in the Agreement or the Prior Collaboration Agreement;

(b) the development, manufacture, use, handling, marketing, promotion, storage,
sale, importation, exportation or other disposition of any of the Marketed
Products by any of the Hyperion Indemnitees or subcontractors, including
liabilities for death, personal injury or product liability resulting from any
of the foregoing;

(c) any claim of infringement by a Third Party arising from Hyperion’s use of
the Hyperion Marks in connection with the promotion or sale of any of the
Marketed Products

(d) any actual or alleged bodily injury or death, damage to personal or real
property, notwithstanding the form in which any such action is brought (e.g.,
contract, tort or otherwise), to the extent such injuries or damages arise
directly or indirectly from acts, errors or omissions that constitute
negligence, willful misconduct or violation of any Legal Requirements by any
Hyperion Indemnitee;

(e) any actual or alleged breach or failure to perform any of the obligations to
be performed by Hyperion in connection with any Assigned Agreement, to the
extent such cause of action arises on and following Marketed Products Closing
and is a result of Hyperion’s failure to fulfill its obligations under the
applicable agreement;

(f) any actual or alleged breach or failure to perform any of the obligations to
be performed by Hyperion in connection with any agreement between Hyperion and
any of Hyperion’s subcontractors to the extent such cause of action results from
Hyperion’s failure to fulfill its obligations under the applicable agreement
with such subcontractor;

(g) any aspect of the employment of Hyperion employees, or the termination of
such employment, including claims relating to: (i) any violation by Hyperion or
its officers, directors, employees, representatives or agents of the Legal
Requirements protecting persons or members of protected classes or categories or
prohibiting discrimination or harassment on the basis of a protected
characteristic; (ii) payment or failure to pay any salary, wages or other
compensation due and owing to any Hyperion employees; (iii) payment or failure
to pay any pension or other benefits of any Hyperion employees; (iv) liability
for: (A) any social security or other employment taxes for Hyperion employees;
(B) workers’ compensation claims and premium payments for Hyperion employees;
and (C) contributions applicable to the wages and salaries of such Hyperion
personnel; (v) claims by Hyperion employees for wages, benefits, discrimination
or harassment of any kind, wrongful termination or discharge or denial of
severance or termination payments upon leaving Hyperion’s employ; (vi) claims
for breach of express or implied employment contract of such employees; and
(vii) claims that Ucyclyd is an employer, co-employer or joint employer of any
Hyperion employee; or

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 42 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(h) any failure by Hyperion to pay applicable Taxes, together with any interest
and penalties, assessed or imposed against Ucyclyd for which Hyperion has
responsibility pursuant to the Agreement or applicable Legal Requirements;

provided, however, that Hyperion shall not be required to indemnify any of the
Ucyclyd Indemnitees to the extent that any Losses arise out of or result from:
(x) the negligence, recklessness or willful misconduct of any Ucyclyd Indemnitee
including failure by a Ucyclyd Indemnitee to comply with Legal Requirements;
(y) any failure of a Ucyclyd Indemnitee to comply with the Agreement; or (z) any
act or omission for which Ucyclyd is required to indemnify a Hyperion Indemnitee
under Section 13.2.1.

13.3 Procedures for Indemnification.

13.3.1 General. The Party seeking indemnification (the “Indemnified Party”)
shall promptly notify the other Party (the “Indemnifying Party”) of any claims
covered under the terms of Section 13.2 or any other provision of the Agreement
whereby a Party agrees to indemnify the other Party, as applicable, for which
the Indemnified Party seeks indemnification; provided, however, that any delay
in giving such notice shall not relieve the Indemnifying Party hereunder except
to the extent such delay materially prejudices the Indemnifying Party’s ability
to defend against such claim or materially increases the amount of damages
awarded or paid in settlement of such claim. For a period that shall not exceed
*** following any such notification, the Indemnified Party and Indemnifying
Party shall investigate and discuss in good faith whether such claim is subject
to indemnification under the applicable provisions of the Agreement. During such
discussions, the Indemnified Party shall give the Indemnifying Party full access
to all records, data and personnel of the Indemnified Party as may be reasonably
necessary to make such determination. If the Parties are unable to agree on
whether the Indemnifying Party is required to indemnify the Indemnified Party
under the terms of the Agreement, the Indemnifying Party, at its option, shall
either assume or decline defense of the claims, including negotiations for its
settlement or compromise.

13.3.2 Defense Assumed. If the Indemnifying Party assumes defense of a claim as
described herein, the Indemnified Party shall reasonably cooperate with the
Indemnifying Party in the defense of such claim and may be represented, at the
Indemnified Party’s expense, by counsel of its choice, provided that, where the
Indemnifying Party has assumed defense of a claim, the Indemnifying Party shall
have sole control over such defense. The Indemnifying Party shall not be
responsible for defending any claims other than those described in Section 13.2
or any other provision of the Agreement whereby a Party agrees to indemnify the
other Party, as applicable, even if brought in the same suit. In addition to the
foregoing, if a court of competent jurisdiction later determines that a claim
for which the Indemnifying Party assumed defense was not eligible for
indemnification hereunder within *** following such determination, the
Indemnified Party shall reimburse the Indemnifying Party in full for all
judgments, costs and expenses (including reasonable attorneys’ fees) incurred in
connection with such claim.

13.3.3 Defense Declined. If the Indemnifying Party declines to assume defense of
any claim, and it is later determined by a court of competent jurisdiction that
such claim was eligible for indemnification hereunder within *** following such
determination, the Indemnifying Party shall reimburse the Indemnified Party in
full for all judgments, costs and expenses (including reasonable attorneys’
fees) incurred in connection with such claim.

13.3.4 Settlement of Claims. The Indemnifying Party shall not settle any claim
without the prior written consent of the Indemnified Party if such settlement:
(a) materially diminishes any of the Indemnified Party’s rights under the
Agreement or seeks to impose additional obligations

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 43 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

on the Indemnified Party; or (b) arises out of or is a part of any criminal
action, suit or proceeding or contains a stipulation or admission or
acknowledgement of any liability or wrongdoing (whether in contract, tort or
otherwise) on the part of the Indemnified Party.

13.3.5 Contributory Negligence; Right of Contribution. Nothing contained herein
shall bar a claim for contributory negligence or a Party’s right of
contribution.

13.4 Insurance.

13.4.1 Ucyclyd’s Insurance Obligations. Through the Marketed Products Closing
Date, or if there is no Marketed Products Closing the termination date of this
Agreement, and for a *** period thereafter, Ucyclyd shall obtain and maintain,
insurance from an insurance company or companies having a Best’s Financial
Performance Rating (“FPR”) of *** and a minimum Financial Size Category (“FSC”)
of *** or higher (if FPR is ***, then FSC must be *** or higher) as follows:
(a) workers’ compensation in the amount required by applicable state law;
(b) comprehensive general liability insurance, including products liability and
premises and operations coverage, with minimum limits of not less than $*** per
occurrence and $*** annual aggregate for all claims against all losses; and
(c) professional liability insurance appropriate for the work to be conducted by
Ucyclyd under the Agreement with minimum limits of $*** per claim and $***
annual aggregate. Such insurance shall designate Hyperion and its Affiliates as
“additional insureds” on comprehensive general liability policies. In the event
the insurance policy obtained by Ucyclyd is a “claims made” policy (as opposed
to an “occurrence” policy), Ucyclyd shall obtain comparable insurance (by
obtaining an extended reporting period or otherwise) for not less than ***
following the expiration and non-renewal or termination of the Agreement.
Hyperion shall promptly notify Ucyclyd in the event that any of the foregoing
insurance policies are terminated or canceled (unless they are replaced, without
any gap in coverage, by another policy that meets the requirements of this
Section). Ucyclyd’s insurance coverage must be primary coverage without right of
contribution from any insurance of Hyperion or its Affiliates. At Hyperion’s
reasonable request, Ucyclyd shall provide Hyperion certificates of insurance
evidencing the coverage and limits required by this Section 13.4.

13.4.2 Hyperion’s Insurance Obligations. No later than the Marketed Products
Closing Date, Hyperion shall obtain, and Hyperion shall maintain, throughout the
Term, insurance from an insurance company or companies having a Best’s FPR of
*** and a minimum FSC of *** or higher (if FPR is ***, then FSC must be *** or
higher) as follows: (a) workers’ compensation in the amount required by
applicable state law; (b) comprehensive general liability insurance, including
products liability and premises and operations coverage, with minimum limits of
not less than $*** per occurrence and $*** annual aggregate for all claims
against all losses; and (c) professional liability insurance appropriate for the
work to be conducted by Hyperion under the Agreement with minimum limits of $***
per claim and $*** annual aggregate. Such insurance shall designate Ucyclyd and
its Affiliates as “additional insureds” on comprehensive general liability
policies. In the event the insurance policy obtained by Hyperion is a “claims
made” policy (as opposed to an “occurrence” policy), Hyperion shall obtain
comparable insurance (by obtaining an extended reporting period or otherwise)
for not less than *** following the expiration and non-renewal or termination of
the Agreement. Hyperion shall promptly notify Ucyclyd in the event that any of
the foregoing insurance policies are terminated or canceled (unless they are
replaced, without any gap in coverage, by another policy that meets the
requirements of this Section). Hyperion’s insurance coverage must be primary
coverage without right of contribution from any insurance of Ucyclyd or its
Affiliates. At Ucyclyd’s reasonable request, Hyperion shall provide Ucyclyd
certificates of insurance evidencing the coverage and limits required by this
Section 13.4.

13.5 Insurance Proceeds. Any indemnification under this Article 13 shall be made
net of any insurance proceeds recovered by the Indemnified Party; provided,
however, that if,

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 44 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

following the payment to the Indemnified Party of any amount under this Article
13, such Indemnified Party recovers any insurance proceeds in respect of the
claim for which such indemnification payment was made, the Indemnified Party
shall promptly pay an amount equal to the amount of such proceeds (but not
exceeding the amount of such indemnification payment) to the Indemnifying Party.

13.6 Limitation on Liability. EXCEPT FOR DAMAGES RESULTING FROM A BREACH OF A
PARTY’S CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR LOST PROFITS, PUNITIVE, INDIRECT,
INCIDENTAL, EXEMPLARY, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT
OF, OR IN CONNECTION WITH, THIS AGREEMENT. FOR THE AVOIDANCE OF DOUBT, ANY
DAMAGES AWARDED TO A THIRD PARTY FOR WHICH A PARTY IS OBLIGATED TO INDEMNIFY THE
OTHER PARTY IN ACCORDANCE WITH ARTICLE 13 OF THIS AGREEMENT SHALL BE CONSIDERED
DIRECT DAMAGES AND, THEREFORE, IS NOT SUBJECT TO ANY CAP ON LIABILITY.

ARTICLE 14

DISPUTE RESOLUTION

14.1 Governing Law.

(a) Except as set forth in subsection (b) below, the Agreement shall be governed
by the laws of the State of Delaware (other than with respect to principles of
conflicts of laws thereunder).

(b) All matters relating to this arbitration clause and any arbitration
hereunder shall be governed by the Federal Arbitration Act, Chapters 1 and 2.

14.2 Dispute Resolution Procedure.

(a) Except for any disputes with respect to the coverage, validity or
enforceability of any Patent (which shall be resolved in federal courts with
competent jurisdiction), all other disputes shall be finally settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules (the “Rules”).

(b) The dispute shall be resolved by a panel of three (3) arbitrators (the
“Arbitration Panel”). As long as they are each able and available to perform the
duties of an arbitrator, the Arbitration Panel shall consist of the following
three arbitrators: ***, *** and ***. If only one of these arbitrators gives
notice that he or she is unable or unavailable to serve on the Arbitration
Panel, then the remaining two arbitrators shall select a replacement for that
arbitrator within *** of such notice. Under such circumstances, no ex parte
communications between the remaining arbitrators and the Parties regarding
selection of a replacement arbitrator shall be allowed. If more than one of
these arbitrators is unable or unavailable to serve on the Arbitration Panel
regarding the dispute, then the entire Arbitration Panel shall be reconstituted
as follows: within *** after the commencement of arbitration, each Party shall
select one person to act as arbitrator, and the two (2) so selected shall select
a third arbitrator within *** of the commencement of the arbitration. If the
arbitrators selected by the Parties are unable or fail to agree upon the third
arbitrator within the allotted time, the third arbitrator shall be appointed by
the American Arbitration Association in accordance with its rules. All
arbitrators shall serve as neutral, independent and impartial arbitrators. Each
arbitrator shall have at least *** experience with pharmaceutical, commercial or
intellectual property matters as the nature of the dispute may require.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 45 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) The arbitration shall take place in Los Angeles, California.

(d) Except as may be required by applicable Legal Requirements, neither a Party
nor its representatives nor a witness nor an arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both Parties. Any documentary or other evidence given by a
Party or witness in the arbitration shall be treated as confidential by any
Party whose access to such evidence arises exclusively as a result of its
participation in the arbitration, and shall not be disclosed to any Third Party
(other than a witness or expert), except as may be required by applicable Legal
Requirements,

(e) Discovery will be limited to the request for and production of documents and
depositions. For clarity, there shall be no interrogatories or requests to
admit. With regard to electronic discovery, (i) there shall be production of
electronic documents only from sources used in the ordinary course of business;
(ii) absent a showing of compelling need, no such documents are required to be
produced from backup servers, tapes or other media; (iii) the description of
custodians from whom electronic documents may be collected shall be narrowly
tailored to include only those individuals whose electronic documents may
reasonably be expected to contain evidence that is material to the dispute, and
(iv) where the costs and burdens of e-discovery are disproportionate to the
nature of the dispute or to the amount in controversy, or to the relevance of
the materials requested, the Arbitration Panel will either deny such requests or
order disclosure on condition that the requesting Party advance the reasonable
cost of production to the other side, subject to the allocation of costs in the
final award. Subject to the foregoing limitations, all discovery will be guided
by the Federal Rules of Civil Procedure. All issues concerning discovery upon
which the Parties cannot agree will be submitted to the Arbitration Panel for
determination.

(f) The arbitrators shall have the right to award or include in their award any
relief which they deem proper in the circumstances, including money damages
(with interest on unpaid amounts from date due), specific performance,
injunctive relief, reasonable legal fees, costs and expenses in accordance with
subsection (g) below, but subject to the limitations set forth in Section 13.6.

(g) The Arbitration Panel shall award to the prevailing Party, if any, as
determined by the Arbitration Panel, *** of its costs and expenses (including
reasonable attorneys’ fees) incurred in connection with the arbitration. If the
Arbitration Panel determines a Party to be the prevailing Party under
circumstances where the prevailing Party won on some but not all of the claims
and counterclaims, the arbitrator(s) may award the prevailing Party a percentage
below *** of the reasonable costs and expenses (including attorneys’ fees)
incurred by the prevailing Party in connection with the arbitration, as
appropriate to reflect the level of winning claims and counterclaims.

(h) Notwithstanding the foregoing, either Party has the right to apply to any
court of competent jurisdiction for provisional relief, including pre-arbitral
attachments, a temporary restraining order, temporary injunction, permanent
injunction or order of specific performance, as may appear reasonably necessary
to preserve the rights of either Party. The application by either Party to a
judicial authority for such measures shall not be deemed to be an infringement
or a waiver of the arbitration agreement and shall not affect the relevant
powers reserved to the arbitrator. If either Party institutes any action or
proceeding to preserve its rights pursuant to this subsection (h) then the
prevailing Party in such action or proceeding shall reimburse the other Party
for its reasonable costs and expenses incurred including attorneys’ fees.

(i) Judgment upon any award(s) rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof. The Parties hereby waive all objection
which it may

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 46 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

have at any time to the laying of venue of any proceedings brought in such
courts, waives any claim that such proceedings have been brought in an
inconvenient forum and further waives the right to object with respect to such
proceedings that any such court does not have jurisdiction over such Party.

14.3 Waiver of Jury Trial. Each Party hereby irrevocably waives all rights to a
jury trial in connection with any dispute under the Agreement.

14.4 Continued Performance. Except where clearly prevented by the area in
dispute, both Parties shall continue performing their obligations under the
Agreement while the dispute is being resolved under this Article 14 unless and
until the dispute is resolved or until the Agreement is terminated as set forth
in the Agreement.

ARTICLE 15

MISCELLANEOUS

15.1 Relationship of the Parties. Each Party shall bear its own costs and
expenses incurred in the performance of its obligations hereunder without charge
or expense to the other Party except as expressly set forth in the Agreement.
Neither Party shall have any responsibility for the hiring, termination or
compensation of the other Party’s employees or for any employee benefits of such
employee. Each of the Parties shall be furnishing its services under the
Agreement as an independent contractor, and, nothing in the Agreement shall
create any association, partnership or joint venture between the Parties or any
employer-employee relationship. No agent, employee or servant of either Party
shall be or shall be deemed to be the employee, agent or servant of the other
Party and each Party shall be solely and entirely responsible for its acts and
the acts of its employees. It is understood and agreed that each Party shall
have the status of an independent contractor under the Agreement and that
nothing in the Agreement shall be construed as authorization for either Party to
act as agent for the other. Neither Party shall incur any liability for any act
or failure to act by employees of the other Party.

15.2 Force Majeure. If the performance by either Party of any obligation under
the Agreement is prevented, restricted, interfered with or delayed by reason of
any cause beyond the reasonable control of the Party liable to perform,
including fire, accident, labor difficulty, strike, riot, civil commotion, act
of God, delay or errors by shipping companies (“Force Majeure”), the Party so
affected shall, upon giving written notice to the other Party and subject to the
terms in the Agreement, be excused from such performance to the extent of such
prevention, restriction, interference or delay except to the extent that the
Party claiming the benefit of the Force Majeure is directly at fault in causing
or failing to prevent such default or delay, and provided that such default or
delay cannot reasonably be circumvented by the Party claiming the benefit of the
Force Majeure through the use of alternate sources, work-around plans or other
means, and shall continue performance promptly whenever such causes are removed.
When such circumstances arise, the Parties shall discuss what, if any,
modification of the terms of the Agreement may be required in order to arrive at
an equitable solution. Notwithstanding the foregoing, Hyperion acknowledges and
agrees that Hyperion shall not be excused from the purchase under Section 3.1 or
its payment obligations under the Agreement due to any of the foregoing. Any
changes in Legal Requirements shall not be considered an event of Force Majeure.

15.3 Counterparts. The Agreement, or any part thereof requiring signing by the
Parties, may be executed in two or more counterparts with “wet” signatures by
duly authorized officers or representatives, each of which shall be an original
as against any Party whose signature appears thereon but both of which together
shall constitute one and the same instrument. A facsimile or email transmission
of such signed Agreement, and those parts thereof requiring signing by the
Parties, shall be legal and binding on both Parties.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 47 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

15.4 Notices. Except as otherwise set forth in the Agreement, in any case where
any notice or other communication is required or permitted to be given under the
Agreement, such notice or communication shall be in writing, and sent by
overnight express or registered or certified mail (with return receipt
requested) or sent via facsimile with confirmation by overnight express or
registered or certified mail (with return receipt requested) with the recipient
and shall be sent to the following address (or such other address as either
Party may designate from time to time in writing):

If to Hyperion:

Hyperion Therapeutics, Inc.

601 Gateway Boulevard, Suite 200

South San Francisco, California 94080

Telephone: (650) 745-7802

Fax: (650) 745-3568

Attention: Chief Executive Officer

With a copy to:

Hogan Lovells LLP

525 University Ave., 3rd Floor

Palo Alto, CA 94301

Attention: Laura Berezin

Telephone: (650) 463 4000

Fax: (650) 463-4199

If to Ucyclyd:

Ucyclyd Pharma, Inc.

7720 North Dobson Road

Scottsdale, AZ 85256

Attention: President

Facsimile: (480) 291-5163

With copies to:

Ucyclyd Pharma, Inc.

7720 North Dobson Road

Scottsdale, AZ 85256

Attention: Legal Department

Facsimile: (480) 291-5163

15.5 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 48 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

15.6 Performance by Affiliates. Each Party may perform some or all of its
obligations, and/or exercise some or all of its rights, under the Agreement
through its Affiliates. To the extent a Party desires to use an Affiliate to
perform some of its obligations under this Agreement, such Party shall require
that such performance by such Affiliate be in compliance with the applicable
terms and conditions under this Agreement that would be applicable were such
Party to perform such obligations directly.

15.7 Amendment. The Agreement may be varied, amended or extended only by the
written agreement of the Parties through their duly authorized officers or
representatives, specifically referring to the Agreement. For clarity, the
Parties agree that any agreement contained in an electronic mail communication
shall not constitute a “written agreement” and the Agreement will be varied,
amended or extended only pursuant to a written separate document that is signed
with “wet” signatures by duly authorized officers or representatives,
specifically referring to the Agreement. A facsimile or email transmission of
such signed document, and those parts thereof requiring signing by the Parties,
shall be legal and binding on both Parties.

15.8 Severability. In case any one or more of the provisions contained in the
Agreement shall, for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability, shall not
affect any other provision of the Agreement, but the Agreement shall be
construed as if such invalid, illegal, or unenforceable provision or provisions
had never been contained in the Agreement, unless the deletion of such provision
or provisions would result in such a material change as to cause completion of
the transactions contemplated in the Agreement to be impossible and provided
that the performance required by the Agreement with such clause deleted remains
substantially consistent with the intent of the Parties.

15.9 Publicity. Neither Party shall issue or release any media release or public
announcement (including any announcements made via any posting on the World Wide
Web or Internet), or other similar publicity announcing the existence of this
Agreement or relating to any term or condition of the Agreement in any country
or the relationships created by the Agreement without *** prior written notice
to the other Party and the prior written consent of the other Party. Except as
may be required by applicable law or regulation or the rules of the applicable
Regulatory Agency, the Parties shall not issue or release to the public any
statement including any public announcement or advertisement utilizing Ucyclyd’s
or its Affiliate’s or Hyperion’s or its Affiliate’s corporate identifiers
without the prior written approval of Ucyclyd or Hyperion, as applicable, which
approval shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing:

(a) The content of a press release announcing the execution of this Agreement
and the APA shall be in the form of Exhibit 7. Ucyclyd and Hyperion agree that
the content of such press release, or any portion thereof, may be re-used by
either Ucyclyd or Hyperion as long as any such partial use of content is fair
and accurate. During the Pre-Closing Period, in response to inquiries from Third
Parties in the distribution chain or manufacturing chain for Marketed Products
(such as distributors, manufacturers, hospitals, pharmacies and physicians)
regarding the rights of Hyperion with respect to the Marketed Products, Ucyclyd
shall have the right to disclose to such Third Parties, under written
obligations to Ucyclyd of confidentiality and non-use no less restrictive than
those set forth in Article 12, the terms of this Agreement relating to the
potential acquisition of the Marketed Products by Hyperion, including terms
relating to Ucyclyd’s right to retain Ammonul Product and ***, but excluding any
financial terms.

(b) Following Hyperion’s exercise of the Marketed Products Option, the Parties
shall discuss and agree on a mutually acceptable press release regarding the
occurrence of the Marketed Products Closing, to be issued on or about the
Marketed Products Closing Date.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 49 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) The foregoing press releases may be released by one or both of Ucyclyd and
Hyperion and neither Party is required to participate in any joint press
release.

(d) A Party shall not be required to seek the permission of the other Party to
publicly disclose any information regarding the terms of this Agreement that has
entered the public domain (other than as a result of a breach of this Agreement
or the APA by such Party).

(e) Each Party shall have the right to file a copy of this Agreement with the
U.S. Securities and Exchange Commission, other U.S. regulatory agencies, or any
similar regulatory agency in a country other than the United States, or any
stock exchange or other securities trading institution (in each case, a
“Securities Regulatory Agency”), and to otherwise disclose to the Securities
Regulatory Agency and/or make publicly available this Agreement (and/or specific
terms thereof), in each case as required by applicable law or regulation or the
rules of the applicable Securities Regulatory Agency. The other Party will have
an opportunity, for *** (or such shorter period as may be required based on the
nature of the filing with the Regulatory Agency – e.g., 8-K filing) after
receipt, to review and comment on the portion of a Party’s proposed disclosure
or filing that relates to this Agreement (including the right to request
redaction of material terms to the extent permitted by applicable law or
regulation), and the Party intending to disclose will consider in good faith any
reasonable comments thereon provided by the other during such time period.

(f) Hyperion shall contact the following Ucyclyd representatives for any
approvals under this Section 15.9: the Principal Intellectual Property Counsel
for Medicis and its Affiliates. Ucyclyd shall contact the following Hyperion
representatives for approval under this Section 15.9: President and Chief
Executive Officer.

(g) Hyperion acknowledges that Medicis and its Affiliates are subject to a
Corporate Integrity Agreement and that they shall have the right, without having
to comply with the foregoing provisions of this Section 15.9, to disclose to the
Office of the Inspector General (in the event Medicis deems such disclosure is
required to comply with the CIA) the fact that the transactions contemplated by
this Agreement have occurred. To the extent that Medicis is required or
requested to disclose the Agreement or the other Transaction Documents to the
Office of the Inspector General, Ucyclyd will comply with the provisions of this
Section 15.9.

15.10 Third Party Beneficiaries. Except with respect to a Hyperion Indemnitee’s
or a Ucyclyd Indemnitee’s defense and indemnification rights under the
Agreement, none of the provisions of the Agreement shall be for the benefit of
or enforceable by any Third Party, including any creditor of either Party
hereto, and no such Third Party shall obtain any right under any provision of
the Agreement or shall by reasons of any such provision make any claim in
respect of any debt, liability or obligation (or otherwise) against either Party
hereto.

15.11 Headings. The descriptive headings contained in the Agreement are included
for convenience of reference only and shall not affect the meaning or
interpretation of the Agreement.

15.12 Construction.

(a) Wherever any provision of the Agreement uses the terms “include,”
“includes,” or “including”, such term shall be deemed to mean “include, without
limitation,” “includes, without limitation” and “including, without limitation”
or “include, but not limited to,” “includes, but not limited to,” or “including,
but not limited to.”

(b) Any reference to “days” means calendar days unless otherwise specified as
the defined term “Business Days.”

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 50 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) The recitals set forth at the start of the Agreement, along with the
Schedules, Exhibits (including the Purchase Transaction Documents)., Attachments
and Addenda to the Agreement together with the Assets, and the terms and
conditions incorporated in such recitals, Schedules, Exhibits, Attachments and
Addenda shall be deemed integral parts of the Agreement, are hereby incorporated
by reference and all references in the Agreement to the “Agreement” shall
encompass such recitals, Schedules, Exhibits (including the Purchase Transaction
Documents), Attachments and Addenda and the terms and conditions incorporated in
such recitals, Schedules, Exhibits, Attachments and Addenda.

(d) Communications via electronic mail shall not be sufficient to fulfill any
requirement for written approval or other approval in writing as set forth in
this Agreement.

(e) Unless otherwise explicitly stated, in the event of any conflict between the
terms and conditions of the main body of the Agreement and the terms and
conditions of any of the Schedules, Exhibits or Attachments to the Agreement,
the terms and conditions of the main body of the Agreement shall prevail.

(f) Any terms and conditions that may be set forth in any invoice or order form
(other than quantities and prices consistent with the Agreement) are void and of
no force and effect.

(g) This Agreement has been prepared jointly and shall not be strictly construed
against either Party. The Parties agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting Party shall not
be applied in the construction or interpretation of the Agreement.

(h) The masculine, feminine or neuter gender and the singular or plural number
shall each be deemed to include the others whenever the context so indicates.

(i) Except as otherwise expressly set forth in the Agreement, under no
circumstances does a Party to the Agreement, as a result of the Agreement,
obtain any ownership interest in or other right or license to any technology,
regulatory submissions or intellectual property of the other Party, including
items owned, acquired, licensed or developed by the other Party, or transferred
by the other Party to such Party at any time pursuant to the Agreement.

(j) Unless otherwise set forth in the Agreement, all references to Sections,
Articles, Exhibits and Schedules in the Agreement are to Sections, Articles,
Exhibits, Attachments, Addenda and Schedules of and to the Agreement.

15.13 No Waiver of Rights. No failure or delay on the part of either Party in
the exercise of any power or right under the Agreement shall operate as a waiver
thereof. No single or partial exercise of any right or power under the Agreement
shall operate as a waiver of such right or of any other right or power. The
waiver by either Party of a breach of any provision of the Agreement shall not
operate or be construed as a waiver of any other or subsequent breach under the
Agreement.

15.14 Assignment.

(a) Neither Party may assign its rights or obligations under this Agreement
except as otherwise expressly provided in this Section 15.14.

(b) Prior to the HPN-100 Closing Date, Hyperion may only assign or transfer the
Agreement (i) to an Affiliate or (ii) otherwise pursuant to (and only pursuant
to) a

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 51 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

Change in Control, in each case with the prior written consent of Ucyclyd, which
consent shall not be unreasonably withheld, conditioned or delayed. Both Parties
agree that it shall be reasonable for Ucyclyd to withhold its consent to any
Change in Control only if the Person that would become the successor to
Hyperion’s interests under this Agreement pursuant to such Change in Control, at
the time of the closing of the transaction resulting in the Change in Control:

***

(c) On or after the HPN-100 Closing Date, Hyperion may assign or transfer the
Agreement (i) to an Affiliate or (ii) to a Third Party pursuant to a Change in
Control (including a Third Party acquirer or other transferee of all or
substantially all of Hyperion’s HPN-100 business, whether by merger,
acquisition, sale of stock, sale or assets, or otherwise), in each case without
the prior written consent of Ucyclyd.

(d) Ucyclyd shall have the right to assign the Agreement, or any right to
receive payments hereunder, (i) to an Affiliate or (ii) to a Third Party
pursuant to a Change in Control at any time upon written notice to Hyperion but
without the consent of Hyperion.

(e) Any rights granted to a Party under the Agreement shall inure to the benefit
of any acquirer of, or successor in interest to, such Party.

(f) A Party making a permitted assignment hereunder shall promptly notify the
other Party of such assignment. Any purported assignment in contravention of
this Section 15.14 shall be null and void and of no effect. No assignment shall
release either Party from responsibility for the performance of any accrued
obligation of such Party hereunder. This Agreement shall be binding upon and
enforceable against the permitted successors, transferees or assignees of either
of the Parties.

15.15 Entire Agreement. The terms and conditions in the Agreement constitute the
entire agreement between the Parties relating to the subject matter of the
Agreement and shall supersede all previous communications between the Parties
with respect to the subject matter of the Agreement including (a) the
Exclusivity Agreement; (b) the Existing Confidentiality Agreement; (c) the ***;
and (d) the SDEA. For the avoidance of doubt, all Confidential Information
disclosed or otherwise generated in connection with any or all of the foregoing
superseded agreements shall be subject to the confidentiality obligations under
the Agreement. Neither Party has entered into the Agreement in reliance upon any
representation, warranty, covenant, or undertaking of the other Party that is
not set forth or referred to in the Agreement.

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 52 of 53



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties hereto have caused the Agreement to be executed
by their duly authorized officers as of the Effective Date.

 

UCYCLYD PHARMA, INC.     HYPERION THERAPEUTICS, INC. By:   /s/ Richard D.
Peterson     By:   /s/ Donald J. Santel  

Richard D. Peterson

Executive Vice President, Chief Financial

Officer and Treasurer

     

Donald J. Santel

President and Chief Executive Officer

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDED AND RESTATED COLLABORATION AGREEMENT

Page 53 of 53



--------------------------------------------------------------------------------

CONFIDENTIAL

FINAL

 

SCHEDULE 1

INDEX OF DEFINED TERMS

 

Defined Term

  

Section Reference

Ammonul Option

   Section 3.4(a) (Rights to Ammonul)

Ammonul Rights

   Section 3.4(a) (Rights to Ammonul)

Arbitration Panel

   Section 14.2(b) (Dispute Resolution Procedure)

Average Exchange Rate

   Section 7.5 (Currency Conversion)

Claims

   Section 13.1 (Third Party Claims)

Clinical Supply Agreement

   Section 2.3.4 (Manufacturing of Marketed Products During the Pre-Closing
Period)

Confidential Information

   Section 12.1 (Confidential Information)

Diligence Information

   Section 2.4.1 (Diligence Information)

Diligence Information Update

   Section 2.4.5 (Diligence Information)

Excluded Assets

   Section 3.2 (Excluded Assets)

Exercise Notice

   Section 3.1 (Purchase Right)

Force Majeure

   Section 15.2 (Force Majeure)

FPR

   Section 13.4.1 (Ucyclyd’s Insurance Obligations)

FSC

   Section 13.4.1 (Ucyclyd’s Insurance Obligations)

Hyperion Indemnitees

   Section 13.2.1 (Indemnification by Ucyclyd)

Hyperion Party

   Section 8.4(a) (Covenant Not to Sue)

Indemnified Party

   Section 13.3.1 (General)

Indemnifying Party

   Section 13.3.1 (General)

Marketed Products Option

   Section 3.1 (Purchase Right)

Marketed Products Option Period

   Section 3.1 (Purchase Right)

Marketed Products Purchase Price

   Section 3.3 (Purchase Price)

Marketed Products Rights

   Section 3.1 (Purchase Right)

 

SCHEDULE 1 TO UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

PAGE 1 OF 2



--------------------------------------------------------------------------------

CONFIDENTIAL

FINAL

 

 

Defined Term

  

Section Reference

Other Transition Activities

   Section 3.6 (Transition at Closing)

Purchase Transaction Documents

   Section 3.5.3(b) (Closing Mechanics)

Rules


   Section 14.2(a) (Dispute Resolution Procedure)

SDEA

   Section 5.3 (Adverse Events and Safety Reporting)

Securities Regulatory Agency

   Section 15.9(e) (Publicity)

Term

   Section 11.1 (Term)

Ucyclyd Indemnitees

   Section 13.2.2 (Indemnification by Hyperion)

Ucyclyd Party

   Section 8.4(b) (Covenant Not to Sue)

 

 

SCHEDULE 1 TO UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

PAGE 2 OF 2



--------------------------------------------------------------------------------

SCHEDULE 1.18

DISTRIBUTION AGREEMENTS

***

***

***

***

***

***

***

 

SCHEDULE 1.16 TO UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

PAGE 1 OF 1



--------------------------------------------------------------------------------

SCHEDULE 1.19 TO AMENDED AND RESTATED COLLABORATION AGREEMENT

DOMAIN NAMES

(a) The Domain Names to be assigned to Hyperion, regardless of whether Ucyclyd
exercises the Ammonul Option, are as follows:

 

***

***

***

***

***

***

***

***

***

***

***

***

(b) The additional Domain Names to be assigned to Hyperion if Ucyclyd does not
exercise the Ammonul Option are as follows:

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***



--------------------------------------------------------------------------------

SCHEDULE 1.36

LIST OF HYPERION MARKS

 

 

SCHEDULE 1.36 TO UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

PAGE 1 OF 1



--------------------------------------------------------------------------------

SCHEDULE 1.45

MANUFACTURING AGREEMENTS

As of the Effective Date:

 

1. ***;

 

2. ***; and

 

3. ***.

***.

 

SCHEDULE 1. 43 TO UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION
AGREEMENT

PAGE 1 OF 1



--------------------------------------------------------------------------------

SCHEDULE 1.51 TO AMENDED AND RESTATED COLLABORATION AGREEMENT

MARKETED PRODUCTS MARKS

(a) The Marketed Products Marks to be assigned to Hyperion, regardless of
whether Ucyclyd exercises the Ammonul Option, are as follows:

 

Trademark

 

Country

 

Reg. No./

Reg. Date

 

Appl. No./

Date Filed

 

Ownership

 

Status

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***



--------------------------------------------------------------------------------

(b) The additional Marketed Products Marks to be assigned to Hyperion if Ucyclyd
does not exercise the Ammonul Option are as follows:

 

Trademark

 

Country

 

Reg. No./

Reg. Date

 

Appl. No./

Date Filed

 

Ownership

 

Status

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***



--------------------------------------------------------------------------------

Trademark

 

Country

 

Reg. No./

Reg. Date

 

Appl. No./

Date Filed

 

Ownership

 

Status

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***



--------------------------------------------------------------------------------

SCHEDULE 3.6.2

INVENTORY

Ammonul Product

Finished Product: To the extent the Ammonul Product is purchased by Hyperion and
not otherwise retained by Ucyclyd, Hyperion shall pay Ucyclyd, in accordance
with Section 3.6.2(b), for the Inventory of AMMONUL IV 50ML 10% VIAL remaining
from the Inventory on hand as of *** plus no more than *** validation lot
(approximately *** units per lot) scheduled to be produced in connection with
the ***, such payment not to exceed the sum of (i) $*** per unit for Inventory
remaining from the Inventory on hand as of *** and (ii) (A) $*** times (B) the
number of validation lots then in Inventory. (For clarity, the $*** does not
include the cost of API, which is addressed below). All Inventory purchased by
Hyperion shall have a remaining shelf life of at least ***, and Hyperion shall
not be required to purchase any portion of such Inventory that is reasonably
likely to expire prior to being sold, which calculation shall be based on the
***, provided that if the number of units sold during *** during such *** is
***, then such *** will be excluded from the calculation for purposes of
determining the quotient and the quotient will be based on the other ***.

In addition, Hyperion shall reimburse Ucyclyd, or otherwise be responsible, for
the following costs:

 

  1. Stability testing—$*** per validation batch; however, with respect to the
first batch Medicis will be responsible for the first $***.

 

  2. Equipment costs

 

  a. Change parts for existing equipment—actual, documented costs (currently
estimated at $***); and

 

  b. Additional equipment if current equipment cannot process Ammonul
vials—actual, documented costs (currently estimated at $***).

 

  c. Aggregate equipment costs ((a) and (b) above) shall not exceed $***.

 

  3. Validation Support Costs – total costs are $***; however, Medicis will be
responsible for $*** of the $***.

API (SPA): To the extent the Ammonul Product is purchased by Hyperion and not
otherwise retained by Ucyclyd, Hyperion shall pay Ucyclyd, in accordance with
Section 3.6.2(b), for (i) the remaining Inventory of SPA (approximately *** as
of ***) plus (ii) the amount of SPA purchased by Ucyclyd for the validation lots
required by the FDA (with the amount of SPA under subpart (ii) not to exceed
***). In no event shall Hyperion be obligated to purchase any SPA in Inventory,
beyond the amounts referenced above.

Components: To the extent that the Ammonul Product is purchased by Hyperion and
not otherwise retained by Ucyclyd, Hyperion shall pay Ucyclyd, in accordance
with Section 3.6.2(b), for primary container components and packaging materials
in Inventory that were purchased by *** in accordance with the applicable
agreement between Ucyclyd and ***, such payment not to exceed $***.



--------------------------------------------------------------------------------

Buphenyl Product

Finished Product:

1. Ammonaps. Hyperion shall pay Ucyclyd, in accordance with Section 3.6.2(b),
for all finished product in Inventory that was produced to fulfill firm orders
for Ammonaps from Ucyclyd’s distributor(s) outside the United States (including
any work in progress), excluding any such finished product that is sold to the
applicable distributor prior to the Marketed Products Closing Date (for clarity,
payments made or owed by the distributor for such excluded finished product is
and will remain Ucyclyd’s receivable).

2. Buphenyl Powder and Buphenyl Tablets. Hyperion shall pay Ucyclyd, in
accordance with Section 3.6.2(b), for remaining Inventory of Buphenyl Powder and
Buphenyl Tablets, not to exceed an amount equal to the sum of:

 

  (i) ***; and

 

  (ii) ***.

with *** percent (***%) of such amount having a remaining shelf life of at least
***, *** percent (***%) having a remaining shelf life of at least ***, ***
percent (***%) having a remaining shelf life of at least ***, *** percent (***%)
having a remaining shelf life of at least ***, and *** percent (***%) having a
remaining shelf life of at least ***.

API (SPB): Hyperion shall pay Ucyclyd, in accordance with Section 3.6.2(b), for
*** of SPB Inventory (based on projected forecasts).

Components: Hyperion shall pay Ucyclyd, in accordance with Section 3.6.2(b), for
packaging material in Inventory that was purchased by *** in accordance with the
applicable agreement between Ucyclyd and ***, not to exceed $***.



--------------------------------------------------------------------------------

SCHEDULE 7.2 TO AMENDED AND RESTATED COLLABORATION AGREEMENT

PAYMENT OBLIGATIONS

 

1. Definitions. Capitalized terms used in this Schedule 7.2 shall have the
meanings ascribed to them below or if not defined below, then as set forth in
Article 1 of the Agreement.

 

  1.1 “Annual Period” means each calendar year.

 

  1.2 “Bundled Product” means when a Marketed Product is sold or otherwise
transferred or delivered with one or more other products or services in
circumstances where the price of the Marketed Product is either not shown
separately on the invoice or is shown as nil (free of charge).

 

  1.3 “Bundled Product Adjustment” means the following:

 

  (a) In the event of a Bundled Product, then Net Sales for such Bundled Product
shall be calculated, on a country-by-country basis, by multiplying ***.

 

  (b) If, on a country-by-country basis, the Marketed Products are sold
separately in finished form in such country but the other products or services
in the Bundled Product are not sold separately in finished form in such country,
Net Sales shall be calculated by multiplying ***.

 

  (c) If, on a country-by-country basis, the other products or services in the
Bundled Product are sold separately in finished form in such country but the
Marketed Products are not sold separately in finished form in such country, Net
Sales shall be calculated by multiplying ***.

 

  (d) If, on a country-by-country basis, neither the Marketed Products nor the
other products or services of the Bundled Product are sold separately in
finished form in such country, Net Sales of the Bundled Product shall be
determined by the Parties in good faith based on ***.

 

  1.4 “First Commercial Sale” of any applicable Marketed Product means,
following Regulatory Approval for each such Marketed Product in the applicable
country, the first sale to a Third Party for use or consumption by patients of
such Marketed Product but excluding distribution to a Third Party of Marketed
Products for research, manufacturing or quality testing, clinical trials,
compassionate or humanitarian purposes including expanded access programs (which
provide access to therapies for no monetary consideration) or charitable
donations.

 

  1.5 “Major Non-U.S. Territory” means any of the following: (a) ***; (b) ***;
and (c) ***.

 

  1.6

“Net Sales” means, with respect to the applicable Marketed Product (i.e.,
Buphenyl or Ammonul, as the case may be) and subject to any Bundled Product
Adjustment, the gross amounts invoiced for sales of such Marketed Product by
Hyperion, its Affiliates or their respective (sub)licensees to Third Parties,
less the Net Sales Adjustments, all in accordance with standard allocation
procedures, allowance methodologies and accounting methods consistently applied,
which procedures and methodologies shall be in accordance with GAAP. For the
avoidance of doubt, the transfer of any Marketed Product between or among
Hyperion, its Affiliates, and any



--------------------------------------------------------------------------------

  (sub)licensees of Hyperion shall not be considered a sale; in such cases, Net
Sales shall be determined based on the gross invoiced sales made by Hyperion,
its Affiliate, or its (sub)licensee (as applicable) to a Third Party, less the
Net Sales Adjustments. Net Sales shall not include distribution to a Third Party
of Marketed Products for research, manufacturing or quality testing, clinical
trials, compassionate or humanitarian purposes including expanded access
programs (which provide access to therapies for no monetary consideration) or
charitable donations.

 

  1.7 “Net Sales Adjustments” means the following items as applicable to each
such Marketed Product to the extent such items are customary under industry
practices (for clarity, to the extent that there is overlap in the items listed
below, the item only may be deducted once):

 

  (a) ***;

 

  (b) ***;

 

  (c) ***;

 

  (d) ***;

 

  (e) ***; and

 

  (f) ***.

 

  1.8 “Other Indication(s)” means an indication for which labeling is approved
by the FDA other than UCD or HE.

 

  1.9 “Reporting Period” means the applicable period for which payment is due by
one Party to the other Party under this Schedule 7.2.

 

2. Milestone Payments by Hyperion. As further consideration for the rights and
licenses granted to Hyperion under the Agreement, Hyperion shall make the
following non-refundable payments to Ucyclyd. All such payments due pursuant to
Section 2.1 shall be paid within *** following the achievement of the applicable
milestone by or on behalf of Hyperion corresponding to the payment amount set
forth below. Hyperion shall notify Ucyclyd in writing within *** following the
achievement of any such milestone.

 

  2.1 Regulatory Milestones. The payment obligations under this Section shall
continue until there are no further payments due under this Section.

 

REGULATORY MILESTONES

   PAYMENT  

Ammonul in HE (if not retained by Ucyclyd)

  

***

     $***   

***

     $***   

***

     $***   

***

     $***   



--------------------------------------------------------------------------------

Ammonul in Other Indications (if not retained by Ucyclyd)

  

***

   $ * ** 

***

   $ * ** 

***

   $ * ** 

***

   $ * ** 

 

  2.2 Net Sales Milestones. As set forth in more detail in the APA, if Hyperion
exercises the Marketed Products Option and Ucyclyd does not exercise the Ammonul
Option, then sales of Ammonul will be included when determining whether certain
Net Sales milestones payments are due pursuant to the APA.

 

3. Other Ongoing Payment Obligations of Hyperion.

 

  3.1 Ammonul. If Hyperion exercises the Marketed Products Option and Ucyclyd
does not exercise the Ammonul Option, then Hyperion shall make the following
payments to Ucyclyd based on total annual global Net Sales for Ammonul during
the applicable Annual Period during the Term:

 

ANNUAL NET SALES

   % OF NET
SALES  

Ammonul in all indications (if not retained by Ucyclyd)

  

***

     * **% 

***

     * **% 

 

  3.2 Buphenyl. If Hyperion exercises the Marketed Products Option, then
following the FDA approval and commercial launch of HPN-100, Hyperion shall pay
Ucyclyd a royalty on Net Sales of Buphenyl (or any other product for UCD that is
promoted, distributed, marketed or sold, directly or indirectly by Hyperion in
lieu of Buphenyl) for the treatment of UCD in patients in the United States in
the age range that is outside the age range of the FDA-approved labeling for
HPN-100. The royalty rate on such Net Sales shall be the same royalty rate for
HPN-100 that is in effect at the time of calculation of the applicable royalty
payment.

 

  3.3 Payment Terms. Hyperion shall pay the ongoing payments due to Ucyclyd
within *** following the end of each calendar quarter other than year end, and
within *** of calendar year end.



--------------------------------------------------------------------------------

  3.4 Duration of Ongoing Payment Obligations.

 

  (a) The royalty payment obligations with respect to Ammonul for use in any
indication shall become effective upon the First Commercial Sale of Ammonul
anywhere in the world by Hyperion, its Affiliates or their respective
(sub)licensees for use in any indication other than UCD and shall remain in
effect until ***.

 

  (b) The royalty payment obligations with respect to Buphenyl shall be ***.

 

4. Reports.

 

  (a) Any payments due to Ucyclyd under this Schedule 7.2 will be accompanied by
a report from Hyperion for the term that such payments are due. Such report
shall contain the following information with respect to the applicable Marketed
Product:

 

  (i) the gross sales of the applicable Marketed Products during the applicable
Reporting Period in each country or region in which such sale occurred
(separately stated for each approved sublicensee and each country or region);

 

  (ii) the computation of the Net Sales of the applicable Marketed Products
during the applicable Reporting Period based on the dollar value determined in
(i) above, including an accounting of any allowed deductions from gross sales to
arrive at Net Sales, and the exchange rates used for converting foreign currency
to U.S. dollars in accordance with Section 7.5 of the Agreement; and

 

  (iii) the computation of ongoing payments by Hyperion with respect to the
Marketed Products during the applicable Reporting Period.

 

  (b) If no payments are due for a particular Reporting Period, Hyperion shall
so report.

 

  (c) On or before the date that is *** following the end of the last Reporting
Period in which Hyperion has payment obligations under the Agreement, Hyperion
shall provide to Ucyclyd a final written report that complies in all respects
with this Section 4.

 

  (d) The Chief Financial Officer or Vice President of Finance of Hyperion shall
certify to best of his or her knowledge in writing the correctness and
completeness of each report prepared by Hyperion under this Section 4.



--------------------------------------------------------------------------------

SCHEDULE 7.10

AUDIT AND RECORD-KEEPING REQUIREMENTS

 

1. Financial Audits.

 

  (a) Each Party (the “Audited Party”) shall permit an independent accounting
firm selected by the other Party (the “Verifying Party”) and reasonably
acceptable to the Audited Party, which acceptance shall not be unreasonably
withheld or delayed, to have access at mutually agreeable dates and during
normal business hours of the Audited Party to such records as may be reasonably
necessary to verify the accuracy of the Audited Party’s payment obligations as
set forth in the Agreement. All such verifications shall be conducted at the
expense of the Verifying Party and not more than *** in each calendar year. The
Audited Party shall be provided with at least *** (***) days advance notice of
such audit.

 

  (b) In the event such audit concludes that adjustments should be made in the
Verifying Party’s favor, then any appropriate payments (plus accrued interest at
a rate announced by the Bank of America (or any successor) as its prime rate in
effect on the date that such payment was first due plus *** percent (***%))
shall be paid by the Audited Party within *** Business Days of the date the
Audited Party receives the Verifying Party’s accounting firm’s written report so
concluding, unless the Audited Party shall have a good faith dispute as to the
conclusions set forth in such written report, in which case the Audited Party
shall provide written notice to the Verifying Party within such *** Business Day
period of the nature of its disagreement with such written report. Any
undisputed amounts shall be paid within the *** Business Day period set forth
above.

 

  (c) The Parties shall thereafter attempt in good faith to resolve such dispute
with respect to disputed amounts. Any disputes that the Parties are unable to
resolve through good faith efforts shall be resolved in accordance with Article
14 of the Agreement. The Audited Party shall be required to make the payment
(plus interest) pursuant to subsection (b) above only if the dispute is resolved
in favor of the Verifying Party.

 

  (d) The fees charged by such accounting firm engaged in any audit shall be
paid by the Verifying Party unless such audit discloses that adjustments in
favor of the Verifying Party for the period are greater than (i) $*** and
(ii) an amount equal to *** percent (***%) or more of the aggregate amount paid
or payable by the Audited Party to the Verifying Party during the audited
period, in which case the Audited Party shall pay the reasonable documented fees
and expenses charged by such accounting firm, after receipt of the bill/invoice
for such audit.

 

  (e) The Parties agree that, except for information that belongs to the
Verifying Party, all information disclosed by the Audited Party to the Verifying
Party in the course of such audit is Confidential Information of the Audited
Party, and that the Verifying Party shall cause its accounting firm to retain
all such information subject to the confidentiality restrictions of Article 12
of the Agreement.

 

2. Records.

 

  (a)

Each Party shall keep, and shall cause its Affiliates and Third Party
subcontractors to keep, full and accurate records and books of account
containing all particulars that may



--------------------------------------------------------------------------------

  be necessary for the purpose of calculating payments to be received or borne
by the Parties pursuant to the Agreement, including inventory, purchase and
invoice records, manufacturing records, sales analysis, general ledgers,
financial statements and tax returns, as applicable.

 

  (b) During the Term and for *** years thereafter (or longer if otherwise
required by applicable Legal Requirements) (“Record Retention Period”), each
Party shall maintain all documents and records relating to the records and books
subject to the other Party’s audit rights under this Schedule 7.10.

 

3. Audit Cooperation. The Parties agree to cooperate with each other and their
respective outside auditors in good faith to the extent required to meet any
necessary compliance, disclosure or financial reporting obligations under
Section 404 of the Sarbanes-Oxley Act of 2002 and any requirements of the
Securities and Exchange Commission or the Financial Accounting Standards Board.



--------------------------------------------------------------------------------

SCHEDULE 10.2

UCYCLYD DISCLOSURE SCHEDULE

This Schedule 10.2 (the “Disclosure Schedule”) is made with reference to
Section 10.2 of that certain Amended and Restated Collaboration Agreement dated
as of March 22, 2012 (the “Agreement”) by and between Ucyclyd and Hyperion.

The Disclosure Schedule has been arranged, for purposes of convenience only, as
separate sections corresponding to the numbered and lettered paragraphs
contained in Section 10.2 of the Agreement, and the disclosure in any such
numbered and lettered section of this Disclosure Schedule shall qualify only the
corresponding subsection in Section 10.2 of the Agreement (except to the extent
disclosure in any numbered and lettered section of this Disclosure Schedule is
explicitly cross-referenced in another numbered and lettered section of this
Disclosure Schedule), provided that, any information disclosed in the Disclosure
Schedule will be deemed to be disclosed and incorporated into any other section
or subsection of the Disclosure Schedule where the relevance of such disclosure
would be reasonably apparent on its face. No reference to or disclosure of any
item or other matter in this Disclosure Schedule shall be construed as an
admission or indication that such item or other matter is material (nor shall it
establish a standard of materiality for any purpose whatsoever) or that such
item or other matter is required to be referred to or disclosed in this
Disclosure Schedule. The information set forth in this Disclosure Schedule is
disclosed solely for the purposes of the Agreement, and no information set forth
herein shall be deemed to be an admission by any party to the Agreement to any
Third Party of any matter whatsoever, including of any violation of law or
breach of any agreement. This Disclosure Schedule and the information and
disclosures contained herein are intended only to qualify and limit the
representations, warranties and covenants of Seller (and, as applicable,
Medicis) contained in the Agreement. Nothing in this Disclosure Schedule is
intended to broaden the scope of any representation or warranty contained in the
Agreement or create any covenant. Matters reflected in this Disclosure Schedule
are not necessarily limited to matters required by the Agreement to be reflected
in this Disclosure Schedule. Such additional matters are set forth for
informational purposes and do not necessarily include other matters of a similar
nature.

***

 

SCHEDULE 10.2 TO UCYCLYD / HYPERION COLLABORATION AGREEMENT

PAGE 1 of 1



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT 1

PROMISSORY NOTE

[DOCUMENT CONSISTING OF FIVE (5) PAGES ATTACHED HERETO]



--------------------------------------------------------------------------------

EXECUTION COPY

PROMISSORY NOTE

 

$                

                   , 20     

FOR VALUE RECEIVED, HYPERION THERAPEUTICS, INC., a Delaware corporation
(“Borrower”), promises to pay to the order of UCYCLYD PHARMA, INC. (“Lender”),
at its office at 7720 North Dobson Road, Scottsdale, Arizona 85256, or such
other place as the holder hereof may from time to time appoint in writing, in
lawful money of the United States of America via wire transfer to an account
designated by Lender or as Lender shall otherwise direct Borrower, the principal
sum equal to the Marketed Products Purchase Price, or such lesser principal
amount as may be outstanding hereunder, together with interest on the principal
balance at the rate of nine percent (9%) per annum (the “Loan Rate”) until
maturity. From and after the occurrence and during the continuance of an Event
of Default (as hereinafter defined), the outstanding principal amount hereof
shall bear interest at the Loan Rate, plus *** percent (***%) per annum.
Interest will be computed on the daily principal balance outstanding during the
period from the last payment date to the current payment date. Interest shall be
the product resulting when multiplying the rate of interest by the principal
balance outstanding, dividing by 360, and then multiplying by the actual number
of days interest has accrued.

This Promissory Note (this “Note”) is delivered in connection with that certain
Amended and Restated Collaboration Agreement, dated as of March 22, 2012,
between the Borrower and the Lender (the “Collaboration Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meaning given to them
in the Collaboration Agreement.

The principal and accrued and unpaid interest, if any, on the indebtedness
evidenced by this Note shall be payable as follows: (i) the principal shall be
payable in eight (8) equal consecutive quarterly installments of
$                    on the first Business Day of each calendar quarter
commencing with the first calendar quarter immediately following the Marketed
Products Closing Date, and (ii) accrued interest shall be payable in arrears on
the same dates as the principal installments due under (i) above.

The Borrower may prepay the outstanding principal amount of this Note in whole
or in part at any time, without prepayment penalties.

If a Change in Control of Borrower occurs, the outstanding indebtedness
evidenced by this Note and all other amounts then due and owing under this Note
immediately shall be due and payable in full without the necessity of any notice
or demand.

This Note is secured by a Security Agreement, dated the date hereof, between
Borrower and Lender (the “Security Agreement”), which encumbers certain
collateral described therein (hereinafter referred to as the “Collateral”). This
Note, the Security Agreement, the Collaboration Agreement (as amended) and any
and all other agreements presently existing or hereafter entered into in
connection with this Note shall hereinafter be collectively referred to as the
“Transaction Documents”.

Borrower shall remain liable for the payment of this Note, including any
interest, notwithstanding any extensions of time of payment or any indulgence of
any kind or nature that Lender may grant to Borrower or any subsequent owner of
the Collateral, whether with or without notice to Borrower, and Borrower hereby
expressly waives such notice. No release of any or all of



--------------------------------------------------------------------------------

the security given for this obligation shall release any other maker, co-maker,
surety, guarantor, or other party hereto in any capacity. Lender shall not be
required to look first to the Collateral for payment of this Note, but may
proceed against Borrower in such manner as it deems desirable.

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder:

(a) Borrower shall fail to make any payment of principal of, or interest on,
this Note when due and payable or declared due and payable, and shall fail to
cure such failure (along with the payment of any interest), within *** calendar
days of receipt of written notice of such failure.

(b) Borrower shall fail or neglect to perform, keep or observe any other
provision of this Note and the Security Agreement and the same shall remain
unremedied for a period of *** calendar days after notice is given to Borrower
by Lender.

(c) Borrower shall take action or shall fail to take action, in either case that
results in Lender no longer having an enforceable first priority lien on and
security interest in the Collateral as required under Section 2 of the Security
Agreement.

(d) Borrower files a bankruptcy petition, a bankruptcy petition is filed against
Borrower which remains undismissed or unstayed for *** consecutive days, or
Borrower makes a general assignment for the benefit of creditors.

Upon the occurrence of any Event of Default, Lender may (i) declare all
indebtedness evidenced by this Note to be immediately due and payable, whereupon
all such indebtedness shall become due and payable, without presentment, demand,
protest or further notice of any kind, all of which are expressly waived by
Borrower, and (ii) exercise all rights and remedies available under the Security
Agreement, the other Transaction Documents and applicable law.

In the event that Lender institutes legal proceedings to enforce the Transaction
Documents, Borrower agrees to pay to Lender, in addition to any indebtedness due
and unpaid, all costs and expenses of such proceedings, including reasonable
attorneys’ fees.

Lender shall not by any act of omission or commission be deemed to waive any of
its rights or remedies hereunder unless such waiver be in writing and signed by
an authorized officer of Lender and then only to the extent specifically set
forth therein. A waiver on one occasion shall not be construed as continuing or
as a bar to or waiver of such right or remedy on any other occasion. All
remedies conferred upon Lender by the Transaction Documents shall be cumulative
and none is exclusive, and such remedies may be exercised concurrently or
consecutively at Lender’s option.

Except as expressly provided for in this Note or any other Transaction Document,
every person at any time liable for the payment of the debt evidenced hereby
waives presentment for payment, demand, notice of nonpayment of this Note,
protest and notice of protest, all exemptions and homestead laws and all rights
thereunder and consents that Lender may extend the time of payment of any part
or the whole of the debt, or grant any other modifications or indulgence
pertaining to payment of this Note at any time, at the request of any other
person liable for said debt.

 

2



--------------------------------------------------------------------------------

This Note is hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity of the indebtedness evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to Lender for
the use, forbearance or detention of the money advanced or to be advanced
hereunder exceed the highest lawful rate permissible under the laws of the State
of Delaware as applicable to Borrower. If, from any circumstances whatsoever,
fulfillment of any provision of this Note or of any of the other Transaction
Documents shall, at the time performance of such provisions shall be due,
involve the payment of interest in excess of that authorized by law, the
obligation to be fulfilled shall be reduced to the limit so authorized by law,
and if, from any circumstances, Lender shall never receive as interest an amount
which would exceed the highest lawful rate applicable to Borrower, such amount
which would be excessive interest shall be applied to the reduction of the
unpaid principal balance of the indebtedness evidenced hereby and not to the
payment of interest.

All covenants, agreements, representations and warranties made herein and in the
other Transaction Documents are deemed to have been relied upon by Lender,
notwithstanding any investigation by Lender.

Should this Note be signed by more than one person, firm or corporation or
combination thereof, all of the obligations herein contained shall be considered
joint and several obligations of each signer hereof. In such case, the liability
of each such signer shall be absolute, unconditional and without regard to the
liability of any other party hereto.

This Note is given and accepted as evidence of indebtedness only and not in
payment or satisfaction of any indebtedness or obligation.

The form and essential validity of this Note shall be governed by the laws of
the State of Delaware. If any provision of this Note is prohibited by, or is
unlawful or unenforceable under, any applicable law of any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
prohibition without invalidating the remaining provisions hereof; provided that
where the provisions of any such applicable law may be waived, they hereby are
waived by Borrower to the full extent permitted by law in order that this Note
shall be deemed to be a valid and binding promissory note in accordance with its
terms.

Time is of the essence with respect to all Borrower’s obligations and agreements
under this Note.

This Note and all the provisions, conditions, promises and covenants hereof
shall inure to the benefit of Lender, its successors and assigns, and shall be
binding in accordance with the terms hereof upon Borrower, its successors and
assigns, provided nothing herein shall be deemed consent to any assignment
restricted or prohibited by the terms of the Transaction Documents.

All notices required under this Note will be in writing and will be transmitted
by personal delivery, first class mail, overnight courier or facsimile to the
addresses or facsimile numbers appearing on the signature page to this Note, or
to such other addresses or facsimile numbers as Borrower and Lender may specify
from time to time in writing. Every notice shall be deemed to have been duly
given or served on the date on which personally delivered, in person or by
overnight courier service, or the date of facsimile transmission or five days
after the same shall have been deposited in the United States mail. Failure or
delay in delivering copies of any notice shall in no way adversely affect the
effectiveness of such notice.

 

3



--------------------------------------------------------------------------------

To induce Lender to extend to Borrower the loan evidenced by this Note, Borrower
irrevocably agrees that, subject to Lender’s sole and absolute election, ALL
ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THIS NOTE OR ANY
TRANSACTION DOCUMENT WILL BE LITIGATED IN COURTS HAVING SITUS IN DELAWARE.
BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED
WITHIN DELAWARE, WAIVES PERSONAL SERVICE OF PROCESS UPON BORROWER, AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO
BORROWER AT THE ADDRESS STATED ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE
WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

BORROWER AND LENDER EACH WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS NOTE OR ANY DOCUMENT OR
UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION WITH THIS NOTE AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
BORROWER AGREES THAT BORROWER WILL NOT ASSERT ANY CLAIM AGAINST LENDER ON ANY
THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused its duly authorized officers to
execute this Note on its behalf as of the date and year first set forth above.

 

HYPERION THERAPEUTICS, INC.,

a Delaware corporation

By:                                                                       
                          

Name:                                                                 
                          

Title:                                                                 
                            

Address: 601 Gateway Boulevard, Suite 200 South San Francisco, California 94080
Fax No: (650) 745-3568 Address for Notices to Lender:

7720 North Dobson Road

Scottsdale, Arizona 85256

Fax No: (480) 291-5175

With a copy to:

Medicis Pharmaceutical Corporation

Attn: General Counsel

7720 North Dobson Road

Scottsdale, Arizona 85256

Fax No: (480) 291-8508

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT 2

SECURITY AGREEMENT

[DOCUMENT CONSISTING OF EIGHT (8) PAGES ATTACHED HERETO]



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), made this               day of
            , 20      , by and between HYPERION THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), and UCYCLYD PHARMA, INC., a Maryland corporation
(“Lender”).

1. Borrower and Lender are parties to that certain Amended and Restated
Collaboration Agreement, dated as of March 22, 2012, (the “Collaboration
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meaning given to them in the Collaboration Agreement.

2. In consideration of a loan(s) made by Lender to Borrower evidenced by
Borrower’s Promissory Note, dated                     , 20    (the “Note”),
issued to Lender in the original principal amount equal to the Marketed Products
Purchase Price, and as security therefor, and for the payment of any and all
liabilities and obligations of Borrower to Lender arising under the Note,
whether now or hereafter existing, whether now due or to become due, whether
direct or indirect, or absolute or contingent, and whether several, joint or
joint and several, which together comprise the liabilities and obligations of
Borrower evidenced by the Note (all of which liabilities and obligations are
hereinafter called the “Obligations”), Borrower does hereby pledge, assign,
transfer and deliver to Lender and does hereby grant to Lender a continuing and
unconditional first priority security interest, to the extent such a security
interest may be created under applicable Uniform Commercial Code or other
applicable law, in and to the following described property of the Borrower,
whether now existing or hereafter acquired, and wherever now or hereafter
located, and the products and proceeds therefrom:

 

  (a) the Assets;

 

  (b) all Accounts arising from the sale of Marketed Products to third parties
and all Accounts constituting royalty payment receivable arising from the sale
of Marketed Products by Borrower’s sublicensees, in each case net of any royalty
payments owing by Borrower in connection with such sales;

 

  (c) all books and records of Borrower pertaining to any of the foregoing; and

 

  (d) all Proceeds of any of the foregoing.

All the aforesaid property and the products and proceeds therefrom are herein
individually and collectively called the “Collateral.” The terms “Account”,
“Account Debtor” and “Proceeds” shall have the respective meanings assigned to
such terms as of the date hereof in the Uniform Commercial Code of the State of
Delaware.

3. Borrower authorizes Lender to file such financing statements and continuation
statements as Lender shall require to evidence the security interest in the
Collateral granted hereunder. Borrower shall, at Lender’s request, at any time
and from time to time, execute and deliver to Lender such other documents and
instruments and do such acts as Lender may deem necessary or desirable in order
to establish and maintain valid, attached and perfected security interests in
the



--------------------------------------------------------------------------------

Collateral in favor of Lender, free and clear of all liens, claims and rights of
third parties whatsoever. Borrower hereby irrevocably appoints any officer of
Lender (designated by Lender for such purpose) its attorney-in-fact, in
Borrower’s name, place and stead, to execute such financing statements and other
documents and to do such other acts as Lender may require to perfect and
preserve Lender’s security interest in, and to enforce such interests in the
Collateral, solely to the extent required to further such security interest and
only to the extent Lender was unable to secure performance from Buyer with
respect to such execution or other acts, hereby ratifying and confirming all
that said attorney-in-fact may do or cause to be done by virtue hereof. Upon
satisfaction of the Obligations, Lender covenants and agrees that it will
promptly execute and deliver such releases and other documents reasonably
requested by Borrower to evidence the termination of this Security Agreement and
the release of all liens or security interests created hereunder. Borrower shall
pay all reasonable, out-of-pocket costs and expenses incurred by Lender in
connection therewith.

4. Borrower shall keep the Collateral in good order, and shall have sole
responsibility for taking such steps as may be necessary, from time to time, to
preserve all rights of Borrower and Lender in the Collateral against third
parties. Borrower, at its place of business, shall keep accurate and complete
books and records related to the Collateral in accordance with sound and
generally accepted accounting principles applied on a basis consistent with
prior years. Lender shall have the right, upon reasonable advance notice and no
more than once per year (except in the event of default), to inspect said books
and records during business hours and make extracts therefrom.

5. Borrower covenants with and warrants to Lender that: (a) Borrower is the sole
owner of the Collateral free from any lien, security interest or encumbrance of
any kind; (b) Borrower will not sell, lease or grant any further security
interest in the Collateral or any part thereof, and will not part with
possession of the same, except in the usual and ordinary course of Borrower’s
business; (c) Borrower will not use or permit the Collateral to be used in any
material violation of any law or ordinance; (d) Borrower will not change its
jurisdiction of incorporation without the Lender’s prior written consent (such
consent will not be unreasonably withheld); (e) Borrower will not change its
legal name or transact business under any other trade name without first giving
30 days’ prior written notice of its intent to do so to the Lender; and
(f) Borrower will maintain any of its existing insurance that covers the
Collateral for the full duration of this Agreement against reasonable risks of
loss, damage and destruction (to the extent the Collateral is reasonably
insurable), and, if requested by Lender, shall deliver to Lender within ten
(10) days from the date hereof, a fully paid policy or certificate of insurance
containing a Lender’s Loss Payable clause in form and content acceptable to, and
in favor of, Lender. In the event Borrower, at any time or times hereafter,
shall fail to maintain any of such policies of insurance, or to pay any premium
in whole or in part relating thereto, then Lender, without waiving or releasing
any obligation or default by Borrower hereunder, may at any time or times
thereafter, (but shall be under no obligation to do so) maintain such policies
of insurance and pay such premiums and take any other action with respect
thereto, which Lender deems advisable. All sums so disbursed by Lender,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be additional Obligations secured hereunder and shall be
payable on demand by Borrower to Lender. Borrower covenants, warrants and
represents to Lender that all representations and warranties of Borrower
contained in this Agreement (whether appearing in this Paragraph 5 or



--------------------------------------------------------------------------------

elsewhere) shall be true at the time of Borrower’s execution of this Agreement,
shall survive the execution, delivery and acceptance thereof by the parties
hereto and the closing of the transactions described herein or related hereto
and shall be true during the duration thereof.

6. Lender may, but is not required to, take such action, from time to time, as
it deems appropriate to maintain or protect the Collateral, and in particular
may at any time following the occurrence and during the continuance of an Event
of Default: (a) transfer the whole or any part of the Collateral into the name
of itself or its nominee; (b) collect any amounts due on the Collateral directly
from persons obligated thereof; (c) take control of any proceeds and products of
the Collateral; (d) sue or make any compromise or settlement with respect to any
of the Collateral; or (e) make an election with respect to the Collateral under
§1111 of the U.S. Bankruptcy Code, or take any action under Section 364 or any
other section of the U.S. Bankruptcy Code now existing or hereafter amended;
provided, however, that any such action of Lender set forth in this Paragraph 6
shall not, in any manner whatsoever, impair or affect any liability hereunder,
nor prejudice or waive nor be construed to impair, affect, prejudice or waive
Lender’s rights and remedies at law, in equity or by statute, nor release or
discharge, nor be construed to release or discharge, Borrower or any guarantor
or other person, firm or corporation liable to Lender for the Obligations,
whether now existing or hereafter created or arising, howsoever evidenced.

7. None of the following shall affect the Obligations of Borrower to Lender
under this Agreement or Lender’s rights with respect to the Collateral:

 

  (i) Acceptance or retention by Lender of other property or interests in
property as security for the Obligations;

 

  (ii) Release of all or any part of the Collateral;

 

  (iii) Release, extension, renewal, modification or compromise of the liability
of any guarantor of the Obligations; or

 

  (iv) Failure by Lender to resort to other security or pursue Borrower or any
other obligor liable for any of the Obligations before resorting to the
Collateral.

8. The occurrence of an “Event of Default” under the Note shall constitute an
Event of Default under this Agreement. Upon the occurrence of an Event of
Default: (a) all Obligations may, at the option of Lender, and without demand,
notice or legal process of any kind, be declared, and immediately shall become
due and payable, and Lender may exercise, from time to time, any rights and
remedies available to it under the Uniform Commercial Code and any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements with Lender;
(b) Lender shall have the right to notify the Account Debtors under Borrower’s
Accounts of the security interest of Lender, and/or of the assignment to Lender
of, the Accounts upon which respective Account Debtors are liable to Borrower,
and to notify such Account Debtors to make payment of such Account or Accounts
directly to Lender; (c) Lender shall have the



--------------------------------------------------------------------------------

right to take control of the cash and other proceeds of any of Borrower’s
Accounts; (d) Lender may, at any time, enforce collection of any of the Accounts
by suit or otherwise, and surrender or release all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced by such Account;
(e) Borrower hereby irrevocably appoints any officer of Lender (designated by
Lender for such purpose) its attorney-in-fact, in Borrower’s name, place and
stead, and hereby authorizes said attorney-in-fact to execute change of address
forms with the Postmaster of the U.S. Post Office serving the address(es) of
Borrower, to change the address of Borrower to that of Lender, to open all
envelopes addressed to Borrower and apply any payments therein contained to the
Obligations, all of which the Lender may do at its option; (f) without notice,
demand or legal process of any kind, Lender may take possession of any or all of
the Collateral (in addition to Collateral of which it already has possession),
wherever it may be found, and for that purpose may pursue the same wherever it
may be found, and may enter into any of Borrower’s premises where any of the
Collateral may be or be supposed to be, and search for, take possession of,
remove, keep and store any of the Collateral until the same shall be sold or
otherwise disposed of, and Lender shall have the right to store the same in any
of Borrower’s premises without cost to Lender; (g) at Lender’s request, Borrower
will, at Borrower’s expense, to the extent applicable assemble the Collateral
and make it available to Lender at a place or places to be designated by Lender
which is reasonably convenient to Lender and Borrower; and (h) without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
Borrower or any other person, Lender may forthwith collect, receive, appropriate
and realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give an option or options to purchase or sell or otherwise
dispose of and deliver the Collateral (or contract to do so), or any part
thereof, in one or more parcels at public or private sales, at any exchange or
brokers board or at any of Lender’s offices or elsewhere at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk.

Lender shall have the right upon any public sale or sales, and, to the extent
permitted by law, upon any private sale or sales, to purchase the whole or any
part of the Collateral so sold, free of any right or equity of redemption, which
equity of redemption Borrower hereby releases.

Any notification of intended disposition of all or any of the Collateral
required by law shall be deemed reasonably and properly given if given at least
ten (10) days before such disposition.

Borrower agrees that in the event Borrower fails to perform, observe or
discharge any of its Obligations or liabilities under this Agreement, no remedy
of law will provide adequate relief to Lender, and further agrees that Lender
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

Borrower agrees to pay all expenses of collection, and all legal expenses and
attorneys’ fees of every kind, paid or incurred by Lender in enforcing its
rights and remedies hereunder, or in defending against any claim, cause of
action, defense, counterclaim, setoff or crossclaim based on any act of
commission or omission by Lender with respect to the Obligations or Collateral,
or both, promptly on demand of Lender.



--------------------------------------------------------------------------------

The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral shall be applied as follows: first, to the reasonable costs,
expenses and attorneys’ fees incurred by Lender for collection, acquisition,
completion, protection, removal, storage, sale and delivery of the Collateral;
second, to any accrued and unpaid interest; third, to unpaid principal; fourth,
to any Obligations remaining unpaid; and fifth, upon payment in full of the
Obligations, to Borrower or as a court of competent jurisdiction may direct.
Borrower shall remain liable for any deficiency after such application.

9. Borrower waives the benefit of any law that would otherwise restrict or limit
Lender in the exercise of its right, which is hereby acknowledged, to
appropriate at any time hereafter any indebtedness owing from Lender to Borrower
and to set-off such amounts against the Obligations.

10. BORROWER WAIVES EVERY DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH
BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING
THIS AGREEMENT OR THE COLLATERAL AND RATIFIES AND CONFIRMS WHATEVER LENDER MAY
DO PURSUANT TO THE TERMS HEREOF AND WITH RESPECT TO THE COLLATERAL.

11. Except as otherwise provided herein, Borrower waives all notices and demands
in connection with the enforcement of Lender’s rights hereunder, and hereby
consents to, and waives notice of the release with or without consideration of
any Borrower hereunder or of any Collateral. Any failure of Lender to exercise
any right available hereunder or otherwise shall not be construed as a waiver of
the right to exercise the same or any other right at any other time.

12. Lender may at any time assign the Obligations, or any part thereof, and
transfer Lender’s rights in any or all of the Collateral, and Lender thereafter
shall be relieved from all liability with respect to such Collateral. Borrower
may not sell or assign this Agreement, or any other agreement with Lender or any
portion thereof, either voluntarily or by operation of law.

13. This Agreement has been made and delivered at the main office of Lender and
shall be governed and construed in accordance with the laws of the State of
Delaware. This Agreement shall be binding upon Borrower and its successors and
assigns. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be severable and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Agreement.

14. All references herein to Borrower shall be deemed to include any successor
or successors, whether immediate or remote, to such corporation, partnership or
limited liability company.



--------------------------------------------------------------------------------

15. Any notice or other communication to be given hereunder shall be given as
provided in the Note.

16. This Agreement, the Collaboration Agreement and the Note contain the entire
agreement between Borrower and Lender and the final expression of their
intentions with respect to the subject matter hereto, and supersedes all
negotiations, representations, warranties, commitments, offers, contracts (of
any kind or nature, whether oral or written) to or contemporaneous with the
execution hereof. No prior or contemporaneous representations, warranties,
understandings, offers or agreements of any kind or nature, whether oral or
written, have been made by Lender or Borrower or relied upon by Borrower or
Lender in connection with the execution hereof.

17. Neither this Agreement, nor any term hereof may be changed, discharged,
terminated or waived, except by an instrument in writing, signed by the party
against which enforcement of the change, discharge, termination or waiver is
sought.

18. Borrower represents and warrants to Lender that the execution and delivery
of this Agreement has been duly authorized by resolutions heretofore adopted by
its Board of Directors in accordance with law and its bylaws, that said
resolutions have not been amended nor rescinded, are in full force and effect,
that the officers executing and delivering this Agreement for and on behalf of
Borrower, are duly authorized so to act. Lender, in executing this Agreement, is
expressly relying upon the aforesaid representations and warranties.

19. TO INDUCE LENDER TO EXTEND TO BORROWER THE LOAN EVIDENCED BY THE NOTE,
BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THE
NOTE OR THIS AGREEMENT WILL BE LITIGATED IN COURTS HAVING SITUS IN Delaware.
BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED
WITHIN Delaware, WAIVES PERSONAL SERVICE OF PROCESS UPON BORROWER, AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO
BORROWER AT THE ADDRESS STATED ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE
WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

20. BORROWER AND LENDER EACH WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THE NOTE OR THIS AGREEMENT
OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION WITH THE NOTE OR THIS AGREEMENT AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. BORROWER AGREES THAT BORROWER WILL NOT ASSERT ANY CLAIM AGAINST
LENDER ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL OR PUNITIVE DAMAGES.



--------------------------------------------------------------------------------

21. Time is of the essence in making payments of all amounts due Lender under
this Agreement and in the performance and observance by Borrower of each
covenant, agreement, provision and/or term of this Agreement.

22. As used herein, all provisions shall include the masculine, feminine,
neuter, singular and plural thereof, wherever the context and facts require such
construction and in particular the word “Borrower” shall be so construed.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
above set forth.

 

HYPERION THERAPEUTICS, INC.,

a Delaware corporation

By:     Name:     Title:    

 

Address:

601 Gateway Boulevard, Suite 200

South San Francisco, California 94080

UCYCLYD PHARMA, INC.,

a Maryland corporation

 

By:     Name:     Title:    

 

Address: 7720 North Dobson Road Scottsdale, Arizona 85256



--------------------------------------------------------------------------------

EXHIBIT 3

AMENDMENT TO CLINICAL SUPPLY AGREEMENT

This AMENDMENT TO CLINICAL SUPPLY AGREEMENT (“Amendment”) is entered into this
22nd day of March 2012 (the “Amendment Effective Date”), by and between UCYCLYD
PHARMA, INC., a Maryland corporation, with its principal place of business at
7720 N. Dobson Road, Scottsdale, Arizona, 85256 (“Ucyclyd”) and HYPERION
THERAPEUTICS, INC., a Delaware corporation, with its principal place of business
at 601 Gateway Blvd., Suite 200, South San Francisco, CA 94080 (“Hyperion”).
Ucyclyd and Hyperion are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

WHEREAS, the Parties are parties to that certain Clinical Supply Agreement,
effective as of *** (the “Original Supply Agreement”); and

WHEREAS, the Parties desire to amend the Original Supply Agreement as set forth
below.

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment, Hyperion and Ucyclyd hereby agree as follows:

 

1. The recitals of the Original Supply Agreement are hereby deleted and replaced
with the following:

WHEREAS, the Parties have entered into that certain Amended and Restated
Collaboration Agreement, dated as of March 22, 2012 (the “Agreement”); and

WHEREAS, Ucyclyd *** under this Supply Agreement solely for the purposes
described herein and pursuant to the terms and conditions as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Supply Agreement, Hyperion and Ucyclyd hereby agree as
follows:

 

2. Section 1.2 of the Original Supply Agreement is hereby deleted and replaced
with the following:

1.2***

 

3. Section 4.3 of the Original Supply Agreement is hereby deleted and replaced
with the following:

***

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDMENT TO CLINICAL SUPPLY AGREEMENT

Page 1 of 4



--------------------------------------------------------------------------------

EXECUTION COPY

 

4. In Section 5.3 of the Original Supply Agreement, the reference to “Section
7.12” is hereby replaced by “Section 7.8”.

 

5. Section 6.1 of the Original Supply Agreement is hereby deleted and replaced
with the following:

***

 

6. Article 7 of the Original Supply Agreement is hereby deleted and replaced
with the following:

***

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDMENT TO CLINICAL SUPPLY AGREEMENT

Page 2 of 4



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to Supply
Agreement to be executed as of the Amendment Effective Date by their respective
duly authorized officers.

 

UCYCLYD PHARMA, INC.     HYPERION THERAPEUTICS, INC. By:         By:      

Richard D. Peterson

Executive Vice President, Chief

Financial Officer and Treasurer

     

Donald J. Santel

President and Chief Executive Officer

 

UCYCLYD / HYPERION ASSET PURCHASE AGREEMENT

AMENDMENT TO CLINICAL SUPPLY AGREEMENT

Page 3 of 4



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT 4

BILL OF SALE

[DOCUMENT CONSISTING OF TWO (2) PAGES ATTACHED HERETO]



--------------------------------------------------------------------------------

BILL OF SALE

This Bill of Sale is made as of the Marketed Products Closing Date, by Hyperion
Therapeutics, Inc., a Delaware corporation (“Hyperion”) and Ucyclyd Pharma,
Inc., a Maryland corporation (“Ucyclyd”). Capitalized terms used but not defined
in this Bill of Sale shall have the meanings given to them in the Collaboration
Agreement (as defined below).

RECITALS

WHEREAS, Hyperion and Ucyclyd have entered into that certain Amended and
Restated Collaboration Agreement, dated as of March 22, 2012 (the “Collaboration
Agreement”), which provides for the sale of certain assets of Ucyclyd to
Hyperion, for consideration in the amount and on the terms and conditions set
forth in the Collaboration Agreement.

WHEREAS, by this instrument Ucyclyd is vesting in Hyperion all right, title and
interest in, to and under the Assets.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Ucyclyd hereby sells, assigns, transfers,
conveys and delivers to Hyperion all right, title and interest in, to and under
the Assets.

Nothing contained in this Bill of Sale is intended to provide any rights to
Hyperion or Ucyclyd beyond those rights expressly provided to Hyperion and
Ucyclyd in the Collaboration Agreement. Nothing contained in this Bill of Sale
is intended to impose any obligations or liabilities on Hyperion or Ucyclyd
beyond those obligations and liabilities expressly imposed on Hyperion or
Ucyclyd in the Collaboration Agreement. Nothing contained in this Bill of Sale
is intended to limit any of the rights or remedies available to Hyperion or
Ucyclyd under the Collaboration Agreement.

Nothing contained in this Bill of Sale shall be deemed to alter or amend the
terms and provisions of the Collaboration Agreement, and in the event of any
conflict between the terms and provisions of this Bill of Sale and the
Collaboration Agreement, the terms and provisions of the Collaboration Agreement
shall be deemed to govern and be controlling.

Nothing contained in this Bill of Sale is intended to provide any right or
remedy to any person or entity, other than Hyperion.

This Bill of Sale shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of Delaware (without giving effect
to principles of conflicts of laws).

[Signature page follows]

 

UCYCLYD / HYPERION AMENDED AND RESTATATED COLLABORATION AGREEMENT

BILL OF SALE

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Ucyclyd has caused this Bill of Sale to be executed and
delivered as of the date first written above.

 

HYPERION THERAPEUTICS, INC.   By   Name   Title UCYCLYD PHARMA, INC.   By   Name
  Title

 

UCYCLYD / HYPERION AMENDED AND RESTATATED COLLABORATION AGREEMENT

BILL OF SALE

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT 5

TECHNOLOGY ASSIGNMENT AGREEMENT

[DOCUMENT CONSISTING OF FOUR (4) PAGES ATTACHED HERETO]



--------------------------------------------------------------------------------

TECHNOLOGY ASSIGNMENT AGREEMENT

THIS TECHNOLOGY ASSIGNMENT AGREEMENT (“Assignment”) is entered into as of the
Marketed Products Closing Date by and between UCYCLYD PHARMA, INC., a Maryland
corporation with its principal place of business at 7720 N. Dobson Road,
Scottsdale, Arizona, 85256 (hereinafter referred to as “Ucyclyd”), and HYPERION
THERAPEUTICS, INC., a Delaware corporation, with its principal place of business
at 601 Gateway Blvd., Suite 200, South San Francisco, CA 94080 (hereinafter
referred to as “Hyperion”). Ucyclyd and Hyperion are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Ucyclyd and Hyperion are party to that certain Amended and Restated
Collaboration Agreement, dated March 22, 2012 (“Agreement”); and

WHEREAS, Ucyclyd desires to transfer and assign to Hyperion the Marketed
Products Technology (as defined in the Agreement).

NOW, THEREFORE, in consideration of the covenants, conditions, and undertakings
hereinafter set forth, it is agreed by and among the Parties as follows:

1. Interpretation. Capitalized terms used herein shall have the meaning ascribed
to each of them below or within the body of this Assignment, or if not defined
herein or therein, shall have the meaning ascribed to them in the Agreement.

2. Assignment. For the good and valuable consideration of ***, to it in hand
paid by Hyperion, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Ucyclyd, Ucyclyd does hereby
sell, assign, transfer and convey to Hyperion all of Ucyclyd’s right, title and
interest in, to and under the Marketed Products Technology including the
Marketed Products Patents set forth on Attachment 1, together with all past,
present, or future claims arising out of any infringement thereof, and all
rights to claim priority on the basis of the Marketed Products Technology which
may hereafter be filed for these or the inventions covered thereby in any
foreign country and all letters patent which may be granted on these or the
inventions covered thereby in any foreign country, and all divisionals,
continuations-in-part (if any), continuations thereof (if any), extensions,
refiles, renewals, substitutions, reexaminations and reissues thereof, all such
rights to be held and enjoyed by Hyperion, for its own use and benefit and for
the use and benefit of its successors, assigns or other legal representatives as
fully and entirely as the same would have been held and enjoyed by Ucyclyd if
this Assignment had not been made.

3. No Other Assignments. Hyperion does hereby assume all obligations with
respect to the Marketed Products Technology including Marketed Products Patents
on and following the Marketed Products Closing Date. Except for the foregoing,
the rights specifically assigned herein and those obligations assumed under the
Agreement, Hyperion does not assume hereunder any other liabilities or
obligations of Ucyclyd. Nothing contained herein shall be construed to limit,
modify, expand or amend the rights and obligations of Ucyclyd or Hyperion under
the Agreement.

4. Representation. Each of the Parties hereto hereby represents and warrants
that it has full power and authority to enter into this Assignment.

 

UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

TECHNOLOGY ASSIGNMENT AGREEMENT

Page 1 of 3



--------------------------------------------------------------------------------

5. Governing Law. This Assignment shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without giving
effect to principles of conflict of law thereof.

6. Waivers and Amendments. This Assignment may be amended, modified or
supplemented, and any terms hereof may be waived, only by a written instrument
executed by the Parties hereto.

7. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original but all of which together shall be considered one
and the same agreement. Execution hereof may also be made by facsimile
transmission.

8. Headings. The headings of the sections and the subsections of this Assignment
are inserted for convenience of reference only and shall not constitute a part
hereof.

9. Miscellaneous. The Parties agree, on behalf of themselves and their
successors and assigns, both before and after the Marketed Products Closing, to
duly execute and deliver, or to cause to be executed and delivered, all such
further documents, acts, transfers, assignments, novations, and conveyances,
powers of attorney, and assurances, as the other party may reasonably request to
prepare, execute and deliver such further instruments of conveyance, sale,
assignment or transfer, and to take or cause to be taken such further action, as
reasonably required in order to consummate the transactions contemplated herein.

10. Entire Agreement. Each Party acknowledges that this Assignment and the
Agreement constitute the entire agreement of the parties with respect to the
subject matter of this Assignment. This Amendment is intended only to affect the
assignment of certain assets in accordance with the Agreement and shall be
governed entirely in accordance with the terms and conditions of the Agreement.
In the event of any conflict or ambiguity between the terms hereof and the terms
of the Agreement, the terms of the Agreement shall govern and be controlling.

 

UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

TECHNOLOGY ASSIGNMENT AGREEMENT

Page 2 of 3



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, each party has executed this Assignment by its proper
officers thereunto duly authorized.

 

UCYCLYD PHARMA, INC. Name:     Title:     Date:    

 

State of                            )       )    ss. County
of                        )   

On this             day of             , 20            before me personally
appeared the foregoing individual, who executed the foregoing instrument and who
acknowledged to me that he/she executed the same of his/her own free will for
the purposes therein set forth.

 

Notary Public,

 

(seal)         County, State of    

 

My Commission Expires:    

 

HYPERION THERAPEUTICS, INC. Name:     Title:     Date:    

 

State of                            )       )    ss. County
of                        )   

On this             day of             , 20            before me personally
appeared the foregoing individual, who executed the foregoing instrument and who
acknowledged to me that he/she executed the same of his/her own free will for
the purposes therein set forth.

 

Notary Public,

 

(seal)         County, State of    

 

My Commission Expires:    

 

UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

TECHNOLOGY ASSIGNMENT AGREEMENT

Page 3 of 3



--------------------------------------------------------------------------------

ATTACHMENT 1

MARKETED PRODUCTS PATENTS

[TO BE DEVELOPED AT CLOSING]

 

 

UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

ATTACHMENT 1 TO TECHNOLOGY ASSIGNMENT AGREEMENT

Page 1 of 1



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT 6

ASSIGNMENT AND ASSUMPTION AGREEMENT

[DOCUMENT CONSISTING OF FOUR (4) PAGES ATTACHED HERETO]



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is made and entered into
as of the Marketed Products Closing Date by and between UCYCLYD PHARMA, INC., a
Maryland corporation with its principal place of business at 7720 N. Dobson
Road, Scottsdale, Arizona, 85256 (hereinafter referred to as “Assignor”) and
HYPERION THERAPEUTICS, INC., a Delaware corporation, with its principal place of
business at 601 Gateway Blvd., Suite 200, South San Francisco, CA 94080
(hereinafter referred to as “Assignee”).

RECITALS

WHEREAS, Assignor and Assignee are parties to that certain Amended and Restated
Collaboration Agreement, dated March 22, 2012 (“Agreement”); and

WHEREAS, pursuant to and as defined in the Agreement, upon the Marketed Products
Closing Date, Assignor desires to assign, transfer, convey and deliver to
Assignee, and Assignee desires to assume from Assignor, the agreements set forth
as Attachment 1 to this Assignment (“Assigned Agreements”).

NOW, THEREFORE, in consideration of the foregoing premises, the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereby agree as follows:

1. Interpretation. Capitalized terms used herein shall have the meaning ascribed
to each of them below or within the body of this Assignment, or if not defined
herein or therein, shall have the meaning ascribed to them in the Agreement.

2. Assignment of Assumed Agreements. Assignor hereby assigns, transfers and sets
over to Assignee all of its rights, title, interest and benefits in, to and
under the Assigned Agreements from and after the date hereof.

3. Assumption of Assigned Agreements. Assignee hereby assumes and agrees with
Assignor to discharge when due all obligations and liabilities of Assignor to be
paid or performed solely after the date hereof which accrue under the Assigned
Agreements from and after the date hereof.

4. No Other Liabilities or Obligations Assumed. Except for the liabilities and
obligations specifically assumed herein or in the Agreement, Assignee does not
assume hereunder any other liabilities or obligations of Assignor. Nothing
contained herein shall be construed to limit, modify, expand or amend the rights
and obligations of Assignor or Assignee under the Agreement.

5. Representation. Each of the parties hereto hereby represents and warrants
that it has full power and authority to enter into this Assignment.

6. Governing Law. This Assignment shall be gove-rned by and construed and
enforced in accordance with the laws of the State of Delaware without giving
effect to principles of conflict of law thereof.

 

UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

Page 1 of 3



--------------------------------------------------------------------------------

7. Waivers and Amendments. This Assignment may be amended, modified or
supplemented, and any terms hereof may be waived, only by a written instrument
executed by the parties hereto.

8. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original but all of which together shall be considered one
and the same agreement. Execution hereof may also be made by facsimile
transmission.

9. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns.

10. Headings. The headings of the sections and the subsections of this
Assignment are inserted for convenience of reference only and shall not
constitute a part hereof.

11. Consents. To the extent that the assignment of any right or agreement to
Assignee hereunder requires the consent of any other party and such consent is
not obtained, this Assignment shall not constitute or be deemed an assignment
thereof if an attempted assignment thereof without such consent would constitute
a breach thereof or create in any party a right to cancel, terminate or
accelerate any provisions of such agreement. In such case, Assignor will
cooperate with Assignee in any reasonable arrangement requested by Assignee to
enable performance of such right or agreement and to provide to Assignee the
benefit of Assignor’s rights under such rights or agreement and Assignee will
undertake to satisfy or perform any corresponding liabilities for the enjoyment
of such benefits to the extent Assignee would have been responsible therefor
hereunder if such consent or approval had been obtained.

12. Recitals. The recitals set forth above are incorporated into and made part
of this Assignment.

13. Miscellaneous. The parties agree, on behalf of themselves and their
successors and assigns, both before and after the Marketed Products Closing, to
duly execute and deliver, or to cause to be executed and delivered, all such
further documents, acts, transfers, assignments, novations, and conveyances,
powers of attorney, and assurances, as the other party may reasonably request to
prepare, execute and deliver such further instruments of conveyance, sale,
assignment or transfer, and to take or cause to be taken such further action, as
reasonably required in order to consummate the transactions contemplated herein.

14. Entire Agreement. Each party acknowledges that this Assignment constitutes
the entire agreement of the parties with respect to the subject matter of this
Assignment.

 

UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Assignment to be duly
executed as of the date first above written.

 

ASSIGNOR:

UCYCLYD PHARMA, INC.,

a Maryland corporation,

By:     Name   Title:  

 

ASSIGNEE:

HYPERION THERAPEUTICS, INC.

a Delaware corporation,

By:     Name   Title:  

 

UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

Page 3 of 3



--------------------------------------------------------------------------------

ATTACHMENT 1

ASSIGNED AGREEMENTS

[TO BE PREPARED PRIOR TO CLOSING

SHOULD BE DUPLICATE OF SCHEDULE 1.16 AND SCHEDULE 1.43 (EXCEPT IN THE CASE OF
SCHEDULE 1.43, ANY SUCH AGREEMENTS TO WHICH *** IS A PARTY)]]

 

UCYCLYD / HYPERION AMENDED AND RESTATED COLLABORATION AGREEMENT

ATTACHMENT 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT 7

 

LOGO [g348533g21h76.jpg]

HYPERION THERAPEUTICS ACQUIRES RAVICTI™ (GLYCEROL PHENYLBUTYRATE) FROM UCYCLD
PHARMA, INC.

—NDA for Adjunctive Therapy in the Chronic Management of Urea Cycle Disorders
(UCD) in Patients ³ 6 Years of Age Currently Under Review by FDA—

SOUTH SAN FRANCISCO, California, March 22, 2012—Hyperion Therapeutics, Inc.
today announced that it has acquired worldwide rights to the investigational
drug Ravicti™ (glycerol phenylbutyrate) from Ucyclyd Pharma, Inc., a wholly
owned subsidiary of Medicis Pharmaceutical Corporation (NYSE: MRX). Terms of the
deal were not disclosed. In connection with the acquisition announced today,
Hyperion also entered into an amended and restated collaboration agreement with
Ucyclyd pursuant to which Hyperion retains an option to acquire, in the first
half of 2013 for a pre-negotiated price, worldwide rights for BUPHENYL® and,
subject to certain conditions, AMMONUL®.

Under terms of a previous collaboration agreement with Ucyclyd Pharma, Hyperion
has been developing Ravicti for two orphan diseases: urea cycle disorders and
episodic hepatic encephalopathy. A New Drug Application (NDA) for the use of
Ravicti as adjunctive therapy for the chronic management of urea cycle disorders
in patients six years of age and older was recently accepted for filing by the
FDA and is currently under review. The FDA action date under the Prescription
Drug User Fee Act (PDUFA) is October 23, 2012. Hyperion has completed enrollment
in a phase II study in patients with cirrhosis and episodic hepatic
encephalopathy. Results from that study are expected to be available late in the
second quarter of this year.

Ravicti™ (Glycerol Phenylbutyrate) UCD Development Program

The Ravicti NDA includes results from a single Phase III study which included a
long term safety extension and two Phase II supporting studies. The Phase III
multi-center, randomized, double-blind, placebo-controlled, cross-over study
evaluated the non-inferiority of Ravicti as compared to sodium phenylbutyrate
(BUPHENYL®) in controlling blood ammonia in adults aged 18 years and above with
UCD. The study was conducted in accordance with a Special Protocol Assessment
(SPA) with the FDA.

About Ravicti

Ravicti™ (glycerol phenylbutyrate), an investigational drug formerly known as
HPN-100, is a pre-pro-drug of phenylacetic acid, the active moiety of BUPHENYL®,
the only branded therapy currently FDA-approved as adjunctive therapy for the
chronic management of patients with urea cycle disorders due to deficiencies in
carbamylphosphate synthetase (CPS), ornithine transcarbamylase (OTC), and
argininosuccinic acid synthetase (AS). Ravicti holds orphan product designations
in the US and Europe for the maintenance treatment of patients with urea cycle
disorders and in the US for the intermittent or chronic treatment of patients
with cirrhosis and any grade of hepatic encephalopathy.



--------------------------------------------------------------------------------

About Urea Cycle Disorders

Urea cycle disorders are inherited, inborn errors of metabolism present in an
estimated 1 in 10,000 births in the United States. Patients with urea cycle
disorders are deficient in one of the key enzymes that comprise the urea cycle,
the body’s primary vehicle for removing ammonia, a potent neurotoxin, from the
bloodstream. Onset may occur at any age depending on the severity of the
disorder. If left untreated, urea cycle disorders can cause dangerously
heightened levels of ammonia in the bloodstream (hyperammonemia) resulting in
brain damage, coma, and/or death.

About Hepatic Encephalopathy

Hepatic encephalopathy (HE) is a serious but potentially reversible neurological
disorder that can occur in patients with cirrhosis of any etiology or acute
liver failure. HE comprises a spectrum of neurological signs and symptoms
ranging from mild (e.g. minimal disorientation) to severe (e.g. coma, death) and
is believed to occur when the brain is exposed to gut-derived toxins such as
ammonia that are normally removed from the blood by a healthy liver. Based on
the current epidemiological literature, Hyperion estimates that there are
approximately one million1,2 patients in the US with cirrhosis, of whom
approximately 140,000 have overt HE.

About Hyperion Therapeutics

Hyperion Therapeutics is a biopharmaceutical company focused on the development
and commercialization of novel therapeutics to treat disorders in the areas of
orphan diseases and hepatology. Hyperion is developing Ravicti™ (glycerol
phenylbutyrate) for two orphan indications: urea cycle disorders (UCD) and
hepatic encephalopathy. Hyperion is headquartered in South San Francisco, CA.

BUPHENYL® is a registered trademark of Ucyclyd Pharma, Inc.

AMMONUL® is a registered trademark of Ucyclyd Pharma, Inc.

Ravicti™ is a trademark of Hyperion Therapeutics, Inc.

Full Prescribing Information for BUPHENYL® is available at www.Buphenyl.com or
by contacting Ucyclyd Pharma, Inc.

Full Prescribing Information for AMMONUL® is available at www.Ammonul.com or by
contacting Ucyclyd Pharma, Inc.

 

1

Bell BP, Manos MM, Zaman A, et al. The epidemiology of newly diagnosed chronic
liver disease in gastroenterology practices in the United States: results from
population-based surveillance. Am J Gastroenterol 2008; 103:2727-2735.

2

Dufour MC. Chronic liver disease and cirrhosis. In digestive diseases in the
United States: epidemiology and impact. JE Everhart, Editor, 1994; NIH
publication No. 94-1447:615-646.

Press contact:

Christine Nash

Hyperion Therapeutics, Inc.

650-745-7844